Preparatory work for the European Council in Brussels on 24-25 October
The next item is the Council and Commission statements on the preparatory work for the European Council in Brussels on 24 and 25 October 2002.
- (DA) Mr President, I have been asked to make a statement entitled 'Preparation for the European Council meeting in Brussels on 24-25 October 2002'.
This meeting will play a central role in further work during the Danish Presidency. As we know, the agenda will be dominated by the important topic of enlargement and also, in this connection, the subject of Kaliningrad, in which the European Parliament has of course taken a great interest. The outcome of the meeting will be of great importance as regards the possibility of realising the common goal of concluding enlargement negotiations with up to 10 countries. Therefore, the important thing is for the European Council to reach as many decisions as possible, so that as little as possible remains to be done in Copenhagen. It is true that what remains could be really tough going.
At the European Council meeting, the Chairman of the Convention will inform the European Council of the status of the Convention's work, and the President of the European Parliament will also speak to the European Council. Let me start with the latter. The meeting with the President of Parliament has become an established tradition which I know is valued highly by Heads of State and Government in the European Council.
Bearing in mind the agenda before us, it will of course be particularly interesting to hear the views of the President of Parliament on the issues the Council will be discussing, that is, enlargement, and also the related subject of Kaliningrad, which I shall come back to. It is very convenient that the discussion with the President of Parliament is taking place immediately before the working meetings on enlargement and Kaliningrad. In addition to the contribution of the President of Parliament, it is of course our hope that the meeting, including the opportunity to exchange information and ideas for use in further work, will prove beneficial to the President of Parliament and Parliament as a whole.
I now wish to say a little about enlargement. It is strongly to be hoped that decisions will be taken in Brussels on a number of very important subjects that could pave the way for enlargement. It must be decided which of the candidate countries will be able to conclude accession negotiations this year. The starting point will be the Commission's progress reports on the individual candidate countries and the Commission's strategy paper on enlargement as a whole, which was presented on 9 October by Commissioner Verheugen, who is also present here. On the basis of a comprehensive evaluation of the progress of each individual candidate country, the Commission concludes that 10 countries will be able to meet all the criteria by the start of 2004, and on that basis it is recommended that accession negotiations be concluded as planned here this year. At its meeting in Copenhagen, the European Council will also discuss those candidate countries which are not expected to be able to conclude negotiations this year (Bulgaria, Romania and Turkey), with a view to making decisions on the further course of the accession process for these countries.
Decisions are also to be taken in Brussels on the outstanding issues in the accession negotiations in connection with the financial package. There was agreement on the institutional issues at the General Affairs Council yesterday, and the European Council will amongst other things lay down, as part of the financial package, the total amount to be allocated to enlargement, candidate countries' participation in the common agricultural policy, including their share of direct income support, and the total aid from the cohesion and structural funds to the candidate countries. The European Council should also take a decision on the matter of the net position of the candidate countries in relation to the EU budget, and agreement has been reached as to the basis for these calculations.
The debate on these subjects to date has shown that it will not be easy to reach agreement. The European Council in Seville concluded that the EU's positions concerning the outstanding, financially onerous, chapters will be presented to the candidate countries at the beginning of November. That means that the Brussels European Council must take decisions on these matters if the timetable laid down in Seville is to be met. The Danish Presidency will insist on this, and so the meeting must go on until a solution has been found. As I have said, we can expect it to be very difficult. It will require a willingness to compromise on the part of everyone concerned, but a solution must be found.
In addition, Kaliningrad will be discussed, and on this point, too, significant progress was made at yesterday's meeting in Luxembourg, from which both Mr Verheugen and myself have just returned. The matter was discussed in Seville: the Commission was asked to study the possibilities for an effective and flexible solution to the question of transit; a solution which would be in conformity with the acquis and would have the agreement of the candidate countries concerned. The Commission submitted its communication on 18 September. This has been discussed twice in the Council, and it was also discussed here in Parliament only last week, on 15 October. Together with the Commission, the Presidency has held a series of talks with Russia and consulted Lithuania, in particular, which is the candidate country most affected.
Over and above the principles on which the Seville mandate was based, the EU has emphasised Lithuania's sovereign right to control its borders and to reserve the right to refuse entry. Furthermore, it has been laid down that a solution must not hinder or delay Lithuania's full membership of Schengen. The Council has agreed to give Lithuania a guarantee in that respect, and ultimately the Council agrees that Lithuania must be compensated for any additional expense arising from a solution to the transit question.
Russia has pressed home its desire to obtain the right to visa-free transit by train through Lithuania. This is a solution which entails many problems of a technical, economic, legal and political nature. The EU has not, however, ruled out examining the possibility, and the Presidency will continue to work towards a solution which satisfies all parties to the greatest possible extent and can win the support of the European Council. The guidelines I mentioned here were followed at yesterday's General Affairs Council in Luxembourg. Agreement was reached yesterday on making the provision I referred to: that Lithuania must be able to become a member of Schengen at the same time as the other candidate countries if it wishes; and it does. This is the EU's position, and it seems to me, therefore, that the 15 governments have prepared themselves as well as possible for the discussions which are to take place at the European Council meeting in Brussels, and also for the subsequent talks with Russia which are to be conducted by the Presidency, and which will culminate in the EU-Russia Summit in Copenhagen in November.
On the subject of the Convention, the European Council, in conformity with the Laeken Declaration, will hear a report at the Brussels meeting from the Chairman of the Convention, Mr Giscard d'Estaing, on the progress which has been made with the Convention's work. Helping the work of the Convention along is an important ambition of the Presidency's. The Convention has got off to a good start, and has now moved on to the important analysis stage. The number of proposals is rising, the mounds of paper are growing, and it seems to me that we have been witness to an extremely exciting debate on the future of Europe, both in and around the Convention. It has been a pleasure to see the firm commitment on the part of the members of the Convention, not least those members hailing from Parliament, who had been armed to the teeth, and who have made a particularly deep mark on the debate.
In the shape of the Convention, we see for the first time - and in the full glare of publicity - something as extraordinary as a genuine debate across European borders. This is not something we are accustomed to. As a rule, European politicians aim their contributions to the European debate at the public in their own, rather than other, countries. That is not, however, the case where this debate on the future of Europe is concerned; and this, I believe, bodes well for our ambition to create European cooperation which is more democratic and has grass-roots support.
As will have been clear from my statement, we have an extensive and ambitious agenda for the Brussels Summit. It is my hope and belief that all the countries will now show the necessary willingness to compromise and help to take the important decisions which I have spoken of here; and I shall not, of course, conceal the fact that the questions that remain are particularly tough nuts to crack, and here I am of course speaking of the economy.
I would like to repeat and underline that the European Council is looking forward to hearing what the President of Parliament, Mr Cox, has to say and to exchanging views with him. The importance of Parliament to the enlargement process is undisputed. Speaking almost with one voice, Parliament said very early on, first in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, and then in plenary, what was to be done. This has contributed to the momentum, the driving force, which means that the enlargement process cannot, we hope, be halted at the last minute. This is something for which, on behalf of the Presidency, I wish, moreover, to thank Parliament most warmly.
Mr President, ladies and gentlemen, now that the Irish have voted in favour of the Treaty of Nice, the last political barriers to ratification of the Treaty have been overcome and the way to enlargement is open. I congratulate the Irish people on their decision. It demonstrates their openness and sense of responsibility.
What is true for Ireland is true for us all. It is in all our interests that enlargement should proceed without delay. The forthcoming European Council in Brussels is therefore crucial. The debate will focus on our proposals regarding the ten candidate countries with which we recommend winding up negotiations by the end of the year. The date for the accession of Bulgaria and Romania and the next stage of Turkey's candidacy will also be discussed. The agenda will include the issue of Kaliningrad too. We may have the opportunity to review the international situation, focusing particularly on how best to continue combating terrorism in the light of the recent tragic events in Bali and the Philippines. We will also hear what the President of the European Convention has to report and we will hold our customary exchange of views with the President of the European Parliament.
The first item on the Council's agenda will therefore be enlargement. I would like to spell out once again the compelling reasons behind our recommendation to the Member States to conclude the negotiations with the ten countries. We have a historic and moral duty to share with our European neighbours the stability and prosperity we have built up over half a century of integration. Peace, stability, democracy and the rule of law are the essential ingredients for political stability. All this has worked very well for us in the past. It will work for the future Member States too.
Enlargement will extend European governance and standards to the entire continent. We expect to see a positive impact in very many areas: more efficient public administrations, more robust judicial systems, greater protection of minorities, more effective crime prevention, especially where cross-border crime is concerned, more stringent controls on illegal migration, enhanced monitoring of products on the market and, in particular, of food safety, and, lastly, stricter environmental standards.
The European Union's greater size will increase its political potential on the world stage. This will bolster our policies in the fields of trade, financial markets, the environment and security. Europe will be in a better position to defend human rights and to help reduce the North-South divide. If we succeed in uniting faithfully and speaking with a single voice, we will be able to make a difference in issues such as climate change and managing the impact of globalisation.
On top of that, however, the first wave of ten new Member countries will bring enormous economic benefits for the Union as a whole - for both current and future Member States. The increase in the Union's population will strengthen the single market: the population will be increased by approximately 75 - 77 million, bringing the total number of citizens in the Union to 453 million. By way of comparison, consider that NAFTA - comprising the United States, Mexico and Canada - has a population of around 400 million.
Some say that, after the ten candidate countries join the European Union, the Union's GDP will grow by only 4 or 5% while the population will increase by 20%. There is nothing negative in that. These statistics highlight the fact that we alone are achieving a process of democratic globalisation, even if only at regional level. They are by no means negative, for they are evidence of huge potential for growth, considering the trends displayed by these countries. Indeed, we must not forget that the ten candidate countries are already growing at a consistently higher rate than the present 15 Member States. Year on year, this was 2.4% in 2001 compared with 1.5% for the current European Union and a remarkable 4.1% in 2000 compared with our 3.4%. Most importantly, the ten candidate countries will bring highly qualified human resources to the Union. It is true that the enlargement countries will increase the Union's population by 20% and its income by only 5%, but the percentage of science and engineering students graduating in these countries each year corresponds to 25% of our total. This is a resource which will contribute greatly to the increase in development.
Interpreting all these factors intelligently, we see that the candidate countries are our new frontier. European industry will have new scope for development and expansion because there will be a great need for new technologies and because the new Member States will provide a market for our goods and services.
Ladies and gentlemen, those are the benefits enlargement will bring. It is now time to address the remaining problems. First, however, I would like to make one minor general point: we must take great care not to jeopardise the success of enlargement by wrangling over details, as often happens in political decision-making. The unification of Europe must always take precedence over narrow sectoral and national interests. We need to concentrate on the larger picture and never lose sight of the opportunities I have just described.
The ten countries have made enormous progress in recent years. The Commission's Regular Reports presented recently make this abundantly clear, and I want to emphasise that these analyses were neither overindulgent nor overoptimistic. The Commission's confidence in the candidate countries is based on facts and thorough analysis. The progress already made is the guarantee that all ten countries will be ready for membership in early 2004, including in those areas where the work undertaken still - of course - needs to be completed.
Nonetheless, despite our total confidence in the candidate countries, the Commission has undertaken to monitor their final preparations and progress even after accession. To this end, we have prepared safeguard clauses for the internal market and justice and home affairs, which are the areas with regard to which our citizens have the most fears and the least confidence. The safeguard clauses will take effect should pledges given not be respected - an extremely unlikely scenario but one which is still possible, and we must make provision for it.
As you are aware, the key points that will be on the table in the debate between the Heads of State and Government relate to the financing of enlargement. These last remaining issues are nonetheless highly significant. The issue that meets with the broadest agreement is net transfers. There is clear unanimity on two principles: firstly, on accession, the ten candidate countries must not find themselves in the position of net contributors; and secondly, all expenditure commitments must fall within the strict limits set at Berlin. We have adhered to these two principles, and I therefore believe that it will not be difficult to reach agreement on the exact figure at Copenhagen.
As regards the Structural Funds, too, there appears to be growing consensus on an annual figure of around EUR 25.5 billion for 2004, 2005 and 2006. Frankly, we can hardly offer our new fellow citizens less. It will mean that the per capita amount received by the cohesion countries - the existing countries - will be EUR 231 in 2006 while the citizens of the new Member States will be entitled to EUR 137 per capita. I do not think we can make the discrepancy any wider than this.
Lastly, there is the issue of agricultural expenditure, with which we are all familiar. I know that some of the present Member States have reservations regarding the budgetary sustainability of these proposals and that they have asked for further guarantees. It is right to reflect on the Union's future financial system - indeed, it is our duty. The Commission stands by its position: all our proposals are in line with the financial ceilings laid down at Berlin and are without prejudice to any future decisions.
On all the financial issues outstanding, I expect the Brussels European Council to give the Danish Presidency and the Commission a mandate to conclude the negotiations with a view to a final decision being taken at Copenhagen. On this I ask for your support.
Nevertheless - and this is a final addendum - the biggest effort we need to make in this last phase of the enlargement process is in the area of information. The latest Eurobarometer survey, published two days ago, tells us that half the current Union citizens are in favour of enlargement while one third are against. The remainder is neither for nor against. These figures are fairly reassuring in one sense but, in another, they give cause for concern: 65% of those surveyed think that enlargement will bring an increase in drugs trafficking, international organised crime and unemployment, which is exactly the opposite of what, on the basis of analyses, I genuinely believe will happen in the future.
Why, then, you may ask, should enlargement give rise to those fears? The answer lies in the last Eurobarometer figure: those who feel that they have been properly informed about enlargement make up only 21% of the population, whereas 79% feel that they have not received sufficient information. We clearly, therefore, need to make an effort to provide practical, sound, detailed information. Those who the statistics tell us do not feel well informed are not necessarily against enlargement - they tend to be indifferent. That, for me, however, is perhaps the most disturbing factor.
We must convince our fellow citizens that enlargement will bring solutions, not problems. That is why the Commission has launched an information campaign targeting both the present Member States and the candidate countries. The success of enlargement will depend on our ability to keep the public properly informed. We must not disappoint millions of Europeans in this respect. Indeed, the future of our Union depends on the enthusiasm, the vigour and the astuteness of our final endeavours to complete the process.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, the signal we got from Luxembourg yesterday was a strong and positive one. The Council has accepted the Commission's recommendations that the negotiations with ten countries should be concluded. The Council did this because the Commission had been able to make a convincing case that our recommendations were not based on a political wish list. Our desire was not to take a politically desirable scenario and pronounce it realistic, but to declare what actually is realistic.
The Commission's statement that these ten countries will have completed their preparations by the scheduled date of accession is not a rough estimate, but rather a firm prognosis, founded on knowledge, experience and the actual stage that preparations have reached, and one that we will defend fair and square. I think it important to note that the Commission came to this decision unanimously and that all my fellow-Commissioners, who bear responsibility for the extent to which policies work, said unequivocally that there remain within their fields of responsibility no problems that cannot be rectified by the scheduled date of accession.
If one considers what has to be done in the remaining 12 to 15 or 18 months, as against what has already taken place over the past five years - for it is only then that the complete picture becomes apparent - it is very clear to see that we are not being over-optimistic when we say that the nature of the preparations will be such that we can tell the citizens back home that the enlargement is as well prepared as it possibly could be.
The Council also took on board the Commission's proposals relating to monitoring and safeguard clauses. This is a very important point. This is not about any failure to trust the new members. This is where we need a new instrument, because we find ourselves in a completely new situation. The internal market and the single currency have, in the meantime made rapid progress and are almost fully developed. We are dealing with countries that are undergoing a process of transformation. Never before have we been in a situation in which we wanted to integrate ten countries at once, with a large number of them still in a process of transformation. This can give rise to problems that nobody can foresee. The Commission therefore considers it right and proper to have a very broadly framed safeguard clause, permitting us to intervene wherever unforeseen or unforeseeable problems crop up.
There is still a difficult stretch of the road ahead of us - that much is absolutely clear. As again became clear yesterday, however, political momentum is strong enough to carry us onwards to Copenhagen and make Copenhagen, too, a success. Not one Member State couples the threat of a veto to the demands and desires that are still present in this process. It is important that we hold fast to the fact that, yesterday, all fifteen again committed themselves to the goal of completing the negotiations. I would therefore like, briefly, to set out two expectations for the Council in Brussels to consider. The very least that we need from the Heads of State and Government is an agreement permitting us, in the time between Brussels and Copenhagen, to get together with the candidate countries and properly sort out those financial and agricultural policy issues that are as yet unresolved. The Commission does not believe it to be possible to reach compromises as late as the Copenhagen stage, as we would then be putting the candidate countries in a position where they would have to 'do or die', and we have to take the democratic rights of our future Member States seriously. The enlargement process cannot be forced, but must be the outcome of mutual agreement and founded on mutual trust.
Discussion of the financial problems connected with enlargement no longer focuses, essentially, on the financial issues of 2004, 2005 and 2006; we are indeed already doing the groundwork for discussion of the next financial perspective for the post-2006 period. Whilst this must be understood, it must also be said that the enlargement process must not be allowed to be taken hostage for positions that should be discussed only in the context of the next Financial Perspective. I also think we can agree that we of course have to carry on down the path on which we set off in 1999 in Berlin, which involves the requirement that the European Budget be consolidated rather than simply allowed to burst. I am glad that France and Germany in particular are currently making special efforts, including bilateral contacts, at coming to an understanding on this fundamental issue. I do not believe that Germany and France have a responsibility in this area markedly different from the responsibility shared by others, but it is certainly true that it was always good for Europe when these two countries took a common line on a great, important, and forward-looking European project. I would be very glad indeed if it proved possible for them to give this common line its final shape by the time the Brussels Council begins.
I believe that everyone must take on their share of responsibility and do their share of the work involved in this. The Commission's work is, in essence, already done, but that does not mean that we can now sit idly twiddling our thumbs - I am not going to be out of a job for a long time yet. What matters now is that everyone should understand that the enlargement project is political in nature. Over the last few weeks, I have been in touch with a number of national parliaments and can say with all due caution that certain problems I have encountered there have something to do with a noticeable information deficit in those places. What President Prodi said on the subject of information is crucial. I draw for my concluding remarks on my experience of the Irish referendum; in Ireland, it became quite apparent that, if we are to be able to advance our European cause and gain public support for it, we have to really fight for this Europe of ours and for our European cause; we really have to be prepared to meet people halfway and tell them, in plain language, why it is right and necessary. It will not work if we think that it will take care of itself or that the media will do it all for us. Political leaders in all the European institutions, in the Member States' governments and parliaments, the economic, political and cultural elites in all our Member States - these must now take upon themselves the responsibility of engaging in dialogue with the public.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, we unreservedly support the political objectives set out here both by the Council and by the Commission in the persons of President Prodi and Commissioner Verheugen, but we must also point out that the European Union is in a very grave situation. What we have heard indicates that the prospects for the summit now being held in Brussels are not very rosy.
On behalf of our group, I would again like to make very clear that we had always envisaged a timetable according to which negotiations would be concluded by the end of 2002, with the treaties then being signed in March or April and the accessions formalised in 2004, so that the candidate countries would be able to take part in the 2004 European elections.
Now, Commissioner Verheugen has just made reference to Germany and France. I agree on the importance of these two countries coming to an understanding, but, along with our group, I consider it a serious political error now to attach new conditions to the completion of the negotiations out of the desire for a new financial framework for the post-2006 period and perhaps even sooner. Mr Böge, who is an expert on Budget matters, has confirmed to me, and I would like to point out, that Article 25 of the Interinstitutional Agreement states that the adjustment of the Financial Perspective, and hence the allocation of the funds that enlargement will require between 2004 and 2006, can be decided on only on a proposal from the Commission and by a qualified majority in the Council as well as an absolute majority of members and three-fifths of the votes cast in Parliament.
This, then, is where Parliament also has a part to play. I very much hope that an agreement can now successfully be reached in Brussels, as both Mr Haarder and Mr Verheugen have said. For if no success is forthcoming from Brussels, negotiations will be held up. I have to say, speaking for my group, that we regard delaying the negotiations in such a way as irresponsible if it means that they cannot be concluded by the end of this year. That is why the appearance of these new conditions at this juncture is a grave political error. It would have been possible to discuss them at a much earlier stage. It would be a tragedy if the candidate countries were to end up losing out because insufficient agreement had been reached within the European Union.
I agree wholeheartedly with what Commissioner Verheugen said about the candidate countries having done their duty over recent years, but it is the fault of certain of our Member States that we in the European Union have failed to do what had to be done. We would be in breach of the trust placed in us by the candidate countries if we were to fail to come to an agreement in Brussels now. I call upon all the parties involved to unite in Brussels and make the task of the Danish Council Presidency easier, enabling us to conclude the negotiations in time for Copenhagen.
Reference has been made to public information, and I can emphatically underline what both President Prodi and Commissioner Verheugen have had to say on the subject. Commissioner Verheugen, Parliament also needs to hear what is actually being done with the funds that the Commission has allocated to information work, in order to give better information on the use made of these funds to our voters, whom we of course have to take with us along this road.
Mr Haarder also mentioned how Kaliningrad will be a topic of discussion in Brussels. Whatever the necessity of resolving the problems Russia has with transit - and there is no doubt that Russia has a major interest in this - it is important for us that we make sure that Lithuania does not get the impression that we in the European Union are now making decisions over its head. On the contrary, Lithuania must be strengthened in its sense of its own sovereignty, and whatever is eventually decided must, of course, be subject to its agreement. The Schengen criteria must also be adhered to. It is on this basis, and also in relation to security, that we of course counsel flexibility in resolving matters with Russia.
The issue, however, is not only access to the Kaliningrad region, for beyond it, of course, lies Greater Russia. There are other problems with borders. Take, for example, the small amount of cross-border traffic between Poland and the Ukraine or that between Slovakia, Hungary and the Ukraine. I urge this House to bear in mind the need to, on the one hand, guarantee security, and, on the other, to use flexible solutions to make it possible for people on either side of the border to meet each other.
In Brussels, you will hear a report from Valéry Giscard D'Estaing, the President of the Convention. Our group and also our party - the European People's Party (Christian Democrats) and European Democrats - is, as we have now confirmed at our congress, quite clear about the timeframe involved. We want the Convention to produce a result by the end of June 2003, with, after that, a short Intergovernmental Conference, so that, under the Italian Presidency, we may achieve a Treaty of Rome or a constitution of Rome, a basic treaty for the European Union by the end of 2003. This, therefore, is our call to all the parties involved: let us be ambitious, so that we may, adhering to this timeframe, bring into being the historic project, not only of enlargement, but also of a European constitution within the time allotted us.
This is our collective duty if our European continent is to have a good future.
Mr President, President-in-Office of the Council, President of the Commission, Commissioner, ladies and gentlemen, we are approaching the debate on the forthcoming European Council in Brussels with a certain amount of optimism.
The President-in-Office of the Council, the Danish Prime Minister, Mr Rasmusen, when he was kind enough to invite us to the Conference of Presidents in Copenhagen, spoke of the three stages of the Danish Presidency. We knew that the Irish referendum and the elections in various Member States (Sweden, France and Germany) would have to be overcome, and now the second stage is beginning.
We need to clear up a few grey areas in Brussels and reach agreements in order, as Commissioner Verheugen has said, to be able to prepare for the Copenhagen Summit in time. That is very important.
First of all, I shall address the question that I believe to be the most decisive: we must not only be able to talk about negotiations and money, which is always important, but we must also be able to provide a political impetus and vision for this entire process. Before a wedding, the pre-nuptial agreement can be significant. In Hollywood, some film stars sign pre-nuptial agreements over 100 pages long. It is also important to know which house the couple will live in, and that is the job of the Convention. Our main problem in the European Union, rather than in the candidate countries, however, is managing to muster political enthusiasm and historic vision. This is the responsibility of the Commission, the Council, and also our responsibility here in Parliament.
I consider this to be the most decisive factor, and I would say that this is the weakest point at the moment. We have talked about the budget, which is a summary of our policies. In my personal experience, in the process of the integration of my country - and also of Portugal - into the European Union, budgetary issues were extremely important and defined the current framework, the 1988 Brussels Summit, the MacSharry reform and the Edinburgh Summit. I believe we must start with the fact that it is good to have financial perspectives - I was the rapporteur for Parliament when the first financial perspectives were proposed - but these must not be restrictive. They must be interpreted according to a fundamental political principle: that the budget is adopted annually.
My group believes that we cannot wait until 2006, because there are important questions that need to be resolved. The first, as President Prodi has said, is that the candidate countries are not net contributors. This aspect is absolutely fundamental, not only in presentation, but also as a display of solidarity. Secondly, we need to talk about 80% of the budget. The Commission has put forward a proposal, which my group considers to be of interest and which we should debate, which does not refer to changing the ceiling of the common agricultural policy, but of making this a possibility in future, and, in particular, of introducing criteria of sustainable development and solidarity, which this policy is lacking. It is therefore our responsibility to address these problems now, without waiting until 2006.
The same is true of the Structural Funds, which are a sign of economic and social cohesion, not total cohesion, but an important tool for the modernisation of these countries, as they have been for others such as Ireland - the country of origin of the President - Spain - my own country - Portugal, etc.
We must make the effort to consider how we can achieve better agreements that enable us to protect our interests and, at the same time, extend them to the candidate countries. That is something that cannot be put off until 2006. We need to address it today, and it is important for agreements to be reached between France and Germany at the Brussels Summit, naturally - it is not good for one country to isolate itself from the rest of the Community - but also between all the current partners. This is also an extremely important signal.
Lastly, Mr President, in this case we must also talk to the candidate countries knowing that we are on the threshold of a decision that involves a shared destiny in the future. And we must also make a joint effort in Parliament to be able to adhere to a complex timetable which is an obstacle course we must overcome with a common political will.
Mr President, if the Treaty had been rejected by your countrymen, this week's Council would have been marred by recrimination and disarray. Due in no small part to your efforts, Ireland's 'yes' vote has put us back on track for Europe to be reunited in 2004.
The decisions that remain will not be easy. As our esteemed former colleague the President-in-Office has said, decisions involving money rarely are. But the Heads of State and Government must not allow themselves to flunk this historic opportunity by fighting over how to pay the bill.
My group believes that enlargement can be financed under the financial arrangements agreed in Berlin. Some shifting between the different headings should be possible, within the overall limits. The final package must guarantee that new Member States will not be net contributors before 2007. Otherwise we will feed resentment and face the risk of more cliff-hanger referenda in the aspirant countries.
Inevitably, the major area of disagreement is the common agricultural policy. While the Liberal Group does not regards CAP reform as a precondition for enlargement, it is clear that significant reform of our farm policies is essential to the success of enlargement and also for other reasons.
I hear that President Chirac expects the United Kingdom to bring its budget rebate into play, while he refuses to countenance reform of his farm policies before 2006. We support the Commission's proposals to phase in income support to farmers for the new Member States, but we also expect all existing Member States to commit themselves to far-reaching reform of the CAP, as proposed in the mid-term review.
The second major area of concern is the readiness of the applicant states to live within the disciplines of the single market and respect the European Union's values. We share the concern expressed in the Commission's progress report about corruption in a number of these countries and the need for progress in implementing EU legislation, particularly in the field of justice and home affairs. That is why it is right that there should be a reinforced monitoring system to ensure that countries fulfil their commitments.
The President of the Commission called for enthusiasm and intelligence. Commissioner Verheugen's approach has demonstrated the latter, but a touch more enthusiasm in the Council for enlargement and for the new Europe it heralds would not go amiss.
Mr President, the candidate countries have now devoted many years' hard work to adapting themselves to the European Union. They have the right to expect that the EU does its share of the work and that no obstacle now arises to prevent the ten countries identified by the Commission being admitted into the European Union as planned. It would be an irony of fate if there were discord in the EU which ended up delaying enlargement.
Our group does not share the opinion that the Treaty of Nice was an absolute condition for enlargement. Enlargement could have gone ahead all the same, based on the old treaty. The Treaty of Nice is, above all, about strengthening supranationality and increasing the power of the large countries within the EU system. In addition, there is a problem with the Treaty of Nice as regards the distribution of power to the new countries. The Czech Republic and Hungary are in actual fact discriminated against in terms of the number of seats in the European Parliament allocated to them. It is our opinion that this should be adjusted in the Treaty of Accession.
It has to be said that the negotiations have gone well from the EU's point of view. The candidate countries have worked hard to take over the acquis. The important thing now is that they will not only take it over in theory but also in practice, and then not only as regards the internal market but also as regards the environment and social rights for workers. The question is whether the EU should not also adapt itself to having ten new members. I believe that more should have been done. It is our own inability to reform agricultural policy which has given rise to a situation in which the new Member States are actually going to be treated significantly worse than the previous Member States for quite some time. This is unacceptable. Any discrimination should be kept to a minimum and should be as short-lived as humanly possible.
In other areas, too, we must be able to revise our own policies so that they are suitable for enlargement. The Schengen Agreement is one such area: its strict border controls are in danger of becoming a serious obstacle to cooperation for new Member States and for countries which are not in the next wave of enlargement of the European Union.
On the subject of the Kaliningrad area, we wish to see a solution whereby Russian citizens are able to travel between different parts of their country without needing a visa.
On the subject of the labour market, it is our opinion that everyone should be treated equally. It is crucial that workers' rights are respected in all countries from day one, so that a situation does not arise in which we have social dumping or in which workers from the candidate countries are discriminated against on the labour market. Therefore, we regret that the Commission has effectively called this into question by means of a legal case in Finland which questions the contention that Finnish agreements apply in Finland from day one.
The important thing now is to avoid enlargement giving rise to an 'A team' and a 'B team' in the European Union. This would also require the ability on our part to make changes to the Union. Naturally, the candidate countries also have a choice. They can vote 'yes', or they can vote 'no'. If they choose to vote 'no', the alternative is close cooperation with the European Union.
Mr President, an historic process, the opportunity for peace and stability on our continent - words do not come more impressive than these. I wish a bit of this historical spirit and sense of opportunity would make itself felt at the Brussels Summit, to prevent it from degenerating into the horse-traders' fair that we fear it will become. There must be a willingness there to solve problems rather than keep putting them off. The candidate countries' impressive performance will leave the Council with no option but to confirm that ten candidates are ready for membership.
The Member States' lack of solidarity, however, and unwillingness to reform is making living together in an enlarged EU increasingly problematic. It is thus that we discuss - as if it were the most self-evident thing in the world - how the candidate countries will in future finance the British rebate, even though they are barred from being given one themselves. In terms of the history of the EU, that is a one-off; previously, all net contributors got a rebate in their first year. The fifteen EU members benevolently welcomed the proposal by the Commission and the Presidency that they should get one extra year's payment from the Structural Fund. Why is this so? It is because the lack of absorption capacity means that the money ends up back in the Fifteen's treasuries. That is not the solidarity that the EU needs. We in the Group of the Greens/European Free Alliance unambiguously reject such a continuation of bank-driven enlargement.
Let me say something about agricultural policy. The disinclination to make reforms in this area stinks to high heaven, and the citizens of the European Union will no longer stand for it. It is not only because of enlargement that reform is needed; it is in itself overdue, and it is absurd to put it off any longer. Unconditional direct aid payments as extensive as these have simply outlived their usefulness and an enlarged EU will mean that they will no longer be workable. We have to make a start on agricultural reform now and work together to develop a fair structure for the twenty-five members that the EU will have in 2007. The maintenance of privileges must not be allowed to become a new condition for enlargement.
I would like to say something about the Irish yes-vote. The Irish said yes to the Treaty of Nice, thereby removing the greatest obstacle to enlargement, but the reform of the European Union's institutions is still pending. The Treaty of Nice has not really moved the EU any further on. It is first necessary to create democracy and improve decision-making, and that is in the Convention's hands. I therefore want to argue that the Convention's draft treaty absolutely must be capable of being adopted in 2003. Functionality is not a prior condition for the enlarged EU, but it will be needed. President Prodi referred to a lack of public approval. And why is that so? The EU quite simply lacks transparency and democracy, and that must change!
Mr President, I wish the Danish presidency well in the run-up to the EU Summit this week in Brussels. Enlargement, being the main subject on the agenda, has been very much at the heart of the referendum campaign on the Nice Treaty in my country.
The other issue - Kaliningrad - is also directly linked to enlargement. I welcome the measures proposed by the Commission to ease the direct transit of goods and people between Kaliningrad and the rest of Russia.
All of us have benefited from the in-depth and often intense debate on enlargement that has just taken place in my own country. The decision taken by the people of Ireland underlines their strong commitment to European integration and enlargement of the European Union. I welcome the fact that their decision clears the way for the conclusion of the accession negotiations for the first new Member States.
I support what Mr Poettering said. There must be no new conditions introduced or strings attached at this stage in the negotiation accessions. That would be a recipe for disaster.
The lesson we can all learn from the recent debate during the Irish referendum campaign should not be taken lightly. I endorse very strongly what President Prodi and Commissioner Verheugen have said on the need to keep people informed. The Irish electorate are making it clear that they will not be patronised or taken for granted by the political leaders and governments of the Member States, or by Brussels.
It is frightening to hear President Prodi say that almost 80% of respondents in a recent poll had no idea what was going on. Mr Haarder said earlier that there is an exciting debate in progress in the Convention. It may be exciting to insiders, but outside, as he well knows, it is hardly mentioned in the newspapers. Remember that when we hold a referendum on this in the near future, the issues we will be asked to decide on will be of far greater complexity and importance than those related to Nice. And we recently had great difficulty reaching a decision on that.
Mr President, ask a leading question, and you get the answers you are looking for. Ireland has won an emphatic 'yes' to more jobs, to neutrality and enlargement, but there are neither jobs nor neutrality to be had from the Treaty of Nice, and, regardless of whether the Irish had voted 'yes' or 'no', enlargement would have gone ahead anyway, by taking Declaration 20 and moving applicant countries' votes in the Council and seats in Parliament into the accession agreements. I will vote for this in the House, but future historians have to know that a people was harmed. Ireland is the most EU-friendly country there is. It voted 'no'. Instead of giving other people the chance to express their opinion, the Irish were bullied into voting 'yes' using the fabricated contention that failure to do so would block enlargement.
Up to now I have had nothing but praise for the Danish Council Presidency. Today, however, I am sorry to say that the Danish President of the Council was party to the deception of the Irish voters. Would Mr Rasmussen have stopped enlargement following an Irish 'no'? He would probably have pulled another proposal out of the hat and secured enlargement without the Treaty of Nice. The best that can be said about the Treaty is that it will only last for a year or two. Then, a new basis from the Convention of the time will be put to the vote. The Treaty of Nice is the worst mess to date. I have published it in consolidated form, but I can by no means recommend the book.
Nice is ill-suited to secure popular support in the applicant countries. It takes away the countries' right to choose their own Commissioner, in favour of an EU government appointed by majority voting. Remove the stumbling block now and declare that there will still be a representative of each Member State on the Commission. The Irish voters by no means declared themselves in favour of losing their Commissioner. The subject of the Treaty of Nice was scarcely discussed this time and some skill went into ensuring that the Irish did not come to know about Mr Giscard d'Estaing's first draft constitution. This was presented at a closed meeting last Thursday. The copies were numbered and were collected in again afterwards. Mr Giscard d'Estaing has a cure for referendums: if a country votes 'no' the next time, it will be left behind. Vote 'yes' or disappear. Countries permitting their population to vote 'no' will no longer be paid any attention. The EU state comes before the voters. In Mr Giscard d'Estaing's democracy there is a choice between voting 'yes' and 'yes, please'. No, thank you, Mr President.
I will not abuse the privileges of the Chair by allowing myself the comment I would like to make, Mr Bonde.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the Council is about to approve the list of the ten candidate countries which, according to the Commission, are ready to join the European Union on 1 January 2004. There is a problem, however: neither you nor they are ready.
The Commission itself admits that only two out of the ten countries have an economy capable of contending with competition and administrative and legal structures in place capable of enforcing or respecting Community law. The Commission believes that the others will be ready within 13 months. This is not sufficient in terms of an analysis or timeframe.
Neither is the European Union ready to welcome these countries, and I am not referring here to the dangerous institutional conjecture by the Convention. I am talking about the total lack of basic consideration. Because of a semi-religious taboo surrounding the sacrosanct Community acquis, no one has asked themselves whether a Europe that has 25 Members should do the same things as a Europe of six, nine, twelve or fifteen. Suddenly, you are prepared to make second-class members of these countries. No one has wondered about the costs, financial or other, in terms of unemployment and economic and social disruption. Consider the costs of German reunification, twelve years down the line: the social and economic divide still exists in spite of the West providing financial assistance to the East estimated to be more than EUR 850 billion over this period.
Lastly, the summit in Brussels will also look at beginning accession negotiations with Turkey. Turkey is a wonderful country, a bridge between Europe and Asia, but it is not a European country, geographically, linguistically or culturally speaking. Why then, should we now try to make it think it is? Is it because of blackmail by the Turkish Government over the future of Cyprus, or because of the incredible arrogance of the US Administration which was indignant that its Turkish ally did not feature on the Commission's list of candidate countries? It is not us who have to bear the consequences of the US Government's Middle East policy.
Very briefly, this Europe which is handing over the interests of nations to oligarchies that have interests so different to our own ?we do not want it for our countries nor do we want it for our counterparts in the East. They are emerging from the nightmare of Communism. We must not relinquish their freedom simply for the benefit of a new empire.
Mr President, Ireland's ratification, on Sunday last, of the Treaty of Nice is to be welcomed with open arms since their approval will enable the Union to prepare itself for its historic enlargement, welcoming the countries of Central and Eastern Europe as well as Cyprus and Malta.
The Danish Presidency of the Union recently indicated that, if necessary, it would prolong the summit which is due to take place in Brussels on 24 and 25 October, so that it could complete all the items on a particularly demanding agenda, as President Prodi reiterated earlier.
On Monday last, Commissioner Verheugen expressed regret that France is not adopting a more flexible attitude regarding the possibility of reducing direct aid to farmers, before deciding on the amount of aid to make available to the farmers of the future new members, and he considered that the sudden increase in agricultural expenditure would make the CAP a logical area where money could be saved. With respect, I would like to say to the Commissioner that I find this view particularly unbalanced.
President Jacques Chirac yesterday called for a solution to be found that is acceptable to everyone for financing the enlargement of the European Union, and for this to be done at the end of a working meeting with the President-in-Office of the Council, Mr Rasmussen. The French Government believes all planned expenditure in the EU budget must be examined and a limit on this expenditure must be imposed. By undertaking a thorough review of the financial commitments of all the Member States and by ensuring they are fairly balanced, we will succeed in finding a solution acceptable to all, so that enlargement can be carried out under the best possible circumstances.
I am sure that France is very willing and will shoulder its part of the effort that is required in finding a fair solution as soon as possible. This could not be achieved, however, by sacrificing a sector of our population, in this case, farmers and the rural community. The financial contribution that is justifiably anticipated must be divided equally between all the Member States of the European Union.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, in 1957, next to the huge Soviet bloc, the Europe of the founding fathers was, in the words of Paul Valéry 'the little peninsula at the end of Asia'. Less than 50 years later, the European Union has become the third greatest power in the world in terms of population, rivals the United States in terms of GDP and is the greatest trading power in the world. The European Union is the only example in history of a power that has grown through the voluntary accession of its neighbours. This extraordinary example set by Europe must be maintained when the Community is enlarged to encompass a further ten countries.
It is not enough, however, to grow in body; one must grow in mind as well - this European mind that the German philosopher Karl Jaspers characterised as 'the meaning of History, Science and Freedom'. Let us add solidarity to this list. We must develop the European spirit and prevent this spirit from being discredited at the forthcoming Brussels Summit by ridiculous displays of haggling and national self-interest, by arguments about who should pay more and who should pay less. This does not mean that the financial offer to be made to the candidate countries should not be substantial and significant. Nor does this mean that the future funding of the Union should be of a redistributive nature. A Union in which so many inequalities remain must concern itself with this issue.
We must not, however, confuse the matter. President Chirac is mistaken. The CAP is an unfair, imbalanced and damaging policy from the ecological point of view. It cannot be compared with cohesion policy, which really is a fair policy and a policy that strengthens Europe's internal unity. Comparing the two policies is a serious mistake.
Lastly, Mr President, we must consider the case of Turkey: the most basic sense of loyalty obliges the European Union to set a timetable for negotiations with Turkey. Linguistic, cultural and religious arguments cannot be used to keep Turkey out of the European Community, when this country has been hoping for so many years to achieve this and has made considerable efforts to do so. This is a question of the EU's loyalty and honesty towards its partners.
Mr President, Commissioners, Mr President-in-Office of the Council, I just want to look at the problems that will arise for the people of Kaliningrad as a result of transit arrangements, and the solutions that have been proposed for them. The transit permit, or Kaliningrad passport, as proposed by the Commission, is in my opinion a good solution for both sides. It would make it easier for the Kaliningrad Russians to travel to their mother country than is the case with normal visas, but it would also safeguard Lithuania's sovereignty. The option of establishing a train corridor has been put forward. This idea, however, does not tie in with current reality. The point is, how many of the present Member States would agree to have a train tearing along through their own country, coming from another country that does not belong to the European Union and whose passengers could not be checked? Would Belgium, Spain, Italy or France agree to this?
It is good that the Council since yesterday has had a common position on transit arrangements for the people of Kaliningrad. In examining the way opinion has been formed I have noticed that the further away from Kaliningrad a current Member State is, the more unrealistic the points it has put forward to solve the problem. This is, frankly speaking, go-it-alone irresponsibility. Russia's suggestion for visa-free travel between herself and the EU has also, unfortunately, gained the support of some Member States. It is regrettable to find that people are unable to view the drawbacks or dangers which that would bring realistically. If we want to start relaxing visa policy radically should we not start with Turkey, which at least has candidate country status? Visa-free travel is not, however, today's issue. For that reason, it is rash for just one individual EU country, for example, to promise such a thing, and I seriously fear that merely discussing the issue would harm the favourable attitude the citizens of countries applying to join the Union have towards the EU.
I nevertheless give my wholehearted support to policy with regard to Russia that backs that country's long-term development and makes it possible for visa-free travel to be introduced one day. Incidentally, I would like to suggest that it might be worth asking the Russians why, as they have renounced Lenin in Leningrad and Stalin in Stalingrad, they still sully a major area of European culture with the name of Mikhail Kalinin. Immanuel Kant's Königsberg should once again have the honour.
Finally, I should like to raise the matter of the Eurobarometer. The Commission is quite right to say we must share this information, but 70% of our citizens expect to hear the truth and information from their national governments. Why do they do nothing? This is hardly a speech by the opposition, as I am a member of the party in government in Finland.
Mr President, thank you for the statements by the Council and the Commission, and also sincere congratulations and thanks to the Irish people, who removed a great obstacle to enlargement last Saturday. I am pleased that both President Prodi and Commissioner Verheugen concluded their inspired interventions by speaking of information based on the latest Eurobarometer surveys. Only one in five Europeans feels 'well' or 'very well' informed. This does not make pleasant reading. Nor does it come as much of a surprise, because we have been aware of the problem for many years. I have said it before in this House, and I will gladly say it again: EU information and communications policy is in need of improvement. We must be prepared - as Mr Poettering mentioned - to find the necessary means. Information forms the basis of understanding and thus of the popular grass-roots support that the EU needs.
The enlargement negotiations have now passed the point of no return and there must be no new demands made. Admittedly, there is need for a radical reform of agricultural policy, but let us first put all the arrangements in place. I am pleased with the results from the meeting of the Foreign Ministers in Luxembourg over the last couple of days, and it is particularly good news that agreement has been reached on the fact that none of the new applicant countries can under any circumstances start their membership of the EU as net contributors. Anything else would have been unreasonable. I am confident that the Council, headed by the Danish Presidency, will be able to accomplish this great historic task in Copenhagen in December.
Mr President, I am positive that the penultimate step before Copenhagen will be taken in Brussels over the next two days on this exceptional policy, the European Union's policy of admitting ten new members.
This step needs to be taken in a decisive and realistic manner which overcomes any petty perceptions and subsequent moves need to be determined by this step, not the other way round. I have just two or three comments to make as time is so short.
First, Kaliningrad. Obviously, this problem needs to be resolved, not with a Gordian knot but with a clean sweep, by which I mean a harmonious, rational, functional solution that respects nations and states.
Secondly, the widely discussed issue of the budget. We must not be mean and tight-fisted and we must not forget that the countries about to join the European Union have manpower in abundance but, unfortunately, limited resources. However, abundant manpower is what determines development and development is what we need to see.
Thirdly, in connection with other issues which may have prospects or require decisions, the European Union of the 15 or of the 25, or of however many other members there may be, must remain an area of social cohesion, development and democracy. Clearly, therefore, any solutions to budgetary questions need to be resolved on the basis of these priorities. In other words, they must be predicated on the need for the European Union to maintain the values which it has already acquired and which must continue to apply, they must be predicated on peoples' priorities and not on petty political perceptions which, in the final analysis, are short-lived and are sometimes to do with antagonism of one sort or another, which gets us nowhere.
Having said which, I am positive that two new steps forward will be taken over the next two days and, as we continue on this course, we at the heart of the European Union, the European Parliament, must generate the political spirit and climate which, unfortunately, tend to be lacking, reducing the debate from a debate on overcoming problems to a mean, tight-fisted debate.
The impending enlargement is one of the most important political events since the initial inception of the European Communities. This enlargement will heal a rift between Western, Central and Eastern Europe. This rift came about before the Second World War and was reinforced by an iron curtain and a wall after the Second World War. The healing of this rift is a jewel in the crown of the present European Union and also of the acceding countries. They have been adapting their democratic systems, their economies and their legislation since 1989, which has required major efforts. I therefore lend my wholehearted support to the ten accessions proposed by the Commission.
A crucial debate on the topic of enlargement is taking place in the Dutch Lower House today. The Dutch Government is in support of enlargement despite the opposition of two coalition partners, namely the Liberals and the Fortuyn group. I regret this deeply, but there will still be a democratic majority in the Lower House today prior to the accessions, which means that the Netherlands will not necessarily put a spanner in the works. We may have our Social-Democratic friends to thank for this. If a number of conditions have not yet been met, however, the acceding countries will be required to make a final effort and, if necessary, introduce safeguards in areas such as food safety, the internal market and justice and home affairs. Incidentally, I am pleased that Mr Prodi has stated that these safeguards will actually be put in place should this prove really necessary.
It would also be much better if a financial agreement were to be reached, so that there would be more clarity about the financial costs involved in the enlargement, as this is an area which our citizens are particularly concerned about. It would also be preferable if better agricultural agreements were concluded. These should not be a pre-condition, but I agree with those fellow MEPs who claim that they are required as a matter of urgency.
I now have a question for Mr Haarder. Would it perhaps be possible for you to have a frank discussion with our Liberal colleagues in the Netherlands, who are your fellow party members, to ensure that this issue does not complicate matters at this time and that it is not misused in the Dutch elections? The Netherlands has always been a pro-European country. The political parties that are trying to turn the Dutch into eurosceptics are taking on a major responsibility. The enlargement receives the support of both the Christian-Democrats here and the Christian-Democrats in the Netherlands.
I should like to say to Mrs Maij-Weggen that I spoke in terms you would be rather pleased with regarding our Liberal friends at a Liberal congress last week.
Mr President, there is good reason to rejoice that Ireland has now accepted the Treaty of Nice, with its specific declarations on Irish neutrality. This removed a serious obstacle to enlargement. Enlargement is a historic occurrence for which, in my opinion, both the Commission and the Danish Presidency have prepared the ground most competently. The applicant countries have made a tremendous effort to prepare themselves for accession to the EU.
I sense that the remaining problems are clear. Now, therefore, it is up to the Heads of Government of the 15 countries to show leadership and responsibility in order that the Presidency can in the coming week obtain the required common mandate to conclude the negotiations with the ten applicant countries on the basis of the Commission's January proposal. No new conditions for enlargement should be imposed. Agricultural and funding reform should not be tied up directly with enlargement. On the other hand, of course, as we well know, the present and future members of the EU should be able to agree at the Copenhagen Summit in December on at least some of the principles for future agricultural and funding reform, which, as we know, will be necessary from 2006.
It is also important that the outcome of negotiations we are aiming at is fair on the applicant countries, and that we bring about a fair competitive situation, possibly with slightly shorter transitional arrangements in the field of agricultural subsidies, so that referendums in the new Member States can obtain a 'yes' vote.
With regard to the Kaliningrad issue, I also hope that a good enough solution can be found, so that the little enclave does not become a conflict region, but instead a positive player in the Baltic region; a solution which of course fully respects both Lithuania's sovereignty and its desire to become a member of Schengen. A 'corridor' solution, which brings back memories of earlier solutions to similar problems in Europe, must be avoided at all costs. We should be able to solve the transit question in a different way, possibly by means of a special passport system. But I extend my thanks to the Danish Presidency for its competent leadership.
Mr President, President-in-Office of the Council, President of the Commission and Commissioner, the electorate has spoken in France, Germany and latterly also in Ireland. There are still a few countries in which they need to have their voices heard, which will cause the necessary problems, as there are still questions on this score. The politicians, however, must now roll up their sleeves as a matter of urgency, not as carpet dealers, as Mrs Schröder mentioned, but with the necessary vision and courage.
I should like to ask a specific question with regard to the information which President Prodi mentioned. In my many dealings with the public, I have noticed that the same questions arise time and again among the people in Flanders and Belgium. I think that they are entitled to an answer. There is the answer about the vision, and you can win people over with this. However, there are other questions that keep being asked in my country. Will horizontal enlargement not obstruct vertical enlargement? In other words, will this enlargement not spell the definitive end of our growth towards a community? Will this be intergovernmentalism's final victory? This question has been raised in Belgium and has, for example, prompted the Socialist Party - which is, after all, the key government partner at present - to question the meaning of this enlargement.
I should like to ask a second question which people keep asking me - at least people in our regions. They naturally visit the countries that will be our future partners, and in that sense, Europe is already growing in the hearts and minds of the people, but they notice that those countries are experiencing major problems, abject poverty and problems involving minorities. We are also experiencing a time of economic decline and a time when the spectre of unemployment is once again looming large in the EU countries themselves. Then people want an answer to the question whether we will be able to fight the unemployment that is now threatening us. I am convinced that future enlargement will make this possible. I do believe, however, that we should not merely present people with a vision and good news; we should also produce specific answers to the questions that are being raised on a daily basis, questions concerning the costs and also, of course, questions that I have raised myself and that will need to be resolved in the Convention.
Mr President, now that Mrs Maij-Weggen has made it clear that the Dutch Christian Democrats are no longer the problem, and now that it is also clear from what you have said that the Liberals are not either, the only people who seem to be left hitching a free ride and imposing special conditions are the German Social Democrats and the German Federal Government. I think, though, that we ought to make clear that, whatever else we might rightly or wrongly desire, no new conditions for the enlargement of the European Union must be allowed to be imposed. That has to be made clear and - as you, Commissioner Verheugen, know better than any of us - those things that were neglected when negotiating Agenda 2000 cannot now be put right again a quarter of a year before Copenhagen. We will have to do that at a later date. Now that Saturday's events make it possible for us to get back to discussing Nice's critical aspects, it is right and proper that we make it clear that, in structural policy for example, the Convention must accept majority decisions, thus giving us better decision-making structures for the reforms in 2006, and enabling us to implement the necessary reforms at the right point in time. The actual content of that can of course be prepared by the Commission and in the debates, but here too, we have to do the necessary homework if we are to make progress in 2006.
Let me briefly address the Kaliningrad question, which, I believe, encompasses some of the political issues that remain to be dealt with. We have to take account both of Lithuania's sovereignty and Russian sensitivities and make clear that big countries cannot ride roughshod over small ones when they engage in negotiations. Part of our picture of Europe is, after all, that small countries have a value of their own. It is evident that any solution here has to be practicable and makes allowances for everyone's sensitivities, and I believe that what the Commission has presented and yesterday's decision by the Council of Ministers provide a basis for negotiations, one on which we can proceed. I take the view that, in today's battle order, the Commission and the Council are indeed doing their best to achieve a result in October.
Allow me a final comment. Information work and information campaigns will be of great importance, both in the Member States and in the candidate countries. I hope they will be better organised in the latter than they currently are in the former; in my own country, they involve little more than putting the Federal States' ministers for Europe on display, and have little relevance to the actual work of informing people. Perhaps, Commissioner Verheugen, we could at some time discuss how we can change this.
Mr President, yesterday's and this morning's meetings and the meeting due to be held in the coming days in Brussels are all trial runs for Copenhagen, aimed at defining the European Union's position before the last sprint to complete negotiations.
The ten countries have made considerable progress since last year and will be ready in 2004. I believe that the justifications contained in the report will also be included in the report currently being drawn up by Chairman Brok, and that they will not be very different from what has already been said.
I represent a fairly straightforward case - Slovenia - which would actually appear to be pretty representative of other small countries in the sense that, without the hard schooling from Europe, these countries would have been psychologically much, much further away from Europe than they are today.
Economic, administrative and political problems and the desire to respect the Copenhagen criteria have placed Slovenia and other countries among those which have recently tackled the various chapters on reconstruction of the administrations and the economy most vigorously. Of course, they need to continue to concentrate on restructuring the economy and they need to improve their insolvency legislation, but, at the same time, I would point out that a large number of experts have been drafted in and that some banks which were completely state-owned have become 76% private in the space of a year. This would appear to be a great achievement.
By agreement with the European negotiators, the country has opted to remain a single region, not least to avoid feeling, after Vienna and Belgrade, that it is under the yoke of yet another foreign power. There is a possibility that this may change in 2006, depending on national feeling.
The most important thing, however, is to keep the citizens informed, something which has been the subject of much discussion today and which is poorly organised. I feel that more needs to be done in this respect.
Mr President, allow me to begin by thanking the Danish Presidency for its good work. It does not surprise me at all, but of course there are, and were, Members who doubted the Danish will and ability to carry out enlargement of the EU. This really has now come to nought. To listen to Mr Bonde, one wonders if he is not dreaming that he is back in the 'good old days' of the GDR.
Last Monday I was in Bratislava, in Slovakia. There, it emerged that people felt very unfairly identified as an unreliable candidate country in connection with what had been said during the Dutch Government crisis. Other countries have also been named. I would like to say to Mrs Maij-Weggen that there are actually many Dutch liberals who share your opinion, as Mr Cox also quite rightly said. The last word has not been said on this subject. In order to reassure people in Bratislava, Warsaw, Riga and Vilnius, I wish to say that the President of the Council and the Commissioners confirm that there is no cause for concern. There is no information in the country reports to demonstrate that, in general, any countries are in a worse position than others. As Commissioner Verheugen emphasises, there is nothing today to show that there are any problems in any of the ten countries which cannot be solved. It is true that there are difficulties, but they are not insurmountable.
I believe that it is extremely important that the Council and the Commission are clear on this subject. The historical and moral reunification of Europe is irrevocable. The EU honours its agreements. We stand our ground. I quote in Latin, which I once studied: pacta sunt servanda.
Mr President, we are facing a very complex European Council, and I should like to wish the Danish Presidency every success in this. We owe it to the presidency, the European Union as it stands now, as well as the candidate countries to be able to take some serious decisions. Crucial decisions will need to be taken within a few months, and in my view it is especially regrettable that we are still finding out that 79% of the people in Europe are claiming to be badly informed.
This is not only regrettable, but also very dangerous, because a huge number of people in Europe - indeed in all the Member States - feel uncertain and unsafe. This uncertainty and lack of information about enlargement only serves to intensify these negative feelings. I think it is high time we explained to people that enlargement could be a springboard for a safer Europe, a Europe that gives them greater security, and it is also high time we reassured them that Europe need not become less social, less prosperous or even less democratic as a result. It is high time we told them that - and started working on that.
This is why, just as our group chairman asked the President of the Commission, I should like the Commission to tell me exactly what its information plan looks like, and I should also like to ask the President-in-Office of the Council whether it might not be a good idea to discuss this with the government leaders at this important European Council after all? Large-scale European information campaigns with sizeable advertisements in major newspapers may help to some extent, but the euro campaign has taught us that we should make use of decentralised information methods.
We must involve the governments and civil society in the Member States. If we do not, people will never be sufficiently informed. Are there such plans in the pipeline? Are there plans afoot to quickly set up a campaign in this way? Mr President-in-Office of the Council, taking into consideration the fact that quite a number of governments in Europe have left a great deal to be desired in this area, will you be quizzing your fellow government leaders about this?
Your point is worth emphasising. The information campaign is not only about public relations. It must have political conviction behind it. If there is no political conviction, no message gets through. In this Parliament we must understand that the time has come for the politicians to repossess the enlargement agenda following the highly complex work carried out by the Commission. This is the message we must deliver at the summit meeting on Friday.
Mr President, enlargement is not just meant to bring peace, democracy and the rule of law; it is also, of course, meant to help raise the standard of living in the countries that will be joining us. Economic cooperation ended up being a formula for the European Union's success, and this formula is to be applied more widely to give us stability in the sense of peace - not only external, but also internal and social peace.
Great economic insecurity lies in store for the candidate countries, and we have to get them to understand that we know what difficulties they will face. For example, we have been able to learn from the Economic and Monetary Committee's delegations what advances have been made, and which have proved difficult, in such areas as, for example, competition policy or the control of aid payments. This has also had an effect on jobs in the candidate countries and cannot be organised without it running the risk of rejection.
We are, then, well aware of the credit that is due to the candidate countries for their efforts, but it is also evident that they, when they join, must not only be capable of functioning as market economies; they must also be able to stand the pace of competition. There is still room for improvement in this respect. I want to give just two examples of this - steelworking and shipbuilding - and propose to mention energy only in passing, even though it is equally important. That is why the Commission was right to insert safeguard clauses. I think the candidate countries will also be able to handle these, and we must see to it that these safeguard clauses are inserted in such a way that they do not affect this or that country in an arbitrary way.
I am confident that the process of reform in the candidate countries will continue; indeed, it must continue and be a success, as it is not only the failure to inform the public in the European Union that is an issue here; it is also the lack of information in the candidate countries. It would be a good thing if we could help to resolve this problem.
Mr President, this enlargement project is to the little country I hail from, Denmark, a matter of national pride. The criteria for the accession of new Member States were drawn up at the Copenhagen Summit in 1993, and the process is to be concluded at the Copenhagen Summit in December. It is irrational that this should be a matter of pride for the little nation, but it boosts our self-confidence, and that is of course always good.
The problem is, of course, simply that so many issues are still unresolved. The Belgian negotiator of the Maastricht Treaty, an economist by profession, has stated that there is a long series of funding problems which have not been solved. Everyone wants enlargement, he says, but no one wants to pay for it. Why, for example, should the British keep their rebate while the much poorer candidate countries pay full price?
This is one problem. Another problem, which has been completely overlooked, and which is under the extremely roomy carpet under which problems are swept, is the question of the reliability of the progress reports. I cannot find a single instance in these analyses of a sober attitude to the decisive question of the last and crucial Copenhagen criterion, according to which the candidate countries not only have to comply with the acquis communautaire but must also have the administrative, legal and political structure which is a prerequisite for its effective implementation.
A Swedish report last week pointed out that these problems are extremely serious. Simple mathematics demonstrate that the legal and administrative personnel simply do not have the training. The whole basis for actually implementing the acquis communautaire is absent. These problems have not been dealt with, and the question to my Danish friend and former colleague, the Danish Minister for European Affairs, is: what do you intend to do about this badly neglected problem?
Mr President, I welcome the fact that enlargement is proceeding relatively smoothly. However, when the whole of the EU institutional machinery is focused on the enlargement process, do not forget that there are other European countries with very legitimate cultural and historical links to Europe. They feel aggrieved that their ambitions for EU membership in the long term are being ignored and decreed unrealistic, particularly by the Commission. I have in mind particularly Ukraine, which is locked in a political struggle between westernisers and those who wish to see it join a reinvented economic union with Russia and the eastern republics.
As soon as this round of enlargement is over, we must reconsider our policies to other countries in Europe. I am thinking here of the Balkan states in particular and neighbouring countries such as Ukraine which need anchoring in peace, prosperity and western security. Since the break-up of the former Soviet Union ten years ago, they have moved some way towards democracy, human rights and good government, although a great deal remains to be done. If Turkey has been granted candidate status, surely a country like Ukraine has just as much, if not more, of a claim to be a candidate for the European family of nations in an enlarged, wider and looser European Union.
Mr President, I would like to begin by congratulating the Irish people, as well as the Danish Presidency, which has done a tremendously good job, and the Commission, which has been working on the issue for a long time.
There is of course a large number of problems associated with enlargement. The opportunities outweigh the problems, however, although obviously we do need to solve the problems. They should not be allowed to overshadow the opportunities. It is a question of our children and children's children. It is a question of creating a Europe of peace and democracy for our children and children's children. It is a question of a better environment. Sweden shares a border with many of these countries: we have the Baltic in common, for example. If we wish to tackle the problems of the Baltic region for the future, we can simply do it together.
It is also a question of workers' rights in countries bordering on ours, so that these countries cannot practise social dumping, and so that they have fairer conditions and stronger trade unions. All of this is our responsibility.
The President said that we need to have information campaigns. Of course we do, but this is first and foremost a political responsibility. Now is the time for us, the politicians, to get out of the conference room and hold a dialogue with the people in our Member States, with a view to convincing them of the importance of enlargement.
I would like to see a change in agricultural policy. We need a change in structural policy, but this must not be made a condition for enlargement. It is not the candidate countries' responsibility, but our responsibility - the responsibility of all of us - to make a change in agricultural and structural policy.
A brief word about Kaliningrad. I hope that a solution can be found, particularly so that the people are able to move freely over the borders. We should not forget another aspect, which is that there is a risk of the gulf between Kaliningrad and Lithuania widening when Lithuania undergoes improved development as a Member State. This could potentially lead to tensions in the border regions. It is important, therefore, to make efforts in the social and economic fields for the people in the Kaliningrad area, too.
Mr President, I wish to appeal to the Heads of Government and Foreign Ministers who are congregating in Brussels: that appeal is that they take seriously their responsibility in respect of enlargement. It is not possible to make everything dependent on everything else, nor is it possible to force through an agricultural reform with enlargement in the offing. Time must be found for that later on. It is not possible to be willing to pay more for enlargement and, at one and the same time, to compel others to pay less. I think it must be clear that the costs of enlargement, within the bounds of reasonable perspectives, should rather be planned to be below the level of Agenda 2000 as set out in Berlin. We should be looking seriously at proper finance for agriculture, making it possible for there to be stable conditions for farmers by 2006, but we should also be clear in our own minds that not everything has a final solution. There will be no pre-enlargement agricultural reform without postponing enlargement for ever and a day, and nor can we prejudice future, post-2006, Budget frameworks.
It is with this in mind that I can say that we in the Austrian People's Party, and I as a representative of it, take the line of 100% support for enlargement. I know that your team in Brussels is empowered to act properly in the interests of the European Community and of Austria. We hope, of course, that there will be sensitivity for our concerns about transit and support for border regions, but we are all aware that enlargement is a great chance - a chance that must be made use of. This must be guaranteed in a policy and a procedure that means that the candidates for accession are not forced into a 'do or die' situation, about which we have heard so much. So I ask you this: how do you intend to go about finding a method whereby, on the one hand, the Brussels Conference is prevented from degenerating into a secretive conclave and, on the other, there is enough space left for negotiations with the candidates for enlargement?
I should like to thank Mrs Maij-Weggen, who congratulated us on the fact that the Social-Democrats in the Netherlands are certainly helping our country out of an awkward situation today by not raising any obstacles with regard to Copenhagen or the European Council which is to be held within the next couple of days. It is important for both the Greens and the Social-Democrats, who are in opposition in the Netherlands, to help the Netherlands move in the right direction.
We are pleased that the European Union is still on schedule concerning enlargement. Given the years of preparation and the importance of enlargement, we hope that we can complete the process with all ten candidate countries within the next eighteen months. The frank Commission reports, for which my congratulations, confirm that a few things still need to be resolved. The European Parliament has also pointed out the weaknesses on several occasions. Most candidate countries are still lacking in areas such as implementation capacity and the fight against corruption. The further agreements concluded between the Commission and the acceding countries will therefore need to play an important role in the European Parliament's final assessment. It is too early to rest on our laurels, but at the same time, the European Union must remain reasonable. We cannot ask more from the candidates than what we can accomplish ourselves.
All this also applies to Slovakia. Until 1998, Slovakia lagged behind the other countries, but has since then largely made up the difference - in fact to such an extent that it now has every right, in my view, to feature on the Commission's list. The rate at which reforms have taken place over the past few years gives me hope that the remaining problems can be resolved quickly. 'Keep at it!' is the message we should like to pass on to the new Slovakian Government. Fortunately, it was set up promptly after the elections in September and, like the previous government, will be able to work well with the European Union. I should like to urge this House, but also mainly the Council, to put the Meciar era behind us. It is over, and it is unfair to keep reminding Slovakia of it.
Mr President, I am concerned for the pensioners of Bulgaria, and not just because I am the representative of the Pensioners' Party and a member of the EU-Bulgaria Joint Parliamentary Committee.
The Bulgarian pensioners fought in the Second World War, they lived under the yoke of communism for very many years, and now that they are old, living on miserly pensions, they hope that their quality of life will improve when they too become part of the European Union in a short while.
I therefore wonder, and I would like to ask the President-in-Office of the Council and the President of the Commission, whether, seeing as the Stability and Growth Pact too has to be interpreted intelligently and flexibly, is there any hope that the decision of the Community organs to defer Bulgaria's accession to the European Union until 2007 might be reviewed? And, above all, is there a possibility that the decision to close units of the Kozloduy nuclear power plant within the set time frame might be reviewed, allowing Bulgaria to keep them in operation for a little longer in view of the enormous harm their closure will do to the Bulgarian economy? Lastly, would it be possible to reflect on the need to proceed swiftly with and put more funding into the development of corridor 8, linking Puglia to Albania, Macedonia and Bulgaria and terminating in Varna and Burgas?
I was pleased with Mr Prodi's call for more political enthusiasm with regard to enlargement. I can inform my fellow MEPs that as a member of the Convention on the future of Europe, I have the privilege of already working very closely with our colleagues from the candidate countries and that their commitment and enthusiasm for the European project are a pleasure to behold. What Mr Gollnisch said, namely that nobody in this Convention has given any thought to what a Union with 25 Member States would need to do, and whether this would be different from 6 or 15 Member States, is incorrect.
I am, however, concerned about another matter. If we want to make a success of this Union of 25, I do believe that the Convention members should aim a little higher in terms of a strong and democratic Europe with proactive institutions. It is also very important, in my view - and I am addressing a point made by Mrs Thyssen here - that our enthusiasm for this enlargement and this political European project does not remain confined to European political élites. The people must also be involved. I was therefore particularly pleased with Mr Prodi's call for information campaigns intended for the public at large. We at our end all do our utmost to explain to the citizens what enlargement is about, but we cannot do this alone. There are, however, sufficient arguments to suggest that enlargement will offer answers to people's questions rather than raise new problems. I would therefore like to join those fellow MEPs who ask how the Commission, the Member States and the Heads of Government can help us in our duty to inform.
The issue of monitoring and safeguard clauses are of particular importance as a way of reassuring the public because it demonstrates, Commissioner Verheugen, that we take enlargement seriously. You spoke about monitoring in the context of police, justice and the internal market. I would like a guarantee from you that this monitoring procedure and the safeguard clauses also apply to social policy and environmental policy, as these are, after all, very closely connected to the internal market. It is particularly in these areas that you could offer reassurance to the public, in my view.
Mr President, half the people of Ireland were induced by out-and-out brainwashing and a packet of money into saying 'yes' to the Treaty of Nice, having been given to understand that their 'no' was unacceptable to the so-called defenders of the rights of nations and man. And, despite all that, the shameless celebrations continue.
The hastily convened summit in Brussels is being called on to contain the differences between the powers that be in the European Union and quell the disappointment of the citizens of the candidate countries, who can now see through the promises made to them by the propagandists of enlargement. The intense and exorbitantly expensive advertising campaign to sell integration cannot mask the harsh reality, which is that, even in the run-up to enlargement, these countries have given the shirt off their back to the mandarins of the European Union. It is now becoming clear that not only will certain candidate countries have no net income; they will be funding the budget.
As agricultural spending is cut and subsidies are abolished in order to release funds for imperialist policies, direct farm subsidies will start to fall at something in the order of 25% to 35% per annum, with unpredictably disastrous consequences for farmers in both the Member States of the European Union and the candidate countries. And from what we have heard today from the members of the Council and the Commission, the people of Europe have nothing to gain from enlargement. The trade deficit of the candidate countries is several times larger than the funds being allocated to them from the Community budget.
Cyprus is another issue altogether. The Cypriot Government is being coerced in the run-up to integration into accepting solutions which go against the interests of both communities and the Cypriot people in general. The way in which integration itself is being handled basically legitimises the disgraceful state of partition, never mind its drawbacks for the people of Cyprus. We, the Communist Party of Greece, oppose all these procedures and we shall stand with all our might shoulder to shoulder with the people fighting for their rights.
I should actually like to congratulate your colleague Mr Pat Cox, President of this Parliament, warmly on his excellent contribution during the European Liberal Democrat Conference recently held in England. He made every effort to point out to his Dutch fellow party members that their attitude towards enlargement was totally untypical of true Liberals, because we know that the Liberals have always been keystones of European integration, that they are particularly kindly disposed towards extending the international rule of law and have always used this as a basis of their movement on principle. I am delighted that the bookkeeping obsessions that are currently doing the rounds in the Netherlands in combination with frightening scenarios in those circles have been contradicted in a way which can be described as truly impressive. I am indebted to him for this. His words will help ensure that, with the support of Her Majesty's constructive opposition, the Netherlands will certainly not be adopting a conflicting position. I have to say that the European Parliament, from all manner of quarters, has also done what was necessary in this matter.
I have also listened with great interest to our good friend Mr Berthel Haarder, who spoke about Kaliningrad and said that the interests of the Lithuanians should not be trampled underfoot. Considering it was a speech made by the Parliament's presidency, I think it was worthy of imitation. After all, if we set up a joint committee together with the Duma to discuss issues surrounding Kaliningrad, the Lithuanian parliament will also need to be represented in this committee, not with a view to putting Lithuania under any pressure, but so that this representation could clearly protect Lithuania's interests. The way we view Lithuania and its sovereignty is a litmus test for the way the enlarged Community will deal with small Member States in future. This is why the speech by Mr Haarder strikes me as particularly important and I should like to thank him for it.
My final comment is about Turkey. Needless to say, there is still a difficult issue to be addressed there. I would plead strongly in favour of Turkey being treated in the same way as the other candidate Member States. This means that, since Turkey is very different from the other candidates in terms of meeting the political criteria of Copenhagen, we have to put another problem to Turkey. If we apply the same criteria, we would need to treat Turkey in exactly the same way as we have treated Slovakia and any other country in the past. This may be difficult for the Turks at the moment, but in my view it is of major importance for Turkey to clearly develop in the direction of a democratic constitutional state that functions well as such, and for them to realise that they cannot participate in the game until they have reached that stage. It should also be a matter of honour for Turkey not to want to take part as a token member, having made half a pledge concerning the constitutional state. As far as I am concerned, we can look forward to the European Council with confidence.
That brings us to the end of this stage of the proceedings.
We shall now move on to the second round of speakers listed for the political groups.
Mr President, I wish to thank the Danish Presidency, which has guided the process from Copenhagen to Copenhagen not as a national, but as a European goal. The Danish Presidency has demonstrated clearly that it is Europe's servant, and that it is not pursuing specifically Danish goals. It is the European goal which is being pursued, and, as usual, it is the small, eager, competent countries which are pursuing it. No new conditions for enlargement should be imposed. It has been said time and time again, and our political group obviously shares this view of the matter. No new conditions. It is clear that a debate on agricultural and funding reform will follow, but, as so many have said here in the House, these must not get in the way of enlargement. This is something that must be solved in stages.
We have been discussing the provision of information to our citizens on enlargement. Is it, however, the Commission which is going to do that? In my opinion, it is all very well for the Commission to supply factual information, but in actual fact it is us, the politicians - our governments and the parties in our countries - who have to solve the problem of information. I think we have to realise this, because different countries see things in different ways. Some things are more important in the north, other things in the south, but the common thread must be that we are carrying out enlargement because we wish to have peace in our territory; peace for when our children and children's children grow up. It is a very simple message, and I think that it is the pivotal element in this connection.
Many issues have been raised along the way, and one which is raised in at least some of the countries is the question of whether widespread corruption exists, which will undermine the fair distribution of EU subsidies. It is not an insurmountable obstacle, however. We must of course invite the applicant countries to participate in the existing system of subsidies on an equal footing with the present members. We should have faith in the applicant countries' governments, too, being minded to do their best to prevent the misuse of common funds. They are equal members, but if it should be established that there is any corruption or fraud involving EU funds, the Commission should, in a transitional period, step in and take over the administration of subsidies, so that the money is paid out to those for whom it is intended.
We wish for many things, including that the democracy which we are developing, and which is developing all the time, be strengthened by the accession of the new countries. They bring with them a wide range of highly educated, extremely interesting people, who will enrich immeasurably the territory we are shaping together, and it is precisely their contribution to the creation of a new treaty which is absolutely crucial in ensuring that this takes into account the many cultural and national aspects which should go into building the new Europe.
Mr President, there is a saying in the United Kingdom that you should not 'spoil the ship for a ha'porth of tar'. I think we would all do well to remember that in the coming weeks. The financial arrangements are going to be difficult to agree and I do not underestimate them, but we must keep a sense of perspective. The money for the candidate countries up to 2006 represents one thousandth of the GDP of the EU and is 10% of what Germany has spent on its own unification. The costs are nothing compared to the economic benefits that will flow from enlargement. The costs are nothing compared to the costs of not enlarging and are nothing compared to the costs of trying to maintain the stability of the continent by other means.
The original six Member States would do well to remember why they formed the Community in the first place and the economic benefits that flow from it. Those of us that joined later should remember why we joined and the efforts that other countries made to integrate us successfully into the Union. We should remember the economic benefits that have flowed to us from EU membership. We should all remember that the financial and human effort needed to construct today's Union was the most efficient investment ever made on such a scale by countries of a whole continent. Now is the time to bring that investment up to an entirely new level for the future.
I am concerned that this debate seems to be taking it for granted that the ten countries are already in, when they are not. We in Parliament have to give our assent and we will scrutinise the final treaties very closely. It is vital that the candidate countries maintain their efforts to come up to the required standards. We welcome the three-fold safeguards set out by the Commission in the form of economic safeguards, internal market safeguards and justice and home affairs safeguards. But we expect Parliament to be involved if these safeguard clauses are ever invoked.
We also welcome the Commission's proposal for a further progress report six months before accession. We must all be prepared, if that report is negative on any particular country, to take the appropriate action. The Socialist Group will also be monitoring the social component of enlargement, because we must make sure that enlargement makes things better for people and not worse.
If I could turn to Kaliningrad, Mr Haarder mentioned negotiations with Russia. Could I gently remind Mr Haarder that Russia is not a Member State of the European Union, nor is it a candidate country. I should also remind you that many of the problems in Kaliningrad are of Russia's own making, not least the refusal to allow many countries to set up consulates there. They cannot have a veto on the future of the EU. What we must respect absolutely is Lithuania's sovereignty in this matter. Nor must we try to find solutions with negative historical connotations, such as train corridors. We must also ensure that whatever solution is reached is practical and that we are prepared to give financial and other support to enable Lithuania and Poland to enforce it.
The Irish referendum taught us one important lesson. The 'no' vote actually stayed the same, the difference was in the 'yes' vote, and this was the result of the positive engagement by politicians with their people. In preparation for enlargement, we all have a responsibility to engage with our electorates to ensure that they welcome enlargement and recognise the benefits rather than worry about the costs.
Mr President, in two weeks it will be 9 November. This is the anniversary of the fall of the Berlin Wall, the wall which symbolised the division of Europe, the hostility and the distance between East and West. On that day, we shall celebrate the fact that it is 13 years since the joyful masses clambered over a crumbling wall, and the long journey towards reconciliation and unification began. Now we are almost there. We are approaching our destination. The Commission's report confirms that ten countries can become members in just over a year. It is a fantastic feeling, but the joy is tempered slightly by a nagging unease. We are getting there. We are approaching the finishing line and are noticing that quite a few of us are becoming nervous. Support for the candidate countries is waning, and several Member States, leading politicians and parties are speaking of waiting or postponing on the grounds that 'we are not ready'. Internal policy considerations are overshadowing the historic task of unifying Europe for the first time ever; by means of agreements, negotiations and compromise, not by means of threats, tanks or invasion.
Of course, many people around Europe are asking themselves questions about how cooperation will work and how it will develop. Difficulties and problems will arise. After all, who believed that it would be easy to unify Europe? This anxiety must be taken seriously, and we must discuss it. We must demonstrate our genuine intention to reform and open up the EU. It is towards this that the Group of the European Liberal, Democrat and Reform Party is working most actively in the Convention - because it has to succeed. We must also become much better at bringing the results of the Convention's discussions out of the conference rooms in Brussels. Above all, however - and little has been said about this in the debate - it is leadership which is required: from us, from the Commission and from you in the Council. It is deplorable that internal policy considerations, mean-mindedness and populism are what are communicated to our citizens instead of talk of visions, opportunities and Europe's big chance.
We, the politicians, have an enormous responsibility to explain, educate and guide opinion. Forked tongues arouse distrust in our countries and the candidate countries. I hope, therefore, that the Council meeting over the weekend will be crystal clear and unanimous in saying: 'Yes, you are most welcome.'
Mr President, the process of enlarging the European Union by ten more States is now entering its final and decisive stage. Our group has always followed it and played its part in shaping it; we have been active in doing this, but have kept a critical mind. There are real fears that the hopes enlargement has nurtured over many years - for social improvements and an economic upturn - will not be fulfilled in precisely that way. The stertorous political utterances, heard over and over again in this Parliament, about overcoming of the division of Europe and doing away with the inheritance of Communism, block out any more sophisticated view of Europe's post-war history and, there being so many different problems in the central and eastern European states, go over people's heads.
People are hardly being involved in the process at all. The process went ahead along largely administrative and technical lines and was seen by Brussels as having to do with the acceptance of the acquis communautaire. The governments of the candidate countries were sometimes not allowed to say much, and their parliaments were programmed to give approval after largely uncritical debates. The acquis communautaire, which every country is to adopt and transpose, constitutes a paper mountain of over 80 000 pages. If - as is the case - officials are scarcely able to get an overview of this, how can the public be expected to?
Under such conditions, there was little chance of the debate on the future of Europe, which we are often told we should be having, really getting going, either in the Fifteen or in the candidate countries, and little desire that it should do so. That there is particularly deep-seated frustration among rural communities is no secret. If you examine the differentials resulting from enlargement after previous accessions, you cannot fail to see that parity is to come about only in 2003. Coupled with that, it is intended that the cooperative firms, alleged to be relics of the Communist command economy, should have the ground cut from under their feet by new directives designed to improve efficiency. Let me say in blunt terms that European integration will not be made to work well by means of a reheated anti-communism, which cannot do other than target a fair number of the leading politicians elected by the peoples of the candidate countries. I could name to you several good acquaintances of mine who fall into this category.
It seems necessary, in view of the dangerous lack of information, that we ask as a matter of priority, what effect the European Union has on the public's everyday lives and how we are meant to discuss it with them. What is demanded of us is to talk less about transparency and democracy, and do more about them!
Mr President, being Dutch sometimes has its drawbacks. To tell you the truth, I have been rather embarrassed over the past few weeks about the attitude of the Dutch Government. It has wavered long, far too long, over adopting a final stance and abandoning the veto. As fellow MEPs have already pointed out, this was mainly due to the Liberals, who are conspicuous by their absence in this debate, and who, in my view, have adopted a small-minded bookkeeper's attitude in a bid to obtain short-term electoral victory. Fortunately, an attitude of this kind cannot count on much support from other European Liberals.
Anyway, it will all be all right in the end, I think, not least because the opposition of the Social-Democrats and Greens will come to the rescue of the distressed Christian-Democrats in the debate that is being held in the Dutch parliament today. Another reason why it will be all right in the end - and I do want to add this - is because we have before us a sound report from the Commission which is very open and honest about the long list of shortcomings which candidate countries are still displaying - something which I think is very brave - but, crucially, which also offers solutions to all the problems that still exist. As has been mentioned by many fellow MEPs, the vital element needed to find those solutions is monitoring - monitoring the accession process and safeguard measures for two years. I should like to put a question to Commissioner Verheugen on this subject.
Mr Verheugen, you spent the past two weeks in the Netherlands, you talked with the Dutch Government and you were undoubtedly informed of the Dutch Government's stance. I should like to ask you for your observations on two specific points. As you know, the Dutch Government proposes not to restrict those safeguard measures to two years, but possibly to extend them to three and four years. What is your personal opinion about this and what is the Commission's opinion about this?
Secondly, it has been proposed to lift these safeguard measures only in the event of unanimity in the Council. I should like to have your opinion about this too and, with regard to this last point, I should also like to hear the comments of your former colleague, Mr Haarder, current President-in-Office of the Council.
Finally, a word on Turkey. For reasons that are incomprehensible, the Commission has not adopted a stance on this matter. I should again like to ask the Council, and Mr Haarder in particular: is it conceivable - and I am choosing my words carefully - that the Council could reach a different conclusion regarding the setting of an accession date for Turkey? For example, because Turkey could play a very positive role in the case of Cyprus in the next few months and because it is able to prove that it is taking the reforms seriously. I would urge both the Commission and the Council to remain critical about Turkey, as we are doing, but also to continue to reflect on how the reform process can be promoted rather than frustrated.
Mr President, ladies and gentlemen, I have listened very carefully both to the Council and Commission statements and to what the House has had to say, and I have been struck, in particular, by the problem caused by enlargement.
I am very pleased at the outcome of the Irish referendum and I am convinced that it was Parliament that established the conditions which enabled the Irish people to review their positions. I am particularly impressed with the work of the President of the Commission, Mr Prodi, who explained to us in his report this morning that it is important and necessary that Europe improves its north-south relationship.
Now, it is on precisely these issues that I would like to focus, particularly the question of the south. When I hear about the arrangements we are making for the Structural Funds, where - it would appear - we are giving EUR 231 per capita to the citizens of the current Member States and EUR 137 per capita to the citizens of the new Member States, I feel that we are disregarding the fact that there are distortions. I have already had occasion to discuss these with President Prodi, and Parliament needs to reflect on the matter. What will be the consequences of enlargement for southern Europe? If I consider my native Italy, there is a large region in the south of Italy - Abruzzo - which is already excluded from the Commission's Objective 1.
Would it not be appropriate, therefore - this is my question to President Prodi - to review the Objective 1 and Objective 2 parameters? Is there not a need to prevent enlargement, which we all want, having a negative impact on southern Europe? This position, outlined by President Prodi, needs to become a major effort to bridge the gap between northern and southern Europe.
Mr President, enlargement by ten new members puts the EU before major difficulties. Many of the candidate member states still have a great deal of work to do in order to be able to join the EU by 2004 in a proper manner. The question also arises whether the EU would not in any case become unmanageable with so many new member states. The necessary amendment of agricultural policy and structural funds alone places the current Member States before well nigh insurmountable problems. What are the odds of the candidate member states actually complying with the EU's acquis communautaire?
These problems cannot simply be brushed aside. It is, however, surprising how often the discussion is typified by unilateral thinking. The argument that 'not enlarging' or 'enlarging at a later date' also carries a hefty price tag is heard very rarely. Or the fact that the candidate member states have already made huge sacrifices. Enlargement is not a matter of meeting a certain number of technical requirements. It is an act of solidarity, of historical awareness, of strategic and economic importance. It is a process that cannot be changed or broken off at this stage without major damage being done.
It is therefore to be hoped that the Council will be able to reach a deal on the financial package, the CAP and the institutional issues without delay. Particularly in the institutional area, it is important to be vigilant of large Member States practising new power politics in respect of the small ones.
Given the major achievements yet to be accomplished by the candidate member states, the safeguard clauses proposed by the Commission are unavoidable. The Commission must table specific and unambiguous text proposals promptly in order to make these clauses concrete. It has been suggested that the period of application of these safeguard clauses be extended from two to three or four years. The question does arise, however, whether the Commission intends to actually deploy these sensitive instruments if necessary. Its current stance concerning the equally 'hard' Stability Pact is not very promising in this respect. Needless to say, this is at present not the right signal we are giving the candidate member states.
- (DA) Mr President, I would like to extend my warmest thanks for the presence of history which can be sensed in many of the speeches made by my former colleagues and also for the commitment evident in the speeches by Mr Prodi, as President of the Commission, and Commissioner Verheugen. We have been able to see how we have come closer to our goal with every passing week. The week before last there came the Commission's recommendation, which won the support of a substantial majority yesterday in Luxembourg. Last week there was the massive support for the enlargement project shown by the Irish. Yesterday, we achieved common positions on Kaliningrad, on the institutions, on certain calculation methods and, of course, also on the choice of countries.
It must therefore be said that there are now extremely high expectations for the meeting in Brussels on Thursday, Friday and possibly Saturday, in which economic aspects are to be finalised, as Commissioner Verheugen so clearly put it. The economic position of the present Member States should be laid down in order to make time for negotiations with the new Member States.
I would like to thank Mr Poettering, Mr Brok and many others for the unconditional support which the Group of the European People's Party (Christian Democrats) and European Democrats has given to this whole enlargement project. I would also like to thank Mr Watson and many others for supporting the view that there must be no new conditions imposed. This was echoed by Mr Lund and Mr Andersson. Mr Barón Crespo was quite right in saying that, just as a marriage must be built on love, so enlargement must be built on popular support. Many people here have spoken about this and it could be a subject for my meeting with the Conference of Presidents at lunch, as it is of course up to Parliament in particular, and naturally also the Presidency and the European affairs ministers, to now get this public debate under way and garner popular support for the project.
On the other hand, I have to say that I was not impressed by the extremely unclear speeches made by Mr Sjöstedt, Mr Bonde and Mr Modrow. It was a good thing that the Irish voters did not pay any attention to this unholy alliance of old EU opponents, who have taken advantage of every single opportunity in their attempt to stall the European project. For that I thank the Irish voters.
To Mr Suominen I wish to say that we are maintaining close contact with Lithuania and Russia. Yesterday, the Council gave us a mandate to negotiate with Russia; and this is a mandate which fully respects both Lithuania's sovereignty and its right to join cooperation on Schengen at the same time as its neighbours. The Presidency will do all in its power on Thursday, Friday and possibly Saturday to establish a common position on economic issues, too, which will make it possible to conclude negotiations with the new countries in Copenhagen.
We will be sleeping with our clothes on so that we do not miss a single opportunity to reach a compromise. Without wanting to jump the gun, we are incredibly pleased with all the progress made, which has brought us closer to a solution with every passing week. We must not now let the process be taken over by cold financial calculations of microscopic significance compared with the gains to be had by us all from enlargement. We must not end up stalling the whole process by investing our energies in small financial details. Perhaps we, the parliamentarians and governments, should try a little harder to explain to our citizens how little it costs per head. If we have to sit there on Friday evening and night discussing whether it is 50, 35 or 75 cents per head, how long would that take? One rapporteur said that the total cost of enlargement will be one tenth of the cost of German reunification. Another mentioned that, in total, enlargement will cost one tenth of one per cent of our GDP. This must not be allowed to compromise the historic task which awaits us. Warm thanks to the rapporteurs, the President of the Commission and Commissioner Verheugen. Thank you to Parliament for today reaffirming that there is a momentum in this historic process.
Mr President, President-in-Office of the Council, ladies and gentlemen, I will respond briefly to certain questions which I feel are extremely important: briefly not least because I was very pleased to see the extensive support for the enlargement process, which really has united almost the whole of Parliament in the political operation which I consider to be by far the most important part of my entire mandate and the mandate of my Commission. I cannot think of anything else which is as valuable in both human and political terms as what we are doing.
I will therefore start by responding briefly to Mr Modrow. Mr Modrow, the appeal to the will of the people for support for enlargement might not have been as successfully carried out as it could have been, as in all political processes, but what I found most remarkable, what struck me the most, was this new striving to implement the principles of democracy, solidarity and respect for minorities which has transformed Eastern Europe. It has been an extraordinary experience for me to witness the continuous endeavours of the parties in the parliaments of these countries, parties which might be at loggerheads over other issues but which are in agreement regarding enlargement. I am sorry that we are in disagreement on this very fundamental point.
Enlargement has been treated as an ethical and political matter as well as an economic matter. Indeed, in many cases, although the economic dimension has been discussed, this great sense of turning over a new page in our history, this great sense of having unified Europe - not reunified but unified Europe, for Europe has never been united - is extraordinarily powerful. We have - I repeat this too time and time again, and I learned it in the parliament of one of the countries soon to become part of our Union - unified Europe on a different basis, which means we can attract smaller countries too, we can attract minorities as well, for ours is a Union of minorities, it is a Union where no one person or body is in command: that is the immense, unique splendour of Europe.
Mr Poettering and Mr Barón Crespo mentioned two important elements. Firstly, the need to take the final step as regards the financial framework. There is no alternative - we cannot jeopardise this great historic process for the sake of EUR 3 per head. Clearly, Parliament and we at the Commission must push for these last steps to be completed. Secondly, the problem raised by Mr Barón Crespo of how to avoid the candidate countries becoming net contributors. We should also be showing a minimum of solidarity with purely formal measures. I reiterate: let us take stock of the situation. As the last speaker said, it is a question merely of a few euro per inhabitant. That is not asking much. Just now, I read out the figure which the Member States will receive under the cohesion chapter and how that differs from the amount the new countries will receive. There are reasons for that discrepancy - life is complicated, we have limited budgets - but it is a discrepancy which we do not condone, which offends our sense of solidarity.
Moreover, as Mr Bigliardo pointed out, we clearly have to behave with the same solidarity in the future towards the Objective 1 regions. That was our aim in not rushing into a mathematical calculation to produce a figure for the accession of the new Member States but, once again, waiting in order to be able to resolve the issue within a politically appropriate and intelligent way.
My last comment concerns the issues of the provision of information and the citizens' appreciation - matters raised by Mrs Maij-Weggen and Mrs Maes. We need to make a greater effort to reassure our citizens and the citizens of the Member States. Mrs Maes explored individual, specific areas such as enlargement and poverty, minorities and the economic crisis. I have to say that the Commission launched a communication strategy as early as the beginning of 2000: all the questions and answers which we have received today have been posted on the Internet in all the languages. For this campaign, for 28 countries, we set aside EUR 150 million for a period of five years. This is a modest affair, then - we are prevented from having recourse to the mass media by the limited size of the budget. This provision of information is carried out in cooperation with the Member States and, most importantly, using the structures of civil society and supporting them by using them to promote our action. Nevertheless, the campaign will not have the desired effects if the political leaders of the Member States do not work together with us to set up a debate on these issues, as Mr Rovsing said in his speech on this matter. Clearly, therefore, I am calling for Member States' campaigns to be given more support, and maybe we could use some of the resources earmarked for 2004 and 2005 in 2003, which will be the busiest year.
I have to say, however - and I apologise to Parliament for this - that the new Eurobarometer statistics only reached me this morning because they were only published this morning, and that they are remarkably more encouraging than those I read out a few hours ago. People usually present statistics to Parliament which are better than the reality, but, in this case, I had come with statistics which were actually less encouraging. These new statistics reveal a radical change, which is due to the fact that the matter has been debated, that the press have brought the issue to the surface, with the result, for example, that 68% of German citizens are in favour and as many as 72% are in favour in France, the most Eurosceptic country. This shows that, when problems arise, when a clear decision has to be made - 'yes' or 'no' - it would seem that the peoples of the countries realise that they are in a situation where they are deciding the course of history and are extremely aware of the importance of European Union affairs. I would stress that we will analyse these statistics more thoroughly, for I only received them on a sheet of paper a few minutes ago and I would not like to mislead you. In any case, they reveal that the people become more aware of the importance of European Union affairs above all when they are faced with a historic event. Therefore, with all due reservations, considering that I am relying on a sheet of paper for information, I believe that this is a genuinely positive sign, for it means that we are working to change the course of history and we are working with the support of the citizens. It is for this that I want, much more deeply and much more directly, to thank Parliament, the social partners and the great politicians who, after the fall of the Berlin Wall and, in some cases, even before these events, awoke in us this dream of a unified Europe.
In conclusion, bearing in mind the incentives we have regarding some of our neighbours such as Ukraine, it is clear that, while we now have the great task of completing this enlargement, we must also open the debate on Europe's borders, on its roots, on all these issues. I remember talking about this the first time I spoke before this House. It is not, of course, a debate which can be held today or tomorrow, but, clearly, enlargement raises the issues of our identity, our roots, our history and, by extension, our future.
Mr President, I wish to answer briefly the questions that have been put to me directly, starting with the weaknesses to which the regular reports have drawn attention. I want to reiterate very clearly that we have been tasked with producing regular reports only on the future member states. I do not know what would emerge if we were to write regular reports on the current Member States, applying the same yardsticks and using the same instruments. Do you think we would come to the conclusion that there was no corruption anywhere? Do you think we would come to the conclusion that privatisation was carried out in a transparent manner everywhere? Do you think we would come to the conclusion that concentration in the media had no adverse effects on the free expression of opinion? Or do you believe that I could not show you, in any city in any of our Member States, a district in which people live in the same degradation that one finds in a settlement of Roma in Slovakia, Bulgaria or Romania? I just think that consideration of the social reality in our own societies gives us no reason to feel superior.
The mere fact that there are no reports on progress in the Member States does not in the least mean that they must in every respect be superior to the countries that now want to join us. This question demands of us that we keep our feet on the ground to some degree and be fair in passing judgment. Nor do I believe that it might be possible for a member of the Commission to call on the head of a Member State's government to join with him in seeking out the worst civil and social blackspots and to announce to the nation's media that he is ashamed of these conditions and that he will do away with them. As to whether any head of a Member State's government can be found willing to do that, I have serious doubts.
If I may turn to the monitoring of the safeguards, the monitoring instruments are many and varied, and they will all continue to be applied. It is of course the final monitoring report six months prior to accession that is crucial. The political pressure alone that this report will exert will be so strong that we really can safely assume that the remaining deficits will be dealt with by then.
The situation as regards the safeguards is that I have told both the Council and, as recently as last week, the Dutch Government, that the new instrument on safeguards, which we are proposing, must be of limited duration. The point must come when, again, it is the Treaty's ordinary instruments, rather than derogations, that take effect. The two-year period that the Commission has proposed does not yet, however, exhaust the possibilities offered by the law. Perhaps I have expressed that in rather complicated terms, so, to put it another way, there is still a certain amount of room to manoeuvre as regards the timeframe, and the Commission has no objection to the Council making full use of it.
I would, though, like to say quite definitely, that the instrument as a whole will be of no use if complicated procedures have to be involved and we need such things as unanimous Council resolutions in order for it to be applied. In that case, we can forget it.
(Applause)
And, in that case, we will not need it. Putting it bluntly, this is about having something that enables us to deal with smaller problems very quickly and not always having to set in motion the big weapon of infringement proceedings. If, then, the products of a slaughterhouse in one of the countries are below standard, we have to be able to close the place down the next day. By that I mean the very next day, and not only after the Council has come up with a unanimous resolution on the subject! It is simple, practical things like this that are at issue, and the European public will not be mollified if we have to tell them that such an instrument can only be applied if it has gone through a procedure lasting for months. Let me say this in all frankness: nothing is any use unless it can be put into action quickly and decisively.
Passing on to the matter of scope, the concept of the internal market applies to everything that has economic effects across borders, or to everything that has an effect on competition. The honourable lady did indeed ask whether environmental and social matters might be included here, but I have my doubts as to how that might be justified. If we find somewhere where the environmental acquis is not being fully transposed, I do not know why we should have, in the candidate countries, a fast-acting instrument whilst having to use normal infringement proceedings as regards the present Member States. There are now thousands of infringement proceedings every year, so it is not the case that the problem of non-transposition of the acquis in the present EU does not exist. I think, then, that I would have difficulties with us actually restricting this instrument to the internal market. Apart from that, there are safeguard clauses in every imaginable policy area of the European Union, food safety being one example. The safeguard clauses that already exist will continue to do so, and they will, of course, be applied.
Let me end with a brief comment on Kaliningrad. What very much worries me about this whole debate, is the fact that the Russians have not, to date, been prepared to talk about the real problem. I do not believe that the issues of access, visas and transit constitute the real problem and agree wholeheartedly with what Mr Brok and others have said. Looking at the conditions on this border, you cannot actually believe that easier access is the real issue. I think the real problem is how to conduct a policy that prevents Kaliningrad from remaining socially and economically backward in a region that is developing very rapidly - which this region will do. The inevitable consequence of that will be the growth of economic and, eventually, political tensions. Everyone in this Chamber is capable of imagining how political tensions can vent themselves in a geographical situation like this one. That is precisely what has to be avoided, and we will do it by engaging in a dialogue with Russia on how we can give Kaliningrad a share in the benefits that European integration offers to the Baltic region as a whole. I hope that, when this vexatious issue of visas and transit is sorted out - which I believe it will be in a matter of days - the way will be open for us to discuss this question, which is of such importance to the future of Europe.
(Applause)
Thank you, Commissioner.
Ladies and gentlemen, that brings us to the end of this very important and interesting debate on the forthcoming European Council.
The sitting is now suspended until voting time.
Mr President, on a point of order, you may be aware that a number of Members were unable to take part in votes yesterday because they were delayed for seven hours at Gatwick airport. You yourself will have experienced some of the extreme difficulties faced by many Members in travelling to Strasbourg.
In view of the approaching enlargement, are you satisfied that Parliament here in Strasbourg is adequately equipped for the needs of enlargement, given that Members and staff find it very difficult to get here from one of Europe's largest airports? Are you confident that those coming from parts of Europe where the transport links are not so good will be able to travel to Strasbourg?
Is it not time you joined the growing number of people who think that Strasbourg is an inefficient and inappropriate place to host a Parliament of this size? I urge you to look into this as a matter of urgency.
(Mixed reactions)
I do not wish to run the risk of indigestion before lunch today. Yesterday I had the pleasure to welcome a group of visitors from Lapland, hosted by your colleague, Mrs Kauppi. The Governor of Lapland remarked how easy it was to get from Lapland to Strasbourg. She was very pleased to be here in such a short time. I, however, have experienced the difficulties which you mention.
(Laughter and applause)
Yesterday I wrote yet again to the relevant airline authorities - to some effect I hope - about your predicament, and to say that this is no way to do business. This is especially true for connections to Strasbourg, a city with an international vocation.
The next item is the vote.
Colleagues, if you had seatbelts I would tell you to strap yourselves in. We have 517 amendments, 25 split votes and 56 roll call votes.
Recommendation for second reading (A5-0347/2002) from the Committee on Regional Policy, Transport and Tourism, on the Council common position with a view to adopting a European Parliament and Council directive on occurrence reporting in civil aviation (8133/1/2002 - C5-0312/2002 - 2000/0343(COD)) (Rapporteur: Gerard Collins)
(Parliament adopted the text)
Report (A5-0326/2002) by Manuel Pérez Álvarez, drawn up on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council recommendation concerning the application of legislation governing health and safety at work to self-employed workers (COM(2002) 166 - C5-0235/2002 - 2002/0079(CNS))
(Parliament adopted the text)
Report (A5-0310/2002) by Stephen Hughes, drawn up on behalf of the Committee on Employment and Social Affairs, on the Commission communication: Adapting to change in work and society: a new Community strategy on health and safety at work 2002-2006 (COM(2002) 118 - C5-0261/2002 - 2002/2124(COS))
Before the vote:
Mr President, a number of members will be wondering whether, as rapporteur, I will be seeking to refer this matter back to committee. The committee was concerned that the Commission's strategy document was rather vague in terms of the action to be taken in the health and safety field.
I can now tell the House that, in a meeting with Commissioner Diamantopoulou yesterday and during the debate last night, I received assurances that the Commissioner will come to the Committee on Employment and Social Affairs to detail the action to be taken and that a report will be presented on an annual basis to facilitate the monitoring of progress by the committee. On that basis, I recommended to the committee coordinators, at a meeting this morning, that we should proceed with the vote and not refer back. The coordinators agreed, and I therefore recommend that we proceed with the vote.
Mr President, I wish to return to a subject I raised in the debates yesterday. In fact Vice-President Imbeni advised me to mention it again now while we are voting on Mr Brok's report. I should like to draw my fellow Members' attention to the fact that we are also voting on Parliament's right to obtain the approval of Parliament's Bureau regarding internal security measures, in connection with the agreement on secret security policy documents. There are some very problematic points in these security measures. For example, the national security services must find that Members of Parliament involved in examining secret documents are trustworthy.
Mr President, as you are personally responsible for these arrangements, I should like to ask why no debate was organised in Parliament on these security measures in connection with Mr Brok's report and how it is intended to organise this sort of check. In my opinion it is something of a scandal that we are attempting to vote on this without any kind of debate, on the quiet, as it were.
The Bureau tabled a proposal for decision to plenary. It is indicated in today's voting list. It follows on from the debate that has been ongoing for some time now in Parliament, regarding access to sensitive documents. It also reflects the request from the House in an earlier report asking the Bureau to draw up a proposal to bring to Plenary. So the Bureau tabled this proposal on the basis of debates and votes in the House.
The proposal was discussed in the Bureau some time ago. On more than one occasion it was presented by the rapporteur, Mr Brok, to the Conference of Presidents. All the groups - including your own - participate in the Bureau and the Conference of Presidents. You cannot be surprised, therefore, that this was coming. No objections were raised when this item was included in the agenda.
I note the point you made last night and again just now. I can assure you that this matter has been considered very carefully and was put to the relevant bodies in the House some time ago. It is not an attempt to twist colleagues' arms at the eleventh hour. I can assure you that there has been considerable debate and reflection in many meetings, both of the Bureau and the Conference of Presidents.
(Parliament adopted the decision)
Proposal for a decision (B5-0526/2002) tabled by the Bureau pursuant to point 1 of Annex VII to the Rules of Procedure, on the implementation of the Interinstitutional Agreement governing European Parliament access to sensitive Council information in the sphere of security and defence policy
(Parliament adopted the decision)
Report (A5-0308/2002) by Hans-Peter Martin, on behalf of the Committee on Constitutional Affairs, on amendment of the provisions of Parliament's Rules of Procedure concerning the discharge procedure (2001/2060/(REG))
Before the vote:
Mr President, in order to accommodate the strongly expressed wishes of part of the PPE-DE Group, my group withdraws its request for a separate vote on Amendment 3, which should enable you then to take all the amendments en bloc.
Mr President, I simply wanted to thank the Group of the Party of European Socialists for this gesture. I believe that we have reached a compromise, that this compromise makes up a whole, that some of the members of the Group of the European People's Party are not entirely satisfied by the compromise, but I think that we must move on. I therefore strongly urge the members of my group to give their full support to the compromise that we have reached.
Mr President, at this late stage in voting time, it is exasperating to have to point out that the House is incapable of applying the decisions that it takes.
We decided to make the Charter of Fundamental Rights the Alpha and the Omega of our work. Within the Committee on Constitutional Affairs, as custodian of the Rules of Procedure, I was obliged to table a number of linguistic amendments which should have been dealt with in an erratum. These linguistic amendments included a number which, in my view, are not strictly linguistic, since they relate to the Portuguese, Italian, French and Greek versions. They are seeking to replace the expression 'human rights' with the expression 'rights of the individual'. To my great regret, in the erratum, this so-called linguistic amendment is not taken into account.
I am aware that at the Conference of Presidents, you consulted the legal services to find out which expression the House should use. I hope that the House is capable of deciding by itself that the Charter should be applied in this Parliament.
Mrs Berès, I shall raise the issue and seek the advice of the legal services at the Conference of Presidents, so that each group can give its opinion when the time comes.
It would be very simple to inform all the Member States of the European Union of the 'occurrences' (incidents, near miss situations etc.) in European civil aviation, something that is not done at present. Nevertheless, although the report wants these events to be recorded and communicated to the States, it also demands that the 'confidentiality' of the information on these occurrences be guaranteed.
Who can benefit from this confidentiality, however, and what purpose can it serve, other than to conceal the real situation from those living near to airports, from users and air transport staff, other than to safeguard the commercial and financial interests of airlines? Instead of this, we need the greatest transparency and, primarily, complete transparency with respect to the populations, as this is the only way of revising the entire chain of responsibilities in the 'occurrences' in question. We must be able to go right to the top of this chain of responsibility, in other words to find those directly and ultimately responsible, namely the airlines and the airport management companies.
We are therefore abstaining on this report.
. (PT) In line with the Community instruments adopted recently to increase safety in civil aviation, the Parliament and Council proposal for a directive on occurrence reporting in civil aviation aims to guarantee the reporting of any situation specifically endangering an aircraft or its occupants. The data that is collected will facilitate information sharing, enabling lessons to be learnt in order to prevent accidents.
I congratulate Mr Collins on the excellent report that he has drafted on this matter, which I fully support, in particular on the issue of confidentiality in the mandatory reporting of incidents, the only way of ensuring that human error is revealed in the potential occurrence of accidents, which rarely comes to light spontaneously, unlike technical faults, for example.
I also wish to highlight the need to support the creation of reporting systems on a regional basis that would be linked to the integrated network of national incident reporting systems, thereby providing an entire region with information about various situations.
. (PT) The creation of information-sharing systems from various civil aviation authorities' reporting systems will enable all the actors involved to collate information about their errors and to produce a safer system for all air transport users. This directive is extremely important because it significantly improves the effectiveness of the occurrence reporting system. The fact that a large number of amendments tabled at first reading have been adopted by the Council in its common position is also to be welcomed. Nevertheless, differences remain on which I have supported the positions of the rapporteur, which were supported, incidentally, by the specialised committee: on the one hand, when an incident that is reported is due to gross negligence, the Member States must be able to take legal action; on the other, what was Article 9 in the version originally proposed by the Commission, dealing with confidential reporting, must be maintained because the 'disidentification ' of reporting in this area is often crucial to a better understanding of the factors that can influence the occurrence of air accidents.
. (PT) The disturbing rates of accidents at work of self-employed people and the need to ensure the right to working conditions which respect health, safety and dignity required precisely this approach, which is why I have supported the excellent report by Mr Pérez Álvarez.
Despite being inadequate, the Commission proposal makes a major contribution to resolving the problem of protecting self-employed workers with regard to health and safety at work.
It should be noted that it is in the sectors considered to be high-risk, such as agriculture, fishing, road haulage, the processing industry and construction, in which a high number of self-employed workers is concentrated, that a high rate of accidents at work occurs. It is therefore crucial that an effective prevention policy is implemented, followed up by actions for training and information and by awareness-raising campaigns.
Against a backdrop of increasing professional mobility, it is crucial that Community measures are adopted to harmonise the various levels of protection for self-employed workers in each Member State, in addition to the recognition and implementation of legislation in this field.
I should like to take the opportunity of this debate and the vote on the Hughes report on a new Community strategy on health and safety at work 2002-2006, which contains some good points, to raise the question of the Commission's negligence when it comes to applying health and safety at work regulations. My country, Greece, has a macabre sort of efficiency when it comes to large numbers of accidents at work and small numbers of inspections, and inefficient inspections at that. Despite repeated questions to the Commission from me and other honourable Members, the Commission has been waiting to examine statistics from Greece for the last five years. We need to put a stop to this and to provide mechanisms to monitor the application of health and safety regulations, especially in the workplace. We cannot monitor, issue warnings and impose sanctions for public deficits and turn a blind eye and a deaf ear to health and safety.
. (PT) Community data on health and safety at work reveal a general trend towards improvement. The situation remains quite critical, however, in some Member States. In this connection I would state that the situation in Portugal is cause for concern, especially in sectors such as construction, the textile industry and agriculture.
I have voted in favour of this report, and I wish to highlight the following points:
The need to codify and simplify current Community legislation in this field and to encourage the Member States to apply this more rigorously;
The Commission must, as a matter of urgency and together with Parliament, draw up a detailed action plan, including financial commitments and timetables, incorporating the gender dimension and new types of risks and illnesses;
The need to encourage working within partnerships in order to facilitate better data collection and communication between the various actors involved;
The incorporation of the candidate countries into the institutions and bodies concerned in order to be able to provide effective technical and financial assistance;
Lastly, the importance of a preventive approach to the aspects of health and safety at work, targeting both workers and employers.
This report was voted on under Rule 110a of the Rules of Procedure, which allows for no amendments to the report. The British Delegation of the EPP-ED Group has previously sought to amend reports which it did not support. The new rule, however, leaves no option but to vote against certain reports.
The British Conservatives support the Commission document on Health and Safety at Work, which talks of the importance of health and safety at work and the need to strengthen the prevention culture and secure a better application of existing law. The Commission admits that people tend to see the Community legal framework as being excessively complex and unclear and proposes that it be simplified. The British Conservatives support this.
However, the rapporteur has gone in precisely the opposite direction, proposing extension of the scope of the framework directive, new legislation on workplace bullying, a new directive on workplace ergonomics, strengthening of the display screen equipment directive and amendment of the manual handling directive.
A fundamental flaw in his analysis leads us to conclude that the rapporteur's conclusions are wrong. The British Conservatives are therefore against this report.
The report deals with working-environment problems at workplaces in the EU and expresses concern that the situation is deteriorating instead of improving. The rapporteur proposes a long list of measures, including better application of the existing legislation in the area. This proposal has our full support.
He also calls for new legislation regarding workplace harassment, on the one hand, and requirements for workplace ergonomics on the other. We oppose regulation by directives, both on principle and for practical reasons. Existing directives on the working environment are not working well, principally because employers oppose them and because trade unions are too weak, and often set minimum levels that tend to commit the social partners to agreements affording levels of protection which are far too low. If, on the other hand, we had strong trade unions, and national governments with social ambitions, we could bring in legislation at national level which was more precise, afforded higher levels of protection and could be implemented more effectively.
We have voted in favour of the report, however, as we agree with its political ambition of improving working conditions in the Member States.
. (PT) This report, which we have adopted, addresses an issue of enormous importance in the European Union, both due to its importance in dignifying work and in creating better working conditions, and because of the scant attention that the Commission has paid to this issue of health and safety at work, clearly reflected in the drastic reduction in staff attending to these issues by over 40% in the last ten years, as the report states.
The final text, which is the outcome of an extremely thorough debate to which we contributed various proposals, addresses various aspects of this issue and makes certain demands, specifically:
The urgent drawing up of a detailed action plan containing financial and timing commitments for each main proposal;
Special attention to be paid to the gender dimension, taking into consideration the discrimination still suffered by women, due both to less attention being paid to vocational training or difficulties in access to employment, and to the difficult, dangerous and poorly remunerated work that women often perform;
To propose a comprehensive Directive on workplace ergonomics in order to improve the existing directives and to take account of musculo-skeletal problems, which are suffered by over half the people affected by work-related complaints in the EU.
When Regulation (EC) No 1049/2001 of the European Parliament and of the Council, regarding public access to information about the EU institutions, was negotiated, it was decided that the European Parliament's access to sensitive documents should be covered by a separate Interinstitutional Agreement between Parliament and the Council to enable the European Parliament to honour its commitments under Article 21 EC of the Treaty on European Union.
All the agreements which are made between the Council and Parliament must, however, observe the fundamental principles of loyalty and the obligation for the institutions to make information mutually available. In other words, it is not fair for the Council to take decisions on the internal working procedures of Parliament, thereby arranging the institutions in a clear hierarchy. There is also a risk of information being withheld from small countries and small political groups. The agreement limits the right conferred on all members - and the public - by Regulation No 1049, in that it creates a group which has special access to information.
An interinstitutional agreement in this sensitive area should be combined with strict confidentiality rules (compatible with those of NATO). Rules like these could have been drawn up for documents concerning external security without this resulting in any change in the interinstitutional structure.
The rapporteur calls for the right, for the European Parliament, to have access to documents on security and defence that are classified as 'confidential', 'secret' or 'top secret' whilst pointing out that 'public access may be refused' to these documents, which are therefore kept from the people of the European Union, whereas the latter claims to ensure their defence and their security. This only serves to highlight the derisory nature of this claim and the hypocrisy of the European institutions which never fail to take an opportunity to boast about the so-called 'transparency' of their work.
As for knowing whether the agreement between the Council, the Commission and the European Parliament (which, in any case, excludes 'top secret' documents) would even enable a few hand-picked Members to have access to other documents on security and defence, the rapporteur states that 'the manner in which this Agreement is used in practice will be decisive'. Clearly, for security and defence issues, as for all other subjects considered to be of some importance by the Council and the Commission, these two institutions only provide the European Parliament with as much information as they wish. This will only come as a surprise to those who believe that the European Parliament has a role other than that of offering a 'democratic' smokescreen to policies which are dictated by the interests of the ruling classes and are completely unmonitored.
We shall vote against this report and the accompanying proposal for a decision.
. (NL) There was a time when the preparation and implementation of government policy was kept secret as far as possible, as the ordinary man in the street did not need to know how and with what arguments they were governed. This objective of secrecy has even survived the introduction of universal suffrage. These days, however, it is assumed that every individual is equal in the eyes of the law, that authorities are accountable to their electorate and that, with regard to government policy, there is public access to information. However, traditional secrecy strikes again in the case of public security, defence and military matters. This could be justified in the short term if the majority of the population is being threatened by a dangerous minority of profiteers who want to abolish their constitutional rights. On the other hand, secrecy can also protect powerful profiteers from popular anger. The solution opted for, namely a voluntary agreement between Parliament and the Council, seems more appealing than it really is. The public does not have a right of perusal, whilst Parliament does, albeit restricted to four members jointly appointed by the group chairmen, presided over by the chairman of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. In practice, the vast majority of MEPs, and even entire parliamentary groups, will be kept in the dark. Such a committee on security affairs thus only serves to protect secrecy.
. (PT) I heartily congratulate the rapporteur on his work and I also welcome the fact that rules enshrining a major advance in the functioning of the Community institutions and in their political transparency are now clearly written down, even in areas as sensitive as security and defence. Today's final steps are the culmination of a long, painstaking and arduous process of political weighting and interinstitutional negotiation, which has led to a very positive and balanced result. What was really needed was to achieve a reasonable and fair balance between on the one hand, the necessary transparency and, on the other, the essential caution required by the highly secretive nature of this type of information. Without this balance, no progress would be possible in this sensitive area. As a result of the practical solutions that have been found, of the good sense that has prevailed and of rigorous political weighting, Parliament, the citizens in general and all the Community institutions deserve our applause.
We have today voted against the draft Interinstitutional Agreement concerning access by Parliament to sensitive information of the Council in the field of security and defence policy. The main reason for this is that we consider the proposed committee, which is to consist of only four members, to be an overly small circle. The opportunity for smaller countries, or smaller political groups, to be represented would therefore be minimal. Their information deficit would increase.
On order to achieve increased openness and equality, there should moreover be more permanent members on the committee, and at the same time a given number of members should be able to be elected in accordance with the procedure laid down in the draft agreement.
. (PT) I believe that we have made good progress in relation to the previous system, which created frequent problems and confusion. The new system, established by this revision of Annex V of the Rules of Procedure, is undoubtedly clearer and more efficient. Nevertheless, I regret the fact that Mrs Theato's proposals for amendments, tabled by the PPE-DE Group, have been withdrawn, because I feel that the position of the rapporteur and the majority of the Committee on Constitutional Affairs - which would ultimately prevail in plenary too - might be going rather too far by accepting, at first reading in April, the possibility that discharge might tacitly be granted simply as an indirect result of a motion for a postponement not being adopted.
Mr President, I asked at the very last minute to give an explanation of vote on both the Müller and Grossetête reports. We supported Amendment 78, since it is pro-generic in principle. It would ideally refer to line extension rather than abridged application, but the principle allows for the sale of generics in more than one country without repeating application procedures.
In the Grossetête report, on Amendment 63, we voted to be consistent with our approach in committee. On the second part of Amendment 113, it was put to us that the word advertising was open to misinterpretation.
. (PT) The definition of an internal market for medicinal products must not only achieve better standards of health in the European Union but must also stimulate scientific and technological innovation with a view to the development of new medicines and to speeding up the manufacture and commercialisation of generic products. On the main issues being debated at this first reading I feel that: 1- without this meaning the total elimination of the decentralised procedure (national with mutual recognition), I believe it is crucial, where the marketing authorisation is concerned, to demonstrate increasing commitment to the centralised procedure (via the European Agency for the Evaluation of Medicinal Products), in particular when it comes to new active substances, in the aim of achieving more rapid access for sufferers to new medicines and in the aim of ensuring that small and medium-sized enterprises are not penalised; 2- authorisation must be granted for the marketing of generic products whose reference medicine has been authorised for more than eight years in a Member State or in the Community (and not ten years, as the Commission proposes); 3- with regard to information, the Commission proposal is ambiguous, whereas it is crucial to ensure the ban on direct advertising.
. (PT) This proposal for a regulation is extremely important, because it is intended to ensure a high level of protection of human and animal health by means of more rigorous procedures for vigilance of the market and for pharmacovigilance, in order to increase the number of medicinal products available, to complete the internal market in pharmaceutical products and, lastly, to amend the aims and working methods of the European Agency for the Evaluation of Medicinal Products in the prospect of the enlargement of the EU. Where I disagree is neither on these great aims nor on every patient's wish to have more rapid access, at Community level, to medicinal products containing new, safer and more effective active substances, but on certain specific details of the regulation, as demonstrated in the way I voted on this matter. In particular, with regard to the key issue of the extent to which the authorisation of medicinal products medicines should or should not be completely centralised in the EAEMP, I wish to state that I, like the majority established in the specialised parliamentary committee, am in favour of medicinal products for human use containing a new active substance being able to receive authorisation from the national agencies. I therefore oppose greater centralisation, which would be disastrous. In other words, I advocate the option of choosing between a centralised procedure and national authorisation, possibly accompanied by a procedure of mutual recognition.
. (NL) Medicines are commodities that earn money. This is why the assessment of their use stirs up so much emotion. Competing companies and competing methods benefit from legislation that results in companies selling as many of their own products as possible, thus pushing other products out of the market. They want over-consumption of their own products and the exclusion of alternatives. Unlike the Commission, the Committee on the Environment, Public Health and Consumer Policy opposes public advertising for medicines against AIDS, asthma and diabetes, and rightly so. Producers and users of alternative medicines, including doctors who prefer these products, fear that the proposed rules will, above all, benefit the chemical industry to the detriment of natural products. Some of these natural products are centuries-old remedies that work well according to their users, but whose effectiveness has never been scientifically proven. As long as they are not harmful and their composition is known, they deserve to be given the benefit of the doubt. Harmful and improper products that are only produced to make money should be banned, but there is no reason for granting the pharmaceutical industry a monopoly position. I therefore vote against the industry's proposals and in favour of those that are advocated by groups of doctors and users.
We have chosen to support the amendments which make it easier for generic medicinal products, that is to say, cheaper imitations, to be placed on the market more quickly, thus forcing down constantly rising drug expenses. In Sweden, for example, these rose by 10 % each year during the 1990s.
The registration procedure for generic medicinal products needs to be simplified, so that it is possible to place generic medicinal products on the market directly upon expiry of the ten-year period following initial authorisation of the reference medicinal product. The manufacture of the generic medicinal products should therefore be able to begin before expiry of the above-mentioned ten-year period. Therefore, we also voted against the amendments which obstruct the placing on the market of generic medicinal products by protecting small changes in the original medicine.
We are also determined in our view that the present ban on advertising of medicinal products directly to the public must be maintained. Patients require reliable information from an independent source.
On behalf of the British Labour Delegation, I would like to explain that with regard to the proposals in the Grossetête report concerning veterinary medicines, we believe that the Commission should accept the current practice in the United Kingdom and Ireland. This allows registered personnel to administer a range of animal medicines without a veterinary prescription in cases where veterinary involvement is not considered necessary for safe and effective use. This has worked effectively for many years and has not led to any safety concerns in relation to consumers or users of such medicines.
We also believe that the re-validation of all such medicines should be set at five-yearly intervals, rather than given indefinite authorisation. We do not support the Commission's view that all new active substances for veterinary medicinal products should be authorised under the centralised procedure. This would significantly impact on the development of new products for localised species/conditions and would exacerbate problems of availability of such medicines. Flexibility must therefore be maintained.
Mr President, the pensioners which I have the pleasure of representing in the European Parliament tell me that they are very pleased that I have voted - as I did - for this text, for I feel it is important and am waiting impatiently for Europe to have either a Constitution or a founding Charter with the status of a Constitution to which they can all appeal in order to call for justice whenever they are the victims of an injustice. I am sad to say that citizens throughout the States of the world are often victims of injustices, both as young and older people, but it is particularly distressing and upsetting for the elderly citizen to feel that he is still a victim of injustice. The Charter states that the rights of elderly people are to be respected by Europe, and that is why pensioners and elderly people throughout Europe are waiting impatiently for the Charter to become the Constitution of the European Union.
Mr President, I have had a dream in which Mr Fatuzzo's daughter phoned up my son, who is also studying law, and asked him whether he approved of the way I voted on Mr Duff's report. I am unable to give out his response to this, as I awoke with something of a shock. I therefore want to make it perfectly clear that we voted in favour of the report even though I see some of the problems as being the other way around. My primary difference of opinion with the rapporteur is that I believe that the possible problem of the supreme courts coming to divergent judgments in matters of basic rights has not been resolved. As a former supreme court judge, I know what I am talking about. Despite this, the institutionalisation of basic rights prevails, and so the vote has been in favour of the report as a whole.
Mr President, I welcome Mr Duff's report. It important that we incorporate the Charter of Fundamental Rights into the existing European Union treaties, but I also hope that the European Convention on Human Rights will be incorporated into the EU as an institution and not simply into the legal systems of the individual Member States.
It is unthinkable to have a modern European Union constitution - which is what the Convention on the future of Europe is looking at - without a binding bill of rights. If the Convention drafts such a constitution without the Charter it will, in my view, be a disgrace. Far from giving more rights to the European Union institutions, the Charter limits the exercise of power by the EU institutions because they must explicitly respect human rights.
The Charter should be legally binding and enforceable under EU law. It is not, as the rapporteur says, a substitute for the fundamental rights systems of the Member States but a complement to them.
It is unthinkable that the European Union should draw up a constitution without first drawing up a bill of rights, which is why the Charter of Fundamental Rights should be given constitutional status and incorporated into the European Union's constitutional texts by revising the Treaties of the European Union before new members join. This will give the Charter a legal dimension, allowing it to be cited in both the European and national courts. I agree here with the position of the Committee on Constitutional Affairs; I do not agree with the rapporteur's view that the Charter should remain unchanged. On the contrary, it needs to be expanded and its scope widened, given that it is way behind almost every European constitution when it comes to supporting fundamental rights.
Two years ago, when we debated the Charter of Fundamental Rights, we described it as useless and dangerous, pointing out that it lagged way behind international conventions and the constitutions of several Member States of the ?U. We feared that it was destined to form the core of an imminent EU constitution which would pave the way for federalism.
Our fears are being confirmed. The ?U is becoming more and more autocratic, thanks in part to so-called terrorism. It is updating its armoury (European terrorism law, European arrest warrant, European army, European police force) so that it can deal with reactions to its policy. As for the so-called social model, the workers know all about that, with jobs being slashed, unemployment portioned out, the welfare and pension system dismantled and health and education privatised.
Those who support the Charter, including the rapporteur, who feels it is in no need of correction, have totally ignored the hundreds of thousands of demonstrators who have protested at every single summit against the anti-grass roots and pro-monopoly system being set up. All they want is to exert pressure so that the Charter is incorporated into the Treaties and made binding on the institutions of the ?U and the Member States. If it is, we shall have an even more conservative and autocratic institutional framework which will render the constitutionally protected rights acquired by the workers useless.
That is why the MEPs of the Communist Party of Greece voted against the report.
We voted in favour of the report, as we support, in principle, the incorporation of the Charter in a future treaty (constitution). Our approval should be seen in the light of the following aspects, however.
The report proposes measures to improve direct access to the Court of First Instance. We interpret this wording as a right for individuals to plead directly before the EU Court of First Instance on the basis of the Charter's rights. It would be an ill-fated measure which ran the risk of opening the floodgates to a legal review of practically all EU decisions (bearing in mind the extent of the Charter). We would rather see a system like the one which characterises the current right to plead before the Court of Justice of the European Communities: the rights under the Charter are applied indirectly, via the right of the national courts to refer cases to the Court of Justice.
The report adopts a rigid stance on changes to the Charter's horizontal clauses. We are of the opinion, however, that it is reasonable to accept changes even to the substance of the clauses, as we find it hard to see how the Charter could otherwise gain binding status and an application in law which works in practice. We share the opinion of the Convention's working group on this.
By way of a general observation, we also wish to emphasise that a binding charter in all events must not undermine the model for collective agreements which is applied to the labour market in the Nordic countries.
The Duff report, which calls for the Charter of Fundamental Rights to be incorporated into a European constitution, was adopted by a broad majority in spite of our opposition. If its conclusions are subsequently adopted, at the end of the forthcoming intergovernmental conference, it could bring about counter-arguments at the heart of the European institutions, the negative effects of which could soon become apparent.
It turns out that, the day before yesterday, we discussed the pact on budgetary stability, and that ultimately, many speakers found, like Romano Prodi, that it is stupid because it is too inflexible. Yet, what else could a Charter incorporated into the treaties be, other than the equivalent to a Stability Pact applied to political rights? It will soon become obvious that this inflexible Charter is no better adapted to the realities of a Union made up of distinct peoples than the current pact on budgetary stability.
Thus, even when the House can itself witness the harmful effects of this inflexibility, it is carried away by its long-standing deformations and its ultimate objective to become a super-State, and always returns to its old ways.
For its part, the MPF delegation, has proposed a radically reformist treaty for Europe, which would be very different from the constitution of a super-State, since it would recognise the need for flexible relations between the sovereign national democracies.
Like other Members, I welcomed the drafting, the vote and the proclamation of the Charter of Fundamental Rights in 2000 and I too joined the House in celebrating its achievements. We can still campaign, however, for further progress - which is something I can always hope for and even seek - in areas affecting society and the life of citizens. If you read all the articles of our Charter very closely, you can see the obvious benefit of having a document that is common to the current 15 members and to the future 25.
With this Charter, the Europe of the citizen is finally taking shape!
That is why, as rapporteur, and supporter of a European Constitution, I want our Charter of Fundamental Rights to be incorporated into this Constitution.
Of course, this does not prevent me from strongly criticising the Europe we have today, which is too liberal with regard to economic issues, too submissive to financial bodies and the stock markets, non-existent in the political arena when working with the United States to manage major global problems.
I believe, however, that with a European Constitution which incorporates the Charter of Fundamental Rights, we will have the ability to make progress in a direction that will enable us to profoundly change the Europe we have today and of which I am critical.
. (PT) We disagree with the report due to its disproportionate ambition for an extremely poor document in the field of protecting fundamental rights. Examples of this are:
the desire to include the binding incorporation of the Charter of Fundamental Rights into the Treaties as one of the constitutional provisions of a future 'European constitution';
the ambition to create a legal instrument that would attempt to subordinate the national constitutions of the Member States as far as possible, however much it protests to the contrary (note its aim of increasing Community competences in various areas).
Upholding the content of the report will only make it more difficult to protect the binding incorporation of this Charter into a future 'constitution'. This content is characterised by a drafting of rights that represent, in practice, a step backwards in comparison with what has been achieved in national constitutions, such as that of Portugal, for example or in comparison with what has been achieved in European conventions to which EU Member States are signatories.
Lastly, we should also disagree with its defence of the future methodology for amending the content of the Charter, enshrining, in practice, the existence of a permanent 'convention' (or of the proclaimed new institution - the 'congress') or of other mechanisms for amending supposedly 'constitutional' content, once again going beyond the current exclusive competence of the States (governments and parliaments) with regard to amending the Treaties.
. (NL) Everyone is entitled to protection against administrative arbitrariness and against exploitation by privileged parties. In a society that is based on universal equality, as well as the right to individual diversity, individual and social constitutional rights that are legally enforceable are indispensable. The EU's Charter of fundamental rights that was produced in 2000 does not go as far as some provisions enshrined in Member State constitutions, the European Social Charter and the Council of Europe's European Convention for the Protection of Human Rights and Fundamental Freedoms, which applies to an area greater than the EU alone. This is why it is wrong to equate a proper arrangement of constitutional rights with a document that is no more than the outcome of a discussion of a convention that mapped out the common denominator of various wishes without taking a vote. A weightier status for the Charter can lead to two quite conflicting results, namely more scope for propaganda on the part of the EU and, at the same time, fewer guarantees for rights of EU residents. This is why the suggestion to start accession negotiations to sign up to the ECHR is, in my opinion, the most positive part of this report. In fact, why do we not adopt the ECHR instead of the Charter straight away?
Being resolutely opposed to the idea of a European Constitution, which assumes the existence of a 'European people' - this is far from the case at present, there are only the peoples of the Member States - I am opposed to this report.
The Charter, which was drafted under very controversial circumstances, in no way seeks to strengthen the protection of fundamental rights within the Community legal framework; this is a mere pretext. Several instruments already exist: the case law of the European Court of Justice, the European Convention on Human Rights, and, above all, the national constitutions (the status of which should be profoundly re-assessed) which perform this duty perfectly well.
The Charter has just one ambition, which is clearly expressed in the report: to become the preamble to the phoney European constitution. This constitutes, by means of a text whose legal force could be significant (it will have priority status within primary legislation) and whose scope could seriously affect the constitutional traditions of the States, a decisive attack on the national sovereignties.
Furthermore, in placing the main elements of the national constitutions under the exclusive control of the European Court of Justice, this report shows an intolerable and offensive lack of confidence in the Member States. The letter and the spirit of this report are quite simply unacceptable.
. (PT) To pursue the reasoning behind my intervention in the debate, I wish to emphasise that this report can only be supported enthusiastically by those who share the basic philosophy of the rapporteur, most candidly expressed when he spoke to us here on this very issue on 14 March 2000, saying 'The Charter represents an opportunity to construct a modern post-national society'. In fact, quite contrary to the statements made in the resolution and during the debate, there is still a serious risk that the Charter, if incorporated into the Treaties and given legal value, will be immediately appropriated in the most imprudent way by a militant and fired-up minority. Next, it will be thrown off course, so as to effectively limit the competences of the Member States to a very considerable degree, precisely where the central core of the sovereignty and self-determination of their peoples are concerned, tending to superimpose itself on the systems of fundamental rights of the Member States and to subordinate them entirely. A year and a half of its being in force in all but name, with various bodies behaving 'as if' the Charter were directly applicable, they are proving this in a dangerous way, and it is regrettable that Parliament is willingly moving towards this disaster and is not speaking out forcefully to defend the rule of law and the rules established in the Treaties.
I have voted in favour of the report on the Charter of Fundamental Rights of the European Union and its future status.
I am in favour of the incorporation of the Charter into the treaty. On the other hand, I am against the line of reasoning that it is a prerequisite that the EU be a legal person in its own right or that the Charter would be a step along the way towards an EU state.
Given the way in which the Charter seems to have been able to set its own terms of reference and its own limitations (or more accurately lack of limitations), it is necessary that fundamental questions be answered before it is allowed to develop further.
Whilst it is right and proper that a legislative body such as the European Union should be bound by minimum standards of what is acceptable in civilised society, nothing will be gained if the implementation of the Charter continues to develop along the lines set out in this report.
What is to happen if the European Court of Justice and the European Court of Human Rights develop contradictory case law? Which will take precedence? Who will gain from potential forum-hopping other than litigation lawyers?
How can a legally-binding document claim that all rights are equal - whether it is the right to life or the right to strike? Are not many of these issues really political in nature rather than fundamental legal rights?
Was not Commissioner Byrne right when he said that questions of education, health and housing provision - and their financial implications - are best left to elected politicians rather than judges?
The report discusses the Charter of Fundamental Rights, and proposes that it be binding. A binding charter which is as broad in its application will be a driving force for further integration and supranationality. The Court of Justice of the European Communities is to be given increased powers to rule on human rights cases. Having a charter which has the force of primary law opens the way, in principle, for secondary legislation (regulations and directives) based on the charter. I share the opinion of the Swedish parliament in saying 'no' to a binding charter, and I think that the EU should instead only join the European Convention. I cannot, therefore, support the draft.
That concludes the explanations of vote.
(The sitting was suspended at 1.29 p.m. and resumed at 3 p.m.)
The next item is the Council and Commission statements on combating terrorism.
I shall now give the floor to Mr Haarder, who will speak on behalf of the Council.
- (DA) Mr President, when I was asked to make a statement on this topic, we did not know how tragically topical it would become. We are discussing this subject today in the shadow of the horrific terrorist attack in Bali on 12 October, in which more than 200 people lost their lives. It was a completely incomprehensible catastrophe, and has also underlined the fact that the terrorist threat must still be taken very seriously. We must not deceive ourselves - the fight against terrorism will be a very long and arduous task.
The last time I had the honour to speak to Parliament about terrorism was on 11 September this year, when together we remembered the anniversary of the terrorist attack on the USA. At that time, I emphasised that the USA had been targeted for attack because of its power, because of its insistence on Western-style democracy and on freedom and tolerance; but it could just as easily have been us who were hit. The terrorist attack in Bali, coming as it did out of the blue, has shown that no one is immune. The terrorists have distorted the many advantages of globalisation for the purposes of their inhuman and ruthless game. The fight against terrorism is a global one, in which close cooperation between the EU and the USA is an essential prerequisite for success.
We have thus far been able to satisfy ourselves that, if it was the terrorists' intention to break up Western democracies, they have achieved the exact opposite. We must let this thought guide us all in future. For this reason, too, the EU's external role is a very important element in the fight against terrorism.
What, therefore, has the EU been doing since 11 September 2001, and how effective has it been?
The EU's political reaction to last year's catastrophe was very rapid and dynamic. First came a firm declaration from EU Heads of State and Government making it clear that the EU would do everything possible to ensure that those responsible were held to account and punished. The EU also stressed that the US Government and people could count on the full solidarity and cooperation of the EU in the continuing fight against terrorism. We shall not be moved on this. The EU did not stop at words. On 21 September, the Heads of State and Government adopted the plan of action which has become the backbone of the EU's efforts. The list of results makes impressive reading.
One of the key points on this list was the strengthening of police and judicial cooperation. Particular examples are the introduction of a European arrest warrant, the establishment of a common definition of acts of terror, and joint investigation teams. These are areas in which the EU has taken a quantum leap forward by swiftly adopting the necessary legal acts.
In addition, agreement has been reached on a decision on the freezing of assets and evidence. This will establish rules on the way in which the Member States recognise and execute in their territories freezing orders issued by a judicial authority in another Member State. It will also make things harder for terrorists in the Member States. In addition, negotiations have been initiated with the USA on a cooperation agreement on extradition and mutual legal assistance in criminal matters, and it is expected that an agreement between Europol and the USA on the exchange of personal data will be finalised by the end of the year. All things considered, it can be said that the EU has delivered all that could be expected of it - and more.
Another main point is putting an effective stop to the financing of terrorism. The necessary legal acts for the implementation of Security Council Resolution 1373 were adopted as early as December 2001.
We have thus stemmed the flow of money financing acts of terror, the lifeline without which international terrorism cannot survive.
In addition, a number of important initiatives have been taken with regard to aviation safety.
All things considered, we have reason to be pleased and proud about our handling of the fight against terrorism. It has become harder to exist as a terrorist and perpetrate acts of terror in Member States and has made it safer and more secure for our citizens. Can we rule out the possibility of future terrorist attacks? No, we cannot, but for this very reason we must continue the fight with renewed energy. This means not only continuing to round up terrorists, wherever they may be, but also providing targeted assistance in the quest to remove the underlying causes adding fuel to the terrorists' fire.
Have we put legal certainty for our citizens on the line? For us, the politicians, it is a fundamentally political dilemma: is it acceptable to restrict our freedom in order to protect ourselves against terrorism? Are our efforts to protect our freedom and safety resulting in the creation of a Big Brother society? Where do we draw the line? I believe that the famous liberal philosopher Karl Popper gave us some guidance when he said: 'If we are not prepared to defend a tolerant society against the onslaught of the intolerant, then the tolerant will be destroyed, and tolerance with them.' This is also the line I sense in Parliament's motion for a resolution, which emphasises that it is necessary to be firm when it comes to preventing terrorists reaping gains from their atrocities. The Presidency is fully in agreement with the emphasis which the motion for a resolution places on the principle that there must be no rewards for terror.
I believe that we have struck the right balance. At the same time, the Presidency does not deem it necessary for there to be any further substantial anti-terrorism initiatives within the EU at the present time.
The Danish Presidency has made the fight against terrorism a top priority. The handling of the fight against terrorism has been mainly oriented towards the EU's external role. At the same time, of course, we want to continue to work on the implementation of internal measures.
It is the objective of the Danish Presidency to achieve progress in integrating the fight against terrorism into all aspects of the EU's foreign policy. On top of strengthening the EU's international role by increasing the emphasis EU foreign policy places on combating terrorism and by means of a systematic evaluation of the contribution of third countries to the fight against terrorism, it is our ambition for the EU to become a standard-bearer in the UN and other international fora. Maintaining the international anti-terrorism coalition and cooperation with the USA are essential aspects. Other aspects are the conclusion of a general convention against terrorism and the universal implementation of the 12 existing international conventions on combating specific acts of terror.
The Council Conclusions of 22 July 2002 on the EU's external action against terrorism opened a new chapter in the fight against terrorism. In its future agreements with third countries, the EU will take more account of the contribution of these countries to the fight against terrorism and conduct a more targeted and if necessary tougher political dialogue with third countries. It was also decided to identify specific measures with a view to helping third countries to fulfil their obligations under Security Council Resolution 1373 and to concentrate on a smaller number of countries with a view to initiating a pilot project in cooperation with the UN's Counter-Terrorism Committee. This will mainly be aimed at countries which have the political will but not the ability to observe UN resolutions. In the latter areas, in particular, it is hoped that concrete results will have been attained by the end of the Danish Presidency in the form of the launch of one or two pilot projects.
An accurate and comprehensive assessment of the threat is, however, a prerequisite for being able to re-evaluate the substance of contractual relations with third countries from the point of view of entering into agreements, for being able to tighten up the political dialogue if necessary and for being able to assess the possible need for aid to third countries. It has therefore also been a high priority of the Presidency's to prepare the necessary analysis of individual countries and regions. The work is making good progress, and we anticipate that the necessary analytical bases will soon be in place.
We must send the message to our discussion partners in third countries that the way in which they handle the fight against terror will have a considerable influence on their relations with the EU. I am pleased, therefore, that this idea is expressed in the motion for a resolution.
The EU can certainly be proud of its efforts in the wake of the 11 September terrorist attack. We have put our own house in order in conformity with the UN resolutions, and we have done this in such a way that legal certainty for our citizens has been respected.
Now it is important to turn our gaze outwards and play the international role which is expected of us. We have to maintain the anti-terrorism coalition and intensive cooperation with our closest partners, the USA in particular: in this way we have hope of success. I therefore hope for the continuing support of Parliament for the line taken here and I would thank the two Commissioners for their cooperation in this field.
Mr President, Mr Haarder, ladies and gentlemen, the recent tragic events in Indonesia are proof that terrorism, a mindless and cowardly crime, can still strike and inflict devastating consequences, despite the efforts, over the last year, of the international community in general, and the European Union in particular.
These events can only strengthen our belief that we must relentlessly combat this terror using all the resources available and from a global perspective. The European Union has a major role to play in this fight, as Minister Haarder has so skilfully illustrated.
Our response to terrorism is based on the determination to rapidly provide the European Union and its Member States with the resources to cooperate more effectively, and for this cooperation to be undertaken with full respect for our democratic principles, with a view to enhance both the protection of fundamental freedoms and the rule of law.
Furthermore, it must be noted that the reason why the European Union's reaction in the wake of the 11 September attacks was so swift is largely due to the synergy between our institutions, namely Parliament, the Commission and the Council. This synergy was equally evident in the implementation of an inter-pillar approach which was able to respond to the magnitude of the challenge posed by terrorism, whether it be international terrorism or terrorism within each of our Member States.
I do not wish to go back over the benefits that have already been gained from implementing the strategy that we adopted last year. I shall instead speak about the fact that, following the Commission proposals, the Union adopted a common definition of terrorism, harmonised the penalties applicable to acts of terrorism and created a European arrest warrant. These instruments are proving to be useful in the negotiations of the World Convention against Terrorism which is taking place within the United Nations.
With regard to police cooperation, considerable progress has been made in strengthening operational collaboration between the national anti-terrorism forces and Europol. This operational cooperation is sometimes not particularly obvious, but it exists and it has been much improved over the last year.
The Commission can only welcome the efforts made to improve analytical capabilities, especially as far as Europol's assessment of the terrorist threat is concerned, and particularly as regards the specific measures which have been taken to increase the amount of information provided to Europol, including the exchange between police forces and information services of the Member States, and to ensure that this tool for cooperation and analysis is improved and used more widely.
Following the European Parliament's initiative, the Commission itself proposed to the Council to finance, from the Community budget, specific activities designed to provide Europol with the additional resources required to strengthen and coordinate the action of Member States in the fight against terrorism.
As far as the fight against the financing of terrorism in Europe is concerned, I note that work is continuing on the development of instruments which facilitate the freezing of assets and block the funds of terrorist organisations, and also in the area of mutual recognition which will make it possible to act upon instructions to freeze assets that are issued by a judiciary authority of one Member State in another Member State. In 2003, the Commission will undertake an assessment of the mechanisms adopted against financial crime and, in parallel, will put forward a proposal on freezing and confiscating funds of entities controlled by individuals involved in the financing of terrorist activities. This is to ensure that legitimate activities cannot be used to finance terrorism. The protection of our external borders has also been the subject of intense work and of some initial innovative proposals, which some consider to be audacious, but which, in my view, are perfect for weighing up the many challenges that the Union must be prepared to face in order to safeguard its stability and domestic security.
Turning to matters beyond our own borders, and without going into too much detail with regard to our actions, as Commissioner Patten will come back to this subject, our cooperation with the United States deserves a particular mention. The agreement on strategic cooperation between Europol and the United States, which provides for the exchange of strategic information and liaison officers, is a good example of this cooperation. We are currently working to extend this cooperation at police level by means of cooperation at judiciary level within the framework of Eurojust. The agreements currently being negotiated, whether they relate to the exchange of personal data, extradition or mutual assistance, will also play a crucial role. The Commission welcomes the fact that the mandates issued by the Council enforce the guarantee of the full respect of our values and our principles of law through these future cooperation agreements.
Let us reiterate, however, assuming that this is necessary: what is currently at stake in the fight against terrorism is not only the protection of our principles, it is, first and foremost, the protection of our fellow citizens as well as the guarantee, in times of misfortune, that solidarity can be demonstrated. I will also point out that, last week, the Commission proposed that all victims of crime and terrorism in the European Union will be compensated for the personal injury and losses that they have suffered, and that a minimum standard will be determined with regard to this compensation. Solidarity and prevention are also at the heart of the very practical initiatives taken in the area of air safety and civil protection in order to improve coordination and cooperation between Member States, including issues relating to public health and the protection of public facilities essential for community life, such as water supply or electricity or nuclear power stations.
For the first time, on 27 and 28 October, a European civil protection exercise will simulate the consequences of a terrorist attack involving radiological and chemical materials, in order to test the new surveillance and information centre established by the Commission. These considerable efforts must not and will not stop there, however. The prevention and the fight against terrorism require, more than ever before, the strengthening of the Union as an area of freedom, security and justice. This is one of the major challenges of our work within the Convention on the future of Europe. The Commission will put forward proposals for institutional reform so that the Union has all the resources necessary to contend with, in a diligent and effective manner, the challenges we currently face and, above all, the challenges that the future holds.
Mr President, I welcome the chance to contribute to this debate. As both the President-in-Office and my friend and colleague, Mr Vitorino, have said, recent events in Indonesia show clearly that the threat to the international community from terrorist attacks is still very real - despite the enormous amount of work we have undertaken in the last year in an effort to counter that threat. Our sympathy and condolences go out to all those who suffered bereavement and horrendous injury in Bali. We think in particular of our friends in Australia and promise them that we will be exploring ways in which we can work closely with them to confront terrorism in all its manifestations. We will shortly be sending a high-level troika to Indonesia to discuss the contribution we can make to this campaign. That troika will be going on to Australia to ensure that we can involve ourselves as fully as possible, working in cooperation with the Australians as well.
We in the European Union have been at the forefront of the international effort to combat terrorism. Our actions in the immediate aftermath of 11 September demonstrate a point I have made in the context of the debate on the effectiveness of the European Union's foreign and security policy: when the political will is there, we can take effective action regardless of the institutional architecture.
Within days of the attack on America, a series of concrete measures was tabled by the European Commission. This led to a Plan of Action adopted, as has been said, by a special European Council on 21 September. A week later the United Nations Security Council adopted Resolution 1373 - a truly landmark resolution setting out for the first time a clear set of actions which all Member States must follow to combat terrorism. And I say 'must' advisedly. It is a resolution adopted under Chapter VII of the UN Charter, which means that it is mandatory. It is a mark of the strength of international outrage following the 11 September attacks that such a resolution could be adopted with universal support.
The European Union's action plan is not cast in stone. We have adapted it to reflect new realities, including the adoption of Resolution 1373. We have also prepared a 'road map' setting out the means of implementing the action plan. We have taken practical steps at Union level to outlaw terrorist organisations and cut off their funding, as previous speakers have said. My colleague has just outlined the significant steps taken on police and judicial cooperation, border security and other internal questions.
But all such measures to combat terrorism can only be truly effective if they are applied everywhere - if there are no hiding places left for terrorists and their sources of funding dry up. The new challenge now before us is, therefore, to help those countries which cannot - for reasons of institutional weakness, lack of expertise or lack of financial resources - fully implement Resolution 1373 themselves.
Here the European Union clearly has a crucial role to play. Much of the work which needs to be done is in areas where the European Union has built up an enormous amount of expertise through its programmes such as Phare, Tacis, Meda and CARDS. I am thinking here of the work we are already doing, helping our partner countries establish effective law enforcement institutions, improve border management and fight money-laundering. In addition to the work under way, the European Council conclusions of 22 July asked us to consider what more we could do.
We have just agreed a strategy, endorsed by the Council at Coreper on 3 October, of identifying pilot countries where we judge there is a clear need for help and we feel the Commission has a comparative advantage. We are looking at the possibilities for action in countries of high importance in the fight against terrorism: in Central Asia, South and South-East Asia and the Gulf. We hope to send missions to some of these countries very soon to work up concrete projects, notably in the area of terrorist financing.
We have also incorporated the fight against terrorism into all aspects of our external relations. We are systematically evaluating our relationships with third countries in the light of the support those countries might give to terrorism. In this context, we are examining where counter-terrorism cooperation elements can be added to, or form part of new agreements, as has been the case in our association agreements with Lebanon, Algeria and Chile.
However, it is worth remembering that our external action goes wider than political dialogue. The European Union is a massive provider of development assistance. We provide about 55% of total international assistance and as much as two thirds of all grant aid. This is an often forgotten contribution to international security in its widest sense. Poverty and environmental degradation do not cause or justify terrorism. Nor are the poor more wicked than anyone else. But just as poor people are the major victims of crime in rich societies, so political instability and violence are more prevalent in the poorest countries. Nowhere is this clearer than in failed or failing states. If we are to deny Al-Qaeda and other terrorist networks the territory from which to plan future atrocities, we must do all we can to bolster weak or failing states.
Our action in Afghanistan is a case in point. The European Union is the main donor helping to rebuild this shattered country. The Community alone has pledged over EUR 1 billion from the budget over the next five years, involving a substantial contribution to the operating costs of the new government, including salaries for police, nurses, doctors, teachers and civil servants.
This is what we have done so far in the fight against terrorism. But I want to close with the thought that we can take a wide or a narrow view of counter-terrorist action. The narrow view focuses exclusively on terrorists and terrorist acts, on tracking down the former and preventing or punishing the latter. But there is a wider view too: our actions must be seen in the context of our unswerving support for democracy, human rights and the rule of law. We have a wide range of instruments at our disposal to tackle the root causes of terrorism, both in terms of poverty and economic development, and of institution building and the rule of law. It is here that our contribution to the fight against terrorism will have the most impact.
The fight against terrorism is not like a conventional military campaign. It is unlikely to have a beginning, a middle and a glorious end, with surrender documents and peace treaties. It will go on and on, in many different shapes and forms, a few thousand terrorists against the whole of humanity.
Earlier the President-in-Office quoted from Karl Popper's The Open Society and Its Enemies. I suspect that, for our generation, it was almost as important a document in shaping our attitudes as any by the great political philosophers. When Karl Popper wrote the words quoted, he was referring to the enemy of totalitarianism - a much clearer enemy. In response to that, drawing on other political philosophers like Burke, he argued that, to some extent, liberty had to be limited in order to be maintained.
We face a different problem today. The ability to deliver terrorist assaults on free societies is much easier in open societies. The only way to make terrorism absolutely impossible is by a sort of global Orwellianism, which would itself provoke from liberals, like the President-in-Office and myself, the sort of assault others might regard as terrorist. We have a real paradox here. That is why it is so important that open societies and liberal democracies, without losing their values, work together comprehensively, cooperatively and intelligently.
To prosecute the campaign against terrorism will require international cooperation of unprecedented breadth and depth: political cooperation, economic cooperation and security cooperation. The European Union must play its part in those efforts - vigorously, generously and creatively - a key partner, I hope, in a well-planned and resolutely pursued campaign of multilateral engagement.
Mr President, Mr President-in-Office of the Council, Commissioners, I want now to put a protest on the record. These resolutions, to which the groups have now tabled amendments, were prepared by two committees. I do not think it right or proper that my colleague from the other committee is not also heading the list of speakers. I ask that the list of speakers be amended to enable my colleague to be given the floor after me, and to be followed by speakers from the groups. I do not believe that anyone from the other groups has any objection to this.
It is indeed symbolic that the issue of terrorism should be dealt with by these two committees. The fact that the group's amendments refer to work we did and presented together makes it clear that we are dealing here with something completely new, the need for the fight against the cancerous growth of terrorism to be the common cause in which internal and external security unite. No longer can traditional methods of policing and repressive measures within states bring us success, nor can this situation be got round by traditional military means any more. A new definition of security policy is now called for, one that leaves no doubt that we are dealing here with a problem that knows no frontiers. No longer does the antagonist stand behind a fixed border; now he is within our own frontiers. He is mainly within borders that protect him, because he is there to prepare himself to do something in another country, which means that borders no longer separate us from the enemy but protect him. It is for this reason that we have to develop new methods, and today we are endeavouring to put forward a number of proposals.
What is in any case quite clear in all this is that there is a need for cooperation in all military and internal security matters on the part of the armed forces, the security services and the secret services, by which information may be gained as to how to take action against terrorism. It is wholly unacceptable for citizens to be killed in our States through the nation states' unwillingness to exchange information.
I do think that, however important the steps taken in the aftermath of 11 September, only a part of what was discussed at the time has become reality. Commissioner Patten made particularly explicit reference to the terrible event in Bali, which has again demonstrated the way in which incidents of this kind will continue to proliferate. It must be made clear, though, that they can be successfully combated only if we respect the rule of law, including international law. We may not ourselves respond by breaking the law, but we must be in a position to be ready for action while at the same time guaranteeing the rule of law and international law. Hence the complicated situation we are in, which has to do with the United Nations and the role played by the Security Council. The primary and most important function of the Security Council is to be a way ahead in external policy matters, but it cannot be the only way.
I think it right that we should be speaking here in terms of a general convention against terrorism. I also believe that it has to be made clear that the killing of civilians in terrorist acts can be justified neither by religion nor by poverty nor by anything else. There can be no excuse for terrorism - no excuse whatsoever!
Mr President, Mr Brok made a request at the beginning of his speech and I believe that at the very least this deserves an answer from the Presidency. In any case, I confirm what he said, taking into account, furthermore, that, when the mandate was given for this resolution, the Conference of Presidents consulted the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. That is why it appears on the parliamentary staff's list of votes.
Since you would like a response from the Chair, I am more than happy to provide one: the order of speakers is decided by the Rules of Procedure. You are confusing Rule 37 with Rule 42 or Rule 50, the effect of which is that the authors or committee chairmen take the floor first. This does not happen under Rule 37. The Conference of Presidents would have had to have changed the order of speakers, which is not the case. I am therefore obliged to apply the Rules of Procedure. Rest assured, this is something I regret. When the time comes, you will be given the speaking time allocated to you, but I am obliged to follow the order of speakers that has been specified.
Mr President, quite apart from whatever the Conference of Presidents may have determined, I would nonetheless like to insist that we should actually stick to the Rules of Procedure. You said that the authors come first. The authors are the two appointed by the committees. Then it says there that these reports are to be replaced by amendments from this or that person. That is the normal procedure with amendments. Both the authors are sitting here. Perhaps a mistake has been made! Perhaps the bureau, and in particular its officials, are flexible enough to concede such a mistake, so that we can try something really completely new and not let our lack of flexibility show how incapable we are of policy-making.
I repeat: what I said was either incorrectly interpreted or may have been unclear. What applies here is Rule 37, which does not provide for the concept of author.
Mr President, on a point of order, I would like to insist that the chairman of my committee, Mr Hernández Mollar, speaks ahead of me. Mr Brok is right: this is a joint motion from the two committees. As the Liberal Group spokeswoman on the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, I wish the chairman of my committee to speak ahead of me. If the rules do not provide for that, they should. Let us be flexible enough to accept what should happen.
This is what I propose, ladies and gentlemen. I shall consult our fellow Member who, in principle, according to the board and the Rules of Procedure, should now take the floor. If she agrees, I shall of course raise no objection and I shall first give the floor to Mr Hernández Mollar.
Mr President, the procedure followed in drawing up this resolution was rather strange and has presented difficulties for all of us.
Clearly, the fight against terrorism currently has aspects of both internal and foreign policy, and I would not like to see the importance of the work carried out by my own committee diminished.
I would therefore ask you to allow Mr Hernández Mollar to speak before I do. If this is impossible under the Rules of Procedure, I am prepared to exchange my scheduled slot with his, which I would not have thought would cause any major problems for the staff.
The general sentiment seems to be in favour of overriding the Rules of Procedure and it is my great pleasure to give the floor to Mr Hernández Mollar.
You will understand, however, that I am a stickler for dogma and that I am obliged to take the texts into account, otherwise I could be blamed for this.
Mr President, in politics, dogmas are overcome by the will of the majority and in this case I believe my fellow Members, whose speeches I heartily welcome, have made their will very clear.
Mr President, President-in-Office of the Council, Commissioners, the latest 2002 barometer published by the Commission indicates that six months after 11 September more than two out of three European citizens considered that the fight against terrorism was a matter that should be addressed at European Union level rather than at national level.
Eighteen months later, however, do the European Union and the Member States still deserve this trust? That is the context in which today's debate should be considered. We are meeting to debate the progress made by the European Union in the tough fight against terrorism and its future strategy.
Following the intensive work and efforts carried out, the time has come to stop and think: what have we achieved? Where have we failed? And consequently, what are the next steps we should take? Certainly an enormous amount of work has been carried out. We should think about the adoption of the action plan in the fight against terrorism, the approval in record time of a common definition and penalties, and the arrest and surrender warrant, in addition to the establishment - as has already been said here - of Eurojust and the revitalisation of Europol. Nevertheless, we must be honest, not only with ourselves, but also with our citizens. Faced with the reality and current state of the terrorist threat, many European measures are still only theoretical.
The 11 September attacks brought to light all the obstacles to the full creation of an area of freedom, security and justice. In the event of another crisis situation, do you believe, ladies and gentlemen, that the citizens of Europe, and, to a greater extent, the victims of terrorism and their families, would be satisfied if we explained that the lack of effectiveness of the reaction of the European Union is due to its very architecture comprising pillars, the difficulty of adopting decisions unanimously, the attitudes of certain Member States, the refusal to exchange data with Europol? I sincerely doubt it.
September 11 made us realise that the European Union is not fully adapted to the new world context. I am going to highlight three fundamental aspects. The first is that terrorism aims to destabilise the Rule of Law. Our task must therefore be to reinforce the content and legitimacy of European legislation. Today there is only one way of doing this: approving the work of the Convention on the future of the European Union to communitarise every aspect of the creation of the area of freedom, security and justice and subject them to the same rules of democratic and jurisdictional control.
The aim of terrorism is to foster conflict between citizens of the same community. We must take into account the fact that terrorism is not just the person who plants a bomb or fires a gun, but that it also involves an infrastructure, financial means, legal advice, information on possible objectives and places to take shelter. The repulsion felt by society itself towards all those who use crime and threats is therefore a fundamental aspect of the fight against terrorism.
Lastly, terrorism takes advantage of the opening-up of our societies to cause as much harm as possible. The terrorists take advantage of the eradication of physical borders and the remaining legal and police borders between the Member States, and it is therefore vital to progress in the creation of this space to prevent it from being abused through the courts.
In the committee I have the honour of chairing, we shall continue to give the same attention to the results of the application of the action plan against terrorism and the future strategy of the Union. We also reserve the right to inform Parliament should we see that the Union's commitment against terrorism is weakened or if the disputes between authorities or governments endanger the safety of European citizens.
Before I give the floor to Mrs Terrón i Cusí, who will speak on behalf of Parliament's Group of the Party of European Socialists, I should like to thank her once again for her understanding and her flexibility which have enabled us to combat the terrorism of our Rules of Procedure.
Thank you, Mr President. On behalf of my political group, I would like to highlight and record here that the speed at which decisions have been taken by the European Union since 11 September must be a sign of political will and the great things it can achieve. I would remind you of this because, one year on, we are worried to see that the application of these decisions is not taking place as quickly.
We need political will, but - and I reiterate the words of the chairman of my committee - we also need new procedures that will enable us to fulfil the citizens' demands.
The Convention needs to address this issue and propose the necessary amendments in order to achieve a single structure that covers the area of internal justice. And this, which may appear to be incomprehensible Community jargon, means things such as being able to have a coherent legal basis - which we do not have at the moment - to be able to freeze the assets of terrorists operating within the European Union, and being able to resolve matters such as Europol. I would like to ask the Council whether, once again, we are going to allow Parliament to allocate a Community budget to Europol, and if we are going to allow that budget to remain pro memoria, without spending it, and how much longer we will be able to explain this to the citizens.
I would ask you directly whether you are prepared to work towards an operational Eurojust, towards solving problems such as differing levels of data protection. I hope that you are and that you will fully involve Parliament in this work, as you did in reacting to 11 September, thereby showing this to be positive.
We also believe that these measures cannot be separated from other measures designed to reinforce our society's defence. Defence of the Rule of Law, increased citizen confidence in the institutions, democratic dialogue, great care to avoid racism and xenophobia, respect and compensation for victims - and in this regard I welcome the Commissioner's proposal - and also a foreign policy based on these principles: strength in the fight against terrorism, strength also in the establishment of conditions that allow us to address at source situations of instability which are extremely dangerous for us all.
In this regard, I would also like to ask you how the negotiations with the United States on cooperation in this field are going. I would also like to ask you whether you are going to inform Parliament of the progress of these negotiations and their result, and whether you are going to take account of Parliament's resolution of last December in this regard.
In conclusion, nobody in Europe will understand that words such as unanimity, blockage, pillars, etc., slow down our cooperation in the fight against terrorism.
We need to ensure greater freedom for our citizens by safeguarding cooperation between the Member States in pursuit of greater effectiveness.
Mr President, there can be no compromise with those who hate freedom and democracy. There can be no tolerance of the intolerant. That said, we have more work to do to win hearts and minds in projecting a vision of Europe and the United States as beacons of human rights, non-discrimination, respect for difference and understanding of criticism. It is a paradox that young people in Africa and Asia gaze longingly at the American way of life while damning the United States as the 'great Satan'.
We must show, for instance, that we understand the difference between religion that is moderate, reasonable and compassionate and the dogmatic fundamentalism that exists in all religions, not just Islam. But we must make a special effort to keep up a dialogue with Muslims and include them in European societies. We must demonstrably treat others as we wish our own citizens to be treated. Would it not have been a magnificent gesture and morally right to have offered to airlift out all the local victims of the Bali bomb, to show that we were not just looking after rich white westerners? Maybe it is still not too late to do something.
The international fight against terrorism inevitably overlaps with the question of combating weapons of mass destruction. We are all conscious of the present developments regarding Iraq. The danger is that any pre-emptive action in the form of a war of conquest geared to regime change will leave the United States looking like an imperialist power in the Middle East. The backlash could create a whole new cause célèbre for terrorism.
We must ensure openness and respect for liberty and democracy in the adoption of anti-terrorism measures, but in the 30-page terrorism roadmap you will only find Parliament mentioned four times. The Council is negotiating agreements on mutual legal assistance, extradition and exchange of personal data with the United States, involving Europol-FBI cooperation. In principle, that is fine, but there is no democratic or judicial scrutiny. Although the subject matter is justice and home affairs, where there is normally some parliamentary input, external agreements are negotiated without parliamentary scrutiny. This is unsatisfactory and weakens our claim to be defending liberty and democracy.
Mr President, there are many fine words in the report on combating terrorism. There are many fine words on safeguarding democracy and guaranteeing civil rights, and on the prevention of civil crises. The truth is, however, that we currently find ourselves in a crucial situation, in which the EU must make up its mind whether it wishes to follow the USA blindly, irrespective of what the latter may come up with in relation to Iraq.
It is also worth addressing some of the concerns which my fellow Member, Baroness Ludford, expressed about pre-emptive strikes. We start to have a problem if we use these pretty words but act differently, and here I am thinking of civil rights in particular. The resolution gives its full approval for the EU's anti-terrorism package, and that includes the EU's list of terrorist organisations. We are therefore currently faced with a topical problem, namely that the National People's Army and the Communist Party of the Philippines have presumably ended up on the EU's list of terrorist organisations along with their leader José Maria Sison, who is incidentally in exile in the Netherlands. The problem is that these groups constitute a quite crucial part of the network involved in peace negotiations in the Philippines. This is incidentally a process which has been under way for many years.
In any event, Parliament has adopted two resolutions which actively support this process, and I think Mr Haarder even voted for one of them. Now we are in the process of putting a vital player in a peace process on the EU's list of terrorist organisations. If that does not go completely against all of the pretty words on crisis prevention, I do not know what does. We are creating a problem, and I would advise Commissioner Patten and Mr Haarder to re-read their Popper. There continue to be totalitarian regimes, to which resistance must be offered; and if we in the EU are unable to tell the difference between terrorists and freedom fighters, it is a very sad world for us all.
I would like a definitive answer to the following questions: is it true that Sison, the NPA and the Communist Party of the Philippines are to be included on the EU's list of terrorists? Is it true that, in so doing, we are busy dooming the whole of this peace process to failure? Has anyone given any consideration to how these fine words can be reconciled with the harsh reality?
Many people - almost everyone, I think - immediately associates terrorism and the fight against terrorism with images of extreme violence like those we recently witnessed in Bali. Regrettably, this association with violence is justified where terrorism is concerned, but it is not justified, and should not be, when it comes to the fight against terrorism.
I am pleased that Parliament has managed to reach consensus about a predominantly non-violent fight against terrorism. Let me mention a few elements: terrorism is not a natural phenomenon but also has economic and social roots, and that is precisely where the EU's programmes could provide value-added. As Commissioner Patten mentioned a moment ago, the most effective strategy for fighting terrorism is conflict prevention. Military action can only be legitimised by and via the United Nations. These are all elements which my group very much applauds because they are the key elements of the non-violent fight against terrorism. Add to this the concern about the US's unilateralism and the rejection of so-called pre-emptive strikes, the strong emphasis on the protection of fundamental civil rights and the recognition of the need to lay down minimum standards in the field of criminal law, and I think it is right to say that what is being presented in this resolution is a balanced inventory of causes and possible actions. As far as I am concerned, this is a European view of terrorism, not necessarily compared to an American view of terrorism, but as a basis for an even-handed dialogue on terrorism between equals.
What we do have to ensure, though, is that this balanced, paper vision is not imbued with a practice that remains governed by oppression and military means. I am convinced that only if the practice becomes as balanced as and is like this paper resolution, will we manage to fight terrorism successfully without creating new causes of terrorism.
Finally, reference is made in the resolution to Galileo, an intelligence, information and navigation system which the European Union is setting up. I have also re-read the debate on Galileo. In it, it is stated repeatedly that Galileo is, in principle, a civil system that is not, or should not be, used to collect military information, and my impression is that certainly the first generation of Galileo is absolutely unsuitable for collecting information of any nature whatsoever that could prove useful in the fight against terrorism. It is therefore somewhat beyond me, in all honesty, why Parliament is so keen to include this reference to Galileo. In my view, this mention is either premature, because Galileo as it currently stands cannot serve any purpose whatsoever, or the European Parliament has been misinformed in the past. Surely, Galileo is a so-called dual-use system, and these are two arguments why, in my view, the reference to Galileo in this terrorism resolution should be deleted.
Mr President, it may be incorrect to say this, but democratisation of the Islamic world is crucial for the security of the Western world. It is not possible to prevent and combat terrorism effectively while so many million people are living in a hopeless state of ignorance, poverty, political and economic stagnation and lack of freedom. Unfortunately, this is the way they will stay until the West intervenes.
European leaders, with the exception of Tony Blair and the Danish Government, live in the dishonest belief that the whole problem can still be solved from within if we contribute with diplomatic chatter, by playing 'wait and see' and criticising the USA in the hope that the terrorists will not really strike in a European city. No leader in the Arab world has been toppled by a popular uprising in the last 80 years, and nothing will change if we remain passive. Europe has simply come to where we were in 1938, when Chamberlain returned from his meeting with Adolf Hitler in Munich and proclaimed that there would be peace in our time.
I can fully understand that the USA may have difficulty in respecting us, as we do not dare back our many fine words up with force. Europe will not become a player by adopting who knows how many resolutions. We will only become one by developing our countries' militaries to the same level as the USA.
The dictatorial regimes in the countries which produce terrorists and pay for terrorism do not enjoy popular support, but the peoples are so oppressed that they are unable to bring about the necessary revolution. If we mean anything by our professions of freedom and democracy, it is our duty to stand together with the USA in the showdown with the whole clutch of dictatorship states which are responsible for breeding terrorism. I would thank Minister Haarder for his clear emphasis on the need to do this.
Mr President, on that unforgettable day of 11 September 2001, I was in Washington with a delegation from this Parliament. That day is the point of reference for the worldwide fight against so-called international terrorism. The Islamic driving forces behind the terrorist attack on this black Tuesday have now been sufficiently documented. This threat is continuing to this day, as is evidenced by the recent attacks in Indonesia and Israel.
There is therefore no doubt as to the urgency of the global fight against Islamic terrorism. Parliament's present joint motion for a resolution, however, is proving to be of little use in this context. First of all, the nature of the Islamic threat is insufficiently highlighted. The resolution does not go beyond offering possible solutions to counter the spreading of Islamism. This is not enough. We should take the nature of this threat much more seriously. More knowledge about the mental legacy of these terrorists is a primary requirement in this respect.
In addition, the resolution causes confusion. I would particularly refer to Paragraph 28 of the joint motion for a resolution which recommends the use of anti-terrorism clauses in agreements between the EU and third countries as instruments to fight terrorism. Who could be opposed to this? The point is, however, that an association agreement with the Republic of Lebanon, of all countries, is quoted by way of shining example - a state in which an Islamic terrorist movement, the Hezbollah, is a growing force to be reckoned with. This is also compounded by the close ties between Hezbollah and Syria and, above all, the Islamic Republic of Iran.
For this very reason I should very much like to hear from the Council and the Commission how the Lebanese Republic fits into the European strategy of a global fight against terrorism. I am really waiting for a reply.
Mr President, I would like to pick up on some of the points made by Mr Belder just now and make a general observation: it would seem that, in this debate - with a few rare exceptions - we are discussing in fairly general terms almost the Kantian idea of terrorism, whereas the danger is present not just outside the European Union but within its borders too. I am afraid Islamic terrorism has already arrived on our doorsteps.
After 11 September, the United States, although undeniably bound up in what is, not least, a political web of interests with the oil-producing countries, attacked without hypocrisy the issue of fundamentalist terrorism, declaring out and out war on the many-headed hydra of Al-Qaeda.
Here in Europe, however, we have to record a less-highly charged atmosphere. Evidence of this is, not least, the language people use and the way they find it difficult to use the words 'Islamic' or 'Islamic fundamentalist' in conjunction with the word 'terrorism'. It would seem that Europe wants to play down the contribution to terrorism of certain Arab and Islamic countries such as Iraq, Syria, Libya, the Sudan, Iran and others.
Speaking just now, Mr Belder mentioned the Lebanon, and he was right to do so, for three reasons. Firstly, this is an attempt to obtain neutral status and to delude ourselves that, in this way, we can avoid terrorist action in our own territory. Secondly, this is an attempt to safeguard business relations. Thirdly, it is an attempt to maintain constant energy supplies. These are three extremely clear motives: fear, money and oil. Europe appears to be hiding, for these reasons, from a danger which, it must be stressed, has already penetrated its borders. Only a few days ago in my country, a magistrate specialising in combating terrorism - Gerardo D'Ambrosio - condemned the presence of between 1500 and 2000 warriors of Allah in our country alone. The Antimafia Commission has condemned the collusion between the Mafia and terrorism on a number of occasions: in my country, the Mafia organisation, the Camorra, regularly supplies terrorists with false documents. In its motion for a resolution, the European Union rejects any attempt to defend or justify terrorism. That is a perfect description of the behaviour during the days immediately following 11 September of at least 100 imam in 100 Mosques or Islamic centres, particularly the famous centre in London.
It is our duty to clamp down on such attitudes and behaviour and bring to justice the people, groups and organisations which promote terrorism.
Mr President, at this stage of the debate nobody can doubt that the main threat to our security as Europeans today is terrorism. No distinction should be made between national and international terrorism because, in the world in which we live, terrorism is global and the Member States alone do not have the capacity to combat it effectively.
In this regard, it should be recognised that, since the tragic attacks of 11 September 2001, we have made considerable progress at European and international level in combating this scourge. It is not, therefore, appropriate today to make a declaration on our commitment to the fight against terrorism - which is a given - but it is appropriate to debate with the Commission and the Council the practical measures adopted, the effectiveness of their implementation in all the Member States, and, above all, what more we can and must do.
In order to accomplish this, we must use, as a framework, the action plan that has already been adopted and, as an objective, the necessary transfer to the Convention on the future of the European Union of the mandate to develop the third pillar and continue to extend the Community legal basis in this field.
I am briefly going to talk about a few ideas which, at the proposal of my group, have been included in the common resolution upon which we are to vote tomorrow, as they are in keeping with the role of driving force which the European Parliament has been playing, even since before the September 11 attacks.
We must prioritise the adoption of new rules that protect the victims of terrorism, harmonising national legislations and - why not? - creating a Community instrument to protect victims. We also need to introduce democratic clauses into association and partnership agreements signed by the European Union with third countries - the agreement we are shortly to sign with Lebanon can set a precedent - and we must adopt shared measures between the Member States which avoid instrumentalising the democratic framework to the benefit of both terrorists, directly, and their necessary accomplices and collaborators, indirectly.
Within the scope of current legislation, and within the scope of the Rule of Law, the European Union must always be vigilant in the face of any attempt to justify recourse to violence, because there is no such thing as good and bad terrorists. They are all equally despicable. The motive behind their crimes is always the same, and their result, which is equally unjust, is that there have already been deaths in the Basque country and in Indonesia.
Mr President, this debate is being held just over a year after the attacks in the United States. I think this is a good time to take stock of the progress that has been made in the fight against international terrorism, but also of the guiding principles on which this progress should be based. Recent events, including the terrible disaster which took place in Bali a few weeks ago, show that the threat is still very much present.
The crucial question with regard to the EU's policy is, of course, to what extent all the combined measures taken have contributed to a decrease in the risk of terrorism. Would the Commission and the Council be able to comment on this? The European Parliament would like to be informed more frequently and more effectively about the implementation of the action plan. Our grassroots support needs this. I appreciate that much of the information is sensitive, but a comprehensive overview of the activities does not give us a direct insight into the policy's effectiveness. Are we really managing to drive back terrorist networks?
Parliament's motion for a resolution devotes a great deal of attention to the role of the United Nations in the fight against international terrorism, and rightly so. This role is crucial. We want an international approach to an international problem based on collective security, which means that action should be taken via the UN Security Council and not unilaterally or along with occasional coalitions. This is not only a question of principle, it is also desirable in view of the need to create the widest possible support for the fight against international terrorism. Fighting the root cause of terrorism is the most effective way of tackling this phenomenon's breeding ground. We would like to see aspects such as the promotion of democracy and the fight against poverty playing a clear role in this. The policy should not be confined to military or police operations. The European Union has, like no other, the complete bandwidth of instruments required for this at its disposal. We are, in fact, talking about a form of conflict prevention, which is surely the EU's general priority in its foreign policy.
This brings me to the special problem that has already been mentioned by Commissioner Patten, namely the problem of the so-called failed states. These can mainly be found in Africa, but also closer to home, like Transdniestria, the break-away section of Moldavia, for example. These countries, or regions, offer an excellent home and operating base for criminals and terrorist activities, two things that often go hand in hand. The European Union should, I believe, adopt a more pro-active stance, particularly in the case of a few regions closer to home - one of which I mentioned a moment ago - and not leave the solution of the Transdniestria problem, for example, to other countries and organisations alone.
Finally, we are of the view that the European Union could easily be a little more ambitious in its thoughts about its role in the fight against terrorism when it comes to the deployment of the new instruments of the common foreign and security policy in combating terrorism. In the exceptional circumstances we are facing, we need to ask ourselves whether there are any tasks in addition to those of Petersberg. This would also fit in with our more general view that our activities to fight terrorism should take place more at EU level than at national level. If the EU joins forces, this will pay dividends at UN level too.
Mr President, the dread and panic which terrorism spreads is the same regardless of whether the perpetrator is a lone sniper in Washington or large-scale networks such as Al-Qaeda. Terrorism is not a new phenomenon in itself. It was not 'invented' on 11 September 2001. On the other hand, global terrorism with a worldwide network, high-tech weapons and apparently inexhaustible economic resources is a new and extremely frightening phenomenon.
The attacks in New York and Bali made it clear to everyone that the fight against terrorism must be carried out at global level, in the form of police and judicial cooperation, intelligence and investigations. However, it is also important to engage in long-term, preventive cooperation to eradicate, or at least minimise, the causes of terrorism. Democracy is the best antidote to terrorism. The international alliance must therefore prioritise massive efforts to strengthen democracy, the rule of law and respect for human rights. Trade, aid and cooperation in international organisations are also important. In the fight against terrorism, peace in the Middle East would be an extremely important contribution to the jigsaw.
The Group of the European Liberal, Democrat and Reform Party fully realises the need for increased cooperation in order to combat terrorism. A good deal has been done; a good deal more can be done. We must, however, bear in mind that the chief target of the terrorists is the open society. That is why we must not, in our eagerness to combat terrorism, undermine the heart of democracy. The rule of law must never be sacrificed on the altar of our drive to act. Special rules, military tribunals and unclear reasons as to why an individual or group has found its way onto a certain list are unacceptable. It is scandalous that the prisoners at the Guantanamo Bay base are still in legal limbo. I should like to ask the Council what is being done to obtain a clear picture of, in particular, the situation of the European citizens in Cuba.
Mr President-in-Office, you quoted from Karl Popper's The Open Society and its Enemies. We must not become enemies of the open society ourselves. If we do, the terrorists will win hands down.
Mr President, we are no more likely now to adopt a resolution which, on the pretext of combating terrorism, actually seeks to criminalise social demonstrations. Led by the Bush Administration, the various European governments are in the process of developing a real arsenal to curb freedom. It is now common to draw parallels between immigrants, young people, delinquents and terrorists. This is essentially what the far-right trades on.
In France, not content with placing members of trade unions behind bars, the government is preparing to pass laws to punish beggars, homeless people, gypsies and prostitutes. In Italy, Mr Berlusconi hopes to prevent a meeting of the European Social Forum from taking place in Florence by lifting the Schengen Convention in order to close borders.
We are still opposed to any action which seeks to terrorise a nation, whether this be a sort of private terrorism such as that waged by Osama Bin Laden or state terrorism by Ariel Sharon. We will not stamp out this scourge by restricting democratic freedoms but rather by eradicating its sources, namely poverty and oppression. It is the tyranny of banks and imperialist wars which turns people into Osama Bin Ladens.
Mr President, ladies and gentlemen, representatives of the Council and the Commission, first of all I would like to express my full support for the resolution and the words of the representatives of the Council and the Commission here present.
I do not need, either on behalf of my group or on behalf of my own Galician political organisation, to reiterate my categorical rejection and condemnation of terrorism.
In this regard, I would like to emphasise that the resolution requires the creation of conditions to combat terrorism within the context of absolute respect for the law and human rights, both through the eradication of poverty and marginalisation, and through the fight against fundamentalist ideology, which - even more than poverty - is often given as the main justification for terrorism.
Having said this, I would like to highlight three specific issues. First of all, I believe it is necessary to talk about a practical policy and reject - as the resolution also does to some extent - the militarist unilateralism of the United States and its doctrine of pre-emptive action which contravenes all international rules.
In this respect, it should be highlighted that the US is preparing to take action against another country, which is governed by a dictatorship, an ideology which we clearly do not share; on the other hand, it has hardly been able to arrest anybody in relation to the September 11 attacks. Anybody at all. Twenty people were involved in these attacks in the US and nobody has been arrested in direct relation to them.
I would also like to draw attention to the problem in the Middle East. It seems to me that we all agree that the problem of Palestine is at the root of international terrorism, and in any case, it is apparently the justification for this terrorism. There is no question of solving this as if it were a religious problem; it concerns a State, regardless of its professed religion, against a colonised nation, regardless of its professed religion.
I believe that we should pay great attention to this issue. Until the problems between Israel and Palestine are solved, if peace is not promoted and the Palestinian State created, it will be difficult to combat a fundamental part of the apparent justification for terrorism.
Mr President, I shall end by saying this: the fight against terrorism cannot - as the resolution says - become a fight against political groups which use peaceful means with a view to changing the political and social structure, such as, for example, what is happening in the Spanish State and in Europe in general. And frequently the necessary dialogue is not promoted, not only between political groups, but also between different institutions which are affected and which suffer the effects of terrorism.
Mr President, the attacks of 11 September 2001, and more recently on the island of Bali, have demonstrated the unpredictability of the terrorist threat, its lethal seriousness and our vulnerability in the face of it. In the 1960s and 1970s Europe faced the violence of Communist-inspired extremist movements such as the 'Red Brigades' or the Baader-Meinhof Gang. Today, it is extremist organisations such as Al Qaeda that represent the destruction of modernity. They believe themselves to be justified in using violent means to bring down the reigning democratic orders, and believe that they are involved in an all-out war, designed to protect Islam from Western hegemony and to impose it on the infidels, as they call them, who do not share these views, attacking even moderate Muslim countries.
It is true that there are other motives for terrorist activity, of a political, nationalist or separatist nature, even on European soil, which we find equally repulsive but which are today, unfortunately, outweighed by this predominant form of terrorism, which is especially dangerous because it attacks anywhere, uses indiscriminate violence and believes itself to be unfettered by any moral or human constraint.
We cannot ignore the fact that, due to its liberality and its tradition of welcoming political exiles, Europe has become a place of refuge for numerous radical and terrorist groups. Despite its generous policy, these extremists sow the seeds of hate and take advantage of the facilities made available to them by the democratic systems, organise themselves, find funding, recruit new members and plot attacks against targets on our continent and throughout the world.
The fight against terrorism as a truly transnational phenomenon, which could at any time imperil the rights, freedoms and guarantees that pertain to all of us must, therefore, be subject to a global Union and Member State strategy that, on its own, either within the United Nations or in cooperation with the United States within NATO, prevents and suppresses terrorist acts and, at the same time strengthens the rule of law.
At European level, the strategy of the Member States must be underpinned, as has already been said, by the effective use of all the mechanisms of judicial and police cooperation and information sharing, also strengthening an extended concept of security and defence that takes account of the need to confront this renewed international threat. We realise that the prevention and suppression of terrorism can also involve the promotion of dialogue between civilizations and the adoption of effective policies to combat social, economic or cultural factors, which, although they cannot by any means justify terrorist violence, are systematically exploited and used by terrorist activists. It is, Mr President, on the basis of these principles of the unity of ideas in the fight against terrorism, which obviously outweigh the differences we have with some of the conclusions of the joint motion for a resolution that we are discussing, that we shall support this motion and vote in favour of it.
Ladies and gentlemen representing the Member States, I do not wish to use a word first employed by Mr Prodi and which is now being bandied about extensively and describe the Council and Commission's statements that we have just heard as stupid. We must admit however that there is something particularly silly about the problem that currently occupies us, an issue known by the expression the 'fight against terrorism'. This expression and the very word 'terrorism' were in fact pretty poor choices to describe an obvious fact, namely that the policy conducted by what we agree to call 'the international community', that is, of course, the United States and its accomplices, the imperial powers, is increasingly fiercely contested throughout the world, so that we end up, as do all empires in fact, giving the label 'terrorism' to something that could just as well be called resistance; Mr Krivine illustrated this point very well earlier.
Of course, I am certainly not condoning acts which target innocent people, even though, in a democracy, I am aware, no one is completely innocent. Let us not dwell on that, however. It goes without saying that I utterly condemn the attacks of 11 September, as well as the recent attack in Bali, just as I condemn the recent attack on a French petrol tanker, or less recently, in 1995, the attacks on the Paris underground system, and this leads me, once again, to condemn the fact that the person who committed these crimes is able to find refuge, even today, in one of the Member States of the European Union, a country basically acting as if it were an accomplice to these crimes. This goes to show that nothing is simple.
The fact remains, ladies and gentlemen, and this is fundamental, that we are not a tribunal. We cannot say what is good and what is evil. We must take a candid look at the world today, the state it is in and we will not fool anyone for long by suggesting that what passes as the West has only one enemy, Osama Bin Laden, Al-Qaeda and its presumed ramifications. In fact, those who we call terrorists exist the world over; their numbers are on the increase and they are becoming more radical even as the empire steps up its increasingly violent domination against the populations whose values and secrets it disregards and which it demonises, even though they are obviously in a different category in military terms.
There will never be peace between rich people who are too rich and too arrogant, and poor people who are too poor and too humiliated. It is a fact of life, ladies and gentlemen, that any empire which cannot grow and cope with excessive ambitions and the arrogance of power without having recourse to violence will inevitably bring about rebellions; it is another fact of life that the rebellion of oppressed people is violent, mindless and savage and nothing could be more serious for us, the nations of Europe, who are familiar with history, than to become embroiled in a problem which, under the pretext of combating terrorism, could lead us to feel widespread mistrust towards the developing world which represents, I would point out, three quarters of the peoples of the world.
Mr President, when we consider terrorism, we find that opinions develop fast. This is true in this report too. In the past, we actually assumed that terrorism was mainly a problem that affected unstable countries rather than apparently peaceful states. We have had to review our opinions completely, because we now know that terrorism also flourishes in peaceful countries such as mine, the Netherlands - albeit not in a violent manner; terrorists are careful about this. Instead, as the Commissioner has already stated, they use the free and open society with its facilities to quietly prepare terrorist acts which they commit elsewhere. This is why the European Union and also its very peaceful Member States will need to be very much on the alert so as to fight terrorism in their own countries too.
Moreover, not all categories of citizens in the Member States will be faced with a threat of the rule of law. Sometimes it is only certain categories of citizens who are targets for extortion in our countries by fellow nationals collecting money for terrorist acts in places like northern Africa. There are certain categories of citizens in the Netherlands and in other Member States who are victims of such extortion, and we must fight for people in that position, so that the rule of law is no longer under threat for them.
The causes of terrorism are often sought in poverty. I do not actually believe that this is so. It is a well-known fact that revolutions are not staged by the extremely poor; those involved are often people of a different type. This is also the case here. Those responsible for the serious attacks were well-educated, well-to-do people who were perfectly able to fit into any developed society, including Western society, and could even have achieved high status there. The problem is often that people's most vulnerable part, their deepest convictions, are taken advantage of and that the evil seed of violent terrorism is sown in the very growth cell of the social organism. There is always a handful of people who are susceptible to this. It is not necessarily down to fundamentalism; there is a huge number of peace-loving fundamentalists. A considerable leap is required to resort to violence.
We were all shocked by the attacks on Bali. We should, in my view, make every effort to ensure that the Indonesian Government receives maximum support so that the state of Indonesia can be sufficiently strong to prevent and fight terrorism internally as much as possible.
Mr President, yet again we are discussing the issue of terrorism in the context of the appalling atrocity in Bali in which hundreds of people lost their lives. Like others, I want to express my deepest sympathies to the relatives and friends of those who have died. I agree with most, though not all, of what has been said here. It is clear what needs to be done: respect for the rule of law, protection of rights, scrutiny of the action our states take to deal with terrorism, democratic dialogue to try and deal with underlying issues and so forth. All are very necessary.
What more can one add? It seems to me that one thing we can add is the notion that we are not going to destroy terrorism by simply killing or imprisoning those who carry out these acts. Of course, it is not the poor in general who carry out the acts but those responsible for the acts are often poor. We have to try and deal with the hopelessness that motivates them. We have to try and overcome the idea that there is one true faith, one true version of history and one version of truth expounded by the chosen ones. I am not speaking here just of religion but also of politics. We must try to engage with people, so that we can open their minds and our own to what underlies their hopelessness.
It is not enough to contain terrorism, although I have no doubt of the power of our states to do so. Not all the European Union Member States have experienced terrorism since the end of the Second World War, but a significant number have. That is quite extraordinary, considering that we are one of the most stable and peaceful regions in the world. We need to engage in education in the real sense, to open minds to the fact that the world is extremely diverse and could be a very tolerant and good place to live if we could only live with each other.
Mr President, the events in Bali have underlined that there is a need for a multilateral approach to the fight against terrorism. We now know, of course, that terrorists can strike anywhere in the world, and it has proved true that we must work together across borders and across the Atlantic to stamp out terrorism. We acted rapidly in Europe following 11 September: we can congratulate ourselves on this. We want to live in an area of security, freedom and justice, and the fight against international terrorism is the most important challenge on the foreign and security policy scene. Anyone who has been following the European debate on relations with the USA in recent months will have started to have misgivings about the imbalance and one-sidedness it has shown. We share a strong set of values with the USA. Immediately after the terrorist attacks in September of last year, I am sure many of us saw these as an attack on ourselves and our values. The USA and Europe are united by the fundamental values and principles of democracy and freedom and justice, of human rights and the right of individuals to achieve their potential. We must stand firm on this. Despite our differences of opinion, that which unites us is much stronger than that which divides us. We must exert our influence on the USA within the framework of a multilateral approach to the fight against international terrorism, something which knows no justice.
Mr President, an interesting debate, but one wonders what the point is of tracts fifty paragraphs long on the subject of terrorism, over and above their value as a medium for a series of internal exchanges of views between the political groups of the European Parliament.
If, however, you turn on the mass media to which the citizens of Europe are listening, you will see that the main terrorist-related issue today is the question of the attack on Iraq, a country which is harbouring or is considered to be harbouring weapons of mass destruction which might be used to support terrorist and other activities. The European Union has literally become an international laughing stock in this Security Council procedure, what with the British Government secretly making proposals which are then tabled by the United States on the one hand and the French Government refusing to go along with the notion of unconditional intervention in Iraq on the other.
I think the European Parliament should have taken a stand on these issues, but it has deliberately avoided doing so in the vague wording of this motion for a resolution which, I think, responds neither to the interests of the citizens of Europe nor to the demands of the time.
Madam President, I would like to make a few comments on texts that I think are somewhat ambiguous. Firstly although the largest terrorist attacks in the last year have taken place in New York and Bali, it would be interesting to consider what Europe's response would have been if the original attack that drew our attention to the scale of terrorism, that of 11 September 2001, had taken place in Europe; if the aeroplanes, instead of flying into the twin towers in New York, had flown into the Eiffel Tower, the buildings of the European Parliament or any other major European building. Perhaps such self-examination would have given us a greater insight into the ambiguities and the difficulties we face in dealing with the phenomenon of terrorism, which we have not yet entirely renounced.
The second aspect that I should like to mention - in addition to praising the Council's intention to maintain close cooperation with the United States in this field - is that, in fact, and this is an important point, terrorism has little to do with poverty. Poor people are clearly involved in terrorist actions, but those directing operations are not poor. And if we look at the world as a whole, the poorest people are not involved in the phenomenon of terrorism: Africa would be the main source of terrorist acts if a correlation really existed between terrorism and poverty. But this is not the case! Terrorism is a phenomenon that contains a political rationale requiring the achievement of certain aims and also requires a degree of power. And this does not, of course, come from the poorest, or at least not directly from the poorest.
Lastly, I should like to refer to something Commissioner Patten said, quoting Popper. The problem we face today is also one that Popper raised: it is not so much the tension between the need to preserve freedoms and our perception of what the security and defence of free society means, but our inability and unwillingness to believe in the moral superiority of democracy and of freedom. Furthermore, on the basis of this concept, which is fundamental to our civilisation and which is longed for by the peoples of the entire world, in particular the poor, perhaps we should be able and willing to act against terrorism. Unfortunately, some ambiguities in Europe today are preventing us from doing so.
Madam President, Commissioner, Mr Haarder - our former colleague and now the President-in-Office - today we are once again debating terrorism and how to combat it. I think we all agree that terrorism has to be combated and we also all agree that this can only be done at international level, because terrorism has become an international issue. If we wish to combat terrorism at international level, however, we of course also need to take a critical look at ourselves. As the Budget rapporteur for the Internal Market Committee, on which we formerly sat together, Mr President-in-Office, it has come to my attention that we are faced with much petty squabbling. We want to fight terrorism and to do so we need a European police force, Europol, and a successful authority, such as Eurojust. I now note, however, that although we in the European Parliament have already made as much as EUR 2.8 million available for Eurojust, for example, this money cannot be spent because our European authorities are not able to operate effectively for national, petty reasons. If the national police forces are not prepared to cooperate with Europol and if the national ministries of justice are not prepared to support Eurojust, then we can carry on getting up on our soapboxes to say how important it is to fight terrorism, but we will never succeed in doing so because it is preventive action that is needed. To be able to take preventive action we also need functioning authorities, and we will only achieve this if the national countries, the 15 Member States of the European Union, finally make it possible for our authorities, such as Europol and Eurojust, to act. I should therefore like to ask you, Mr Haarder, and also Commissioner Vitorino, to convey this point repeatedly and clearly to the Member States in the Council; otherwise success will elude us.
Madam President, no doubt in our next debate on Echelon we will once again hear a chorus of criticism of the interception system, which allegedly works too well, and thus of the USA. At the same time, however, I note that Members were basically positively disposed towards the anti-terror legislation and voted in favour of it. This does not, however, in any sense serve primarily to combat terrorist activities; above all it gives the EU greater powers to conduct investigations through, for example, the Schengen Information System II and the European arrest warrant. The effect of this qualitative and quantitative extension of the EU's powers is to introduce sweeping changes in fundamental rights, meaning in particular greater intervention by the modern civil state and a weakened right of defence for the accused, whoever they may be.
The completely arbitrary definition of terrorism provides the clearest indication of all that the war on terror has little to do with combating terrorism and instead has as its primary objective the erosion of fundamental rights in the EU.
Madam President, when I returned from the mission I was assigned by the United Nations in Bosnia-Herzegovina, I remember visiting Manfred Werner - who was then NATO Secretary-General - in Brussels in the autumn of 1993. I strongly asserted that the alliance should prepare itself to intervene in the Balkans or otherwise it would, eventually, cease to exist. Today, I can easily outline the argument that I put forward at that time.
In the period following the end of the Cold War, the alliance had to be capable of intervening in the major crisis which was unfolding at the heart of Europe, otherwise European citizens would wonder what purpose it could still serve, and whether it was worthwhile continuing to invest a proportion of their taxes in it. It took two long years and the tragic fall of Srebrenica for this message to be understood. On 31 August 1995, however, by supporting the action of the UN reaction force deployed on the Igman mountain to put a stop to the Serbian batteries which had resumed their indiscriminate bombing of the city of Sarajevo, the UN played an essential part in resolving the crisis, enabling the signature of the Dayton Accords and the introduction of a lasting cease-fire. Since then, UN forces have been successfully deployed in Kosovo and more recently still in Macedonia, helping to restore calm to the area, although it has not resolved all the political problems.
Today, the same debate has started on the role that the Atlantic alliance could possibly play in the fight against international terrorism. The alliance is in crisis, illustrated by the fact that the Americans did not believe they should call upon its support in the war in Afghanistan. Does this unilateralism spell the demise of the alliance? I cannot believe so, since the Americans themselves would have pointed this out and expressed this desire.
The vocation of the alliance to this day is to intervene in European territory and neighbouring countries, wherever there is a potential threat against its values that Pacheco Pereira has just reiterated. International terrorism is one of these threats, and it is a major threat. To this end, the only way of reforming NATO and ensuring its survival is to construct, at long last, a Europe of defence.
The choice is simple, either the European Union continues to leave the Americans to deal with military problems on its continent by being happy to play some minor role in resolving problems that threaten peace, much like the Athenians in ancient Rome, or it finally becomes their equal and shares the burden of defending itself against all the threats, which is what they have been asking us to do since the Atlantic Alliance was formed.
Madam President, terrorism is unacceptable. We are all agreed on that. It is our opinions on methods for combating terrorism which perhaps differ.
The approach taken by the EU in developing its strategy for the fight against terrorism is extremely important. The rule of law and human rights must not be undermined in the process of carrying out this important fight. The resolution that the two committees are tabling jointly here is, therefore, an important one.
The Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy has made its contribution by delineating the main instruments which the EU has at its disposal for the prevention of conflicts, for example the development of democracy, and also trade and diplomacy. It is of course crucial to get at the fundamental causes of terrorism, such as poverty, violations of human rights and oppression.
Under the shadow of 11 September, there is a risk of fundamental human rights being neglected in the fight against terrorism. There is also a risk of the only superpower we have today taking unilateral liberties outside the United Nations system. It is extremely important, therefore, that Parliament upholds the United Nations Charter, and that the right of a state under attack to defend itself is only legitimate if confirmation is given or a decision taken by the UN Security Council. To start deliberating on the desirability of UN resolutions would directly undermine the United Nations.
I note with satisfaction that we are unanimous in our view that a strategy based on pre-emptive strikes, which the US government wishes to avail itself of, is not an effective way of combating terrorism, and in emphasising that a settlement of the Middle East conflict in accordance with UN resolutions constitutes a very important element of the fight against terrorism.
International law is a crucial element if we are to have a society based on the rule of law. This applies to smaller states in particular. Undermining the UN can only end in disaster. For this reason, it is crucial that the EU stands up for the UN and its charters, even in difficult times, and does not undermine the central role of the United Nations as the world's peacekeeper.
Madam President, Mr President-in-Office, Commissioner, the acts of terrorism one year ago, but also subsequent attacks, were the most effective wake-up call that the European Union has ever received. The European Union has reacted more quickly than ever before and I believe that in a relatively short period of time it has adopted some extremely efficient measures.
There are, however, still many more measures that we need to take. Our internal strategy has in any case been successful. What we need now is a successful external strategy. I should like to address a number of points here that seem to me to be necessary for extending and stepping up our cooperation with third countries.
The first is that we should extend the network that we have already formed to include Europol liaison officers and that we should use it for analysis purposes and for criminal prosecution, but also to provide support to third countries. What we need are better ways of channelling information into our files, not only in the Member States, but also from third countries into the European Union.
Secondly, we should take another look at how we link the data files at our disposal so as to have more effective instruments available. I am thinking of the Europol data, the Schengen data and the Eurodac data.
The third point is that in some cases we are still working with extremely antiquated systems such as the fingerprint system. We must finally move over to using biometric systems so that we can determine identities with complete accuracy and take advantage of this in our screening processes.
Fourthly, we must not only think in terms of cooperation with the USA, but should accept the offer and take the hand that is being extended to us by the Asian states and work together with them in the fight against terror.
I myself attended the last ASEP conference in Manila and we received magnificent offers for getting cooperation with the Asian states against terrorism off to a successful start.
Madam President, in this new European Union policy we should not limit ourselves to slavishly copying traditional terrorism policies, but rather we must be able to focus on the specific characteristics of terrorism today and politically address the three factors which are at the root of terrorism today, which can be clearly identified: religious fundamentalism, Palestinian desperation and terrorist ultranationalism.
Today, Commissioner, it is not enough to simply imprison the terrorists. We need to neutralise the murderous ideologies that create terrorists. So far, we have focused far more on the consequences of terrorism than on its roots. From now on the European Union must also concentrate on identifying, following the trail, and dismantling these murderous ideologies that form the basis of terrorism today.
Madam President, the aim of today's debate is to take stock of the fight against terrorism one year on from 11 September. How has the EU reacted to this tragic event? It has demonstrated its solidarity and will to support the United States, it has alerted people to the risk of linking terrorism to the Islamic Arab world and has speeded up integration in the fight against terrorism by means of an action plan consisting of more than 60 measures and a series of framework decisions, including the European arrest warrant and police cooperation in the fight against terrorism. It has highlighted the urgent need to find political means to resolve conflicts on which terrorist fanaticism feeds, not least the Israeli-Palestinian question.
The determination to eradicate terrorism and the urgent need to set up new and effective instruments to achieve this cannot, under any circumstances, disproportionately affect individual rights, freedoms and guarantees. It is the affirmation of the intangibility of fundamental rights that underpins a public authority's legitimacy to use force in democracies. By the same token, the relentless fight against the terrorist threat must be definitively limited under international law. Totalitarian societies hold the primacy of the law in contempt both at national level and in international relations. The concept of international legality is the invention of democracies. If the States that have fallen victim to terrorism react to this threat by breaching the rules and principles of international law, they will be giving the criminals an unexpected boost, which would also constitute a step backwards for civilisation.
The fanatical hatred that leads human beings to attack others and to commit suicide is often fed by ongoing situations of injustice or humiliation. This fact must not be interpreted as any kind of justification for the odious attacks against civilian populations but as a factor that is crucial to understanding this phenomenon of violence. At the strictly European level, we must here emphasise and condemn the inability and lack of will persistently demonstrated by the governments of the Member States to follow up the proposal to harmonise policies and to create common instruments to combat terrorism that were put forward, in a timely manner, by the Commission. Terrorism is a threat that requires an integrated and supranational response. Within European territory, this response is still failing to give sufficient signs of life.
Mr President, nothing justifies the use of terrorism. Equally importantly, there should be no ambivalence about this evil.
But, regrettably, this is not always the case. When the United States justifiably initiates a global campaign against organisations responsible for terrorism and the regimes that sponsor it, it is important for us to remind them that they allied themselves to Osama Bin Laden and Saddam Hussein when it suited their foreign policy objectives.
In addition, condemnation of terrorism rings hollow when they fail to take a strong line against the incidences of state terrorism committed by Israel, which have the potential to create future generations of terrorists in that region.
Just as I would criticise the United States, I am not blind to the inconsistency of the EU on these issues - the Council in particular. For example, during the present global fight against terrorism we have, on occasions, turned a blind eye to the shortcomings of the undemocratic regimes we have enlisted to support us.
Whether for geopolitical reasons, in the case of Pakistan, or giving precedence to trading interests over human rights, in the case of China, we have at times failed to take a strong and consistent line against countries whose very structures of government are based on instilling fear in their citizens. They flout democratic principles, abuse human rights and ignore the rule of law.
Inconsistency and hypocrisy such as this leaves the West in general open to the charge that it is selective in its definition of terrorism and is primarily influenced by the perceived threat to western interests.
A global fight against terrorism will be successful only if it is free of inconsistency and hypocrisy in its approach and if it tackles the injustices that feed terrorism in the first place.
Madam President, I would like to start by saying that I welcome the working method used to address this Parliamentary resolution.
I would now like to ask a question: who are the targets of terrorism and what is the logic behind it? It would appear that terrorism targets human beings, and it therefore contravenes the Universal Declaration of Human Rights and cannot be based on religious or ideological considerations. If today, the entire world has taken up the fight against terrorism, it has done so because terrorism violates precisely that which the entire world - all the States and all the citizens - has subscribed to in the Universal Declaration of Human Rights. Well then, when we produce definitions of terrorism, we specify, for simplicity's sake, the groups which carry out terrorist activities. It would be shame, however, if this were to induce us to fall down the slippery slope and lump together with these groups what we define as religious movements, only very small parts of which may be involved in terrorism.
If we have to take a step forward, we must do so not least by sending out a message as the European Union, calling for monitoring of the penal systems of all the States which have signed the Universal Declaration of Human Rights, for, very often, the penal systems which have produced their own internal definitions of human rights are not consistent with the Declaration.
This is what I wanted to say in my speech, for I feel that we have to overcome this period of conflicts and be more proactive in working for the good of the whole world.
Madam President, we may be horrified, but we should not be surprised by the nature of recent acts of terrorism. Terrorists have no power if they do not inspire fear. The more outrageous, shocking, unexpected and attention-grabbing an attack is, the greater its success. Yet there are still those who seek to apologise for the terrorists and try to establish some sort of moral equivalency between terrorist acts and, for example, the actions of the security forces of the democracies engaged in counter-terrorism. Terrorism needs to be addressed by a range of policy instruments, only one of which is military force.
The area where our democracies have traditionally been weakest has been in attacking the legitimacy of the terrorists and fighting them politically in a systematic and well-targeted manner. This aspect is not well understood. We never fought the IRA politically, because we were never clear on our own political objectives. Now we have IRA terrorists in government.
Too often by our actions we enhance the credibility and status of terrorists and thereby encourage terrorism. The message of recent years is that terrorism works. That is a fatal message.
The resolution contains some elements that are indisputable, but it is very skewed and contains the usual ingredients of anti-Americanism, excessive concern with the rights of terrorists and extremists and those that support them, and further support for the federalist ambitions of the European Union. We have heard a lot of this from other speakers as well. I do not accept the implied condemnation of pre-emptive action in today's dangerous world where weapons of mass destruction may be made available to irrational and fanatical terrorists. Deterrence does not necessarily work. We cannot wait for an attack to take place before we act. This would be a dereliction of duty by any government.
The reference in paragraph 4 of the resolution to the right of self-defence is incorrect and a distortion of the United Nations Charter. Article 51 of the UN Charter states that 'nothing in the present Charter shall impair the inherent right of individual or collective self-defence if an armed attack occurs against a Member of the United Nations.'
There are 12 pages in this resolution and it adds very little, either to our knowledge or our capabilities. Where is the call for political solidarity and enhanced cooperation among all the democracies? Where is the demand for improved military capabilities and greater political will by European states and where are the measures to be taken against those that support terrorism? This is what is required.
Madam President, the relentless escalation of terrorism is turning the fight against it into a priority objective of a number of policies, and, therefore, of the policy we want here in Parliament.
Recent events, such as those in Bali, the Philippines and Israel, show the urgency of coordinated, joint action to eliminate this social scourge which attacks the most fundamental rights, such as life and democracy, the system of government that we have chosen for ourselves.
Fortunately, we reached a swift agreement, and, ten days after the attacks on 11 September 2001, we had already signed a plan to combat terrorism jointly. Mr Vitorino and Mr Patten - who is not present - now is the time to come to this House, to tell us the problems relating to the development of this plan and identify those involved. We do not need a general opinion. We must go into detail and say which States are cooperating more or less than others, because this is a problem that we are also experiencing on our doorstep.
Last Saturday, the citizens' group Basta ya, to which we awarded the Sakharov prize, organised a huge demonstration in San Sebastián for the freedom of Basque and Spanish citizens, so that each individual, whether nationalist or otherwise, might hold whatever political beliefs they wish. Last Tuesday, we interrupted the Plenary to condemn the attack in which a sergeant in the Spanish Civil Guard, Juan Carlos Beiro, died in Leiza (Navarre).
This is a priority objective, which should encourage all European citizens to call on you to come here to provide explanations, and the Council to identify those States which are fulfilling their duties, implementing the action plan we implemented on 21 September 2001, and those which are not.
If we do not identify who is fulfilling their duties to the greatest and the least extent, we will not be serving our electorate nor defending democracy with democracy.
Madam President, I should like to express my thanks for a long and exciting debate, and I should like to make a couple of comments. Many have talked about the balance we need to find between the effective combating of terrorism, on the one hand, and consideration for citizens' rights on the other.
If we wish to create an international community founded on the rule of law, in which states bring matters before the courts instead of taking the law into their own hands, what is also required is the resolve to act - if necessary using force - against those powers which, using violence and terror, try to drain the lifeblood of open, democratic and constitutional states. There is of course a need to be able to cooperate in taking such resolute action. I do not believe that preventive action can be excluded if there are clear indications of impending attack or of exposure to terrorism or such like. It may, then, make sense, of course, to prevent such an attack or strike.
With regard to the EU's role and position, I want to say that we are actively involved in this confrontation with international terrorism. We want to see the people responsible brought before the courts so that their crimes can be discovered in the course of a procedure that complies with the principles of the rule of law governing fair trials. In the EU, we are very aware of the fact that the combating of terrorism must not involve infringements of human rights. Just as the end must not justify the means and can never legitimise terrorism, so the end must not justify the means in our fight against terrorism.
With regard to financial resources, the Council has, as a follow-up to Resolution 1373, taken steps to freeze funds belonging to terrorists and terrorist organisations. The first terrorist lists were adopted in December of last year. Since then, the EU's terrorist list has been revised twice during the Spanish Presidency, and a further revision is anticipated in the very near future during the Danish Presidency. It would be wrong to comment on possible changes until the list is ready, so I shall avoid doing that.
As quite a few rapporteurs have also mentioned, the relationship between the EU and the United States is basically rock-solid and founded upon a community of values. We are each other's most important partners, cooperating politically, militarily, economically and culturally, and 11 September has bound us together more closely. We need the United States, and the United States needs us. What binds us together is more important that what divides us.
At the extraordinary Council meeting on 21 September of last year, we sent a strong signal of solidarity and cooperation to the United States. It is binding upon us, and it has been a success that will now hopefully be crowned by the signing of an agreement on mutual legal assistance and extradition. It is the case in this field as in others that, when the EU and the United States stand shoulder to shoulder, there is a lot we can do for justice and freedom in the world. It is crucial that we maintain the close cooperation with the United States, both in this and other areas, and we must of course constantly work to ensure that the United States chooses to act multilaterally rather than unilaterally.
I would just like to say on behalf of the Commission that I am sure that one can conclude from this debate that the measures that have been taken at European level and in the Member States concerning the fight against terrorism have been adopted with a strict respect for the rule of law and the characteristics of an open society. Nobody can criticise the measures adopted by the Union or the Member States as being emergency or exceptional rules. They are fully integrated into our common legal framework. Of course, they demonstrate that democracy is not weak when it comes to fighting organised crime or terrorism. A perception by citizens that democracy is not efficient enough in fighting terrorism and organised crime is one possible source of disaffection.
As Commissioner Patten said, terrorism represents a transnational global threat, requiring transnational global answers. This fact is slowly being accepted by the Member States. We cannot deal with terrorism as if it was business as usual. We need to use police and judicial tools, but they are not enough. We also need to mobilise military and other resources. We need exchanges of intelligence at European level. You know from your own national experience how difficult it can be to ensure proper exchange of intelligence between police forces and secret services in your own Member States. The cooperation between intelligence-gathering services and police forces at European level in the fight against terrorism since 11 September can be successful. However, we need to recognise that there are two other very important areas.
The first is the fight against the financing of terrorism, which is much more complex. It requires extra efforts. The Commission will give priority to this issue in 2003.
Secondly, multilateral action. We share Parliament's view that we should give priority to this. The United Nations is the first stage. It is a source of concern that the negotiation of a global convention on terrorism is currently blocked in the United Nations. We must not forget the important role of the Council of Europe in the fight against terrorism. I hope that the negotiations in progress in the Council of Europe on a convention on terrorism will be successful.
In the dialogue with the United States of America on the fight against terrorism and on police and judicial cooperation, we should recognise the important contribution the American debate on civil liberties can make to our own European debate on fundamental rights and civil liberties. We should not minimise the ongoing debate in the United States on those key issues or leave them isolated. That is why we are engaged in a dialogue with the United States on a mutual legal assistance agreement and an extradition agreement in which we defend our own points of view and our values. We will also test the political will of the United States to accept and respect our positions.
The test case for Mr Pomés Ruiz in the implementation of the decisions taken at European level will come fairly shortly. As you know, the framework decision on terrorism will have to be transposed into the national laws of the Member States by the end of this year and the European arrest warrant by the beginning of 2004. However, seven Member States have, as you know, committed themselves to adopting the European arrest warrant in their legal systems in the first half of 2003. The Commission can only encourage them to stick to those commitments.
Thank you, Commissioner.
To conclude this statement, I have received four motions for resolutions, tabled pursuant to Rule 137(2) of the Rules of Procedure.
The recent attacks by Islamic extremists in Bali, Yemen and Kuwait are confirmation that the community of States must now wage a constant battle against the desire and capacity for destruction of a number of non-State actors. Inter-state cooperation must therefore be carried out more actively, so that Islamic extremists can have no sanctuary. It seems that the overthrow of the Taliban regime in Afghanistan was only an initial stage in this battle, which must be conducted first and foremost within our own States. In this respect, Commissioner Patten, who is so generous in doling out advice to non-European countries, should first ask himself about the welcome that terrorist organisations in the British system are given.
Far from advocating increased vigilance and enhanced cooperation amongst our Member States, the motion for a joint resolution sets off in a dangerous direction by recommending greater use of the quartet method, which could eventually lead to the Security Council being bypassed. And the same resolution becomes laughable when it attempts to persuade us that one of the main challenges in combating terrorism could be the three-pillar structure of the Treaty on European Union! Any subject, even terrorism, can be exploited in order to advance the federalist cause.
The next item is the Council and Commission statements on Echelon.
Mr President-in-Office of the Council, you have the floor.
Madam President, with his wise concluding words, Mr Vitorino has not only rounded off the previous debate in the best possible way but has actually also paved the way for the debate we are now to have. It is well over a year since the European Parliament adopted a decision on the existence of a global system for intercepting private and commercial communications - what is known as the Echelon interception system. The decision states that there is no longer any doubt about the existence of a worldwide system for intercepting communications. The decision was based upon a report from the Temporary Committee on the Echelon Interception System. The report drew attention to a number of arrangements for protecting private individuals and enterprises in the EU. In my view, this is a very comprehensive and commendable piece of work. The report has done a lot to contribute to there having been particular awareness of this area in the EU, the Member States and the national parliaments. As a Member of the European Parliament, I had the pleasure of participating in one of the hearings held by the Committee.
The focus that there has been on the ability to intercept communications with a view to obtaining commercial advantages has also helped the people of Europe and European companies to appreciate the need to protect communications.
In connection with Parliament's reading of the report, the then Belgian Presidency's contribution dealt with the basic principles that ought to apply to any interception system. In this context, the Presidency referred, for example, to the central principles for protecting privacy and the right to free communication, expressed in Article 8 of the European Convention on Human Rights and Article 7 of the European Union's Charter.
I should like to refer to what the then Belgian Presidency said about the matter. My approach will be a different one. In my capacity as representative of the Presidency of the Council, I want to focus on the protection of our communications. Unfortunately, we must of course take account of the fact that technological development has, to a much greater extent than previously, made it technically possible to intercept our communications. Unlawful interception of private communications or the surveillance of companies for the purpose of distorting competition is naturally unacceptable and a serious offence, and it is therefore important for the Member States, both individually and in a European context, to be aware of the possibility of this form of surveillance and to go on working to achieve the best possible protection of people's and companies' communications.
Work is already being done in an EU context to increase the security of communications for the individual. This has most recently found expression in the Directive of the European Parliament and of the Council of 12 July 2002 concerning the processing of personal data and the protection of privacy in the electronic communications sector. It is the Presidency's view that, over and above this, efforts should be made to obtain an increased use of encryption, just as there should be a focus upon IT security, both in the EU institutions and in the nation states.
IT security is a top priority in the common European action plan, 'eEurope 2005', which covers, for example, the development of secure communications used for the secure exchange of qualified public information within the Community. The action plan is also aimed at promoting a security culture in all areas in which work is done on developing and using information and communications systems. Finally, the action plan also includes the establishment of a Cyber Security Task Force which, in cooperation with the Member States and the private sector, is to operate as a catalyst for initiatives in the security area.
The Danish Presidency believes it is important for the initiatives in the 'eEurope 2005' action plan to be put into practice. Allow me to note in conclusion that the Presidency would also like to work towards a Council resolution's being adopted, aimed at establishing a common strategy for network and information security with a view to establishing a common European security culture. The proposal for a resolution calls, for example, upon the Member States to ensure that IT security becomes an essential feature of the individual countries' rules, just as the Member States should adopt satisfactory measures to prevent and respond to events involving security.
Finally, the proposal calls upon the Member States to encourage partnership between the university world and companies, with a view to bringing about secure technology and maintenance.
Madam President, little more than a year ago we gathered in this House to discuss the outcome of the proceedings of the Temporary Committee on Echelon. A few days later, on 11 September, the entire world was in shock.
The world changed. The role of network and information security proved to be crucial. We also found that European society was increasingly vulnerable to problems related to network and information security.
Before responding to the main concerns raised by the European Parliament, I would like stress, as I did last year, a strong and solid underlying principle: the European Union is founded on respect for human rights and fundamental freedoms, based on Article 6 of the Treaty and the Charter of Fundamental Rights.
It is important also to keep in mind that Member States remain responsible for the conduct and supervision of intelligence operations, unless the Council decides otherwise, as specified in Title V of the Treaty on the European Union.
With the rapid spread of information technology, economic growth, productivity, employment and social equity have come to depend increasingly on the smooth operation of ICTs.
In today's debate, network and information security is about ensuring the availability of services and data, preventing the disruption and unauthorised interception of communications, securing the confidentiality of data and protecting information systems against unauthorised access.
Full security will never be achievable. There will always be weak points, attacks, incidents and failures that will generate damage. This is no different from other technologies or other aspects of daily life. Society as a whole, as well as individuals, has to learn how to manage the risks involved in the networks and information systems.
Security has therefore become a major policy concern. Governments have wider responsibilities towards society and are making efforts to improve security on their territory.
This was the underlying objective of the Commission Communication on Network and Information Security, which proposed a number of measures, such as awareness-raising actions and improved exchange of information mechanisms. One example of awareness raising is the benchmarking of national policies in support of secure e-business.
The newly adopted eEurope 2005 Action Plan aims to strengthen the exchange of information and good practice, to establish a European centre of competence, to create a culture of security and to establish a secure communication environment. We need to assign responsibilities to all the sectors involved in information and communication technologies in order to create a culture of security.
The Council resolution of 28 January 2002 on a common approach and specific actions in the area of network and information security also developed this concept further. It welcomes the intention of the Commission to make proposals for the establishment of a cyber security task force.
The European Parliament has dealt with the issue by preparing a report on the Commission's policy proposal, which was adopted yesterday, calling for a strong European answer to the increasing information security problem.
With the European Parliament, the Council and the Commission advocating closer European coordination, the setting up of a 'security entity', as the most efficient way to achieve this objective, is now under consideration.
The proposal being considered at present suggests a number of issues, interests and concerns that are addressed by Parliament. Based on those concerns, the following measures may be suggested: a centre of expertise should be set up, bringing together competent people that will be trusted by public bodies and national and Community institutions, as well as by the private sector; will help to establish internationally recognised standards; and will be able to act efficiently and quickly. Sufficient human and financial resources will therefore be necessary to enable smooth and flexible operation, as will a coherent approach - including cross-pillar dimensions - since security also touches upon certain issues related to law enforcement and national security concerns.
Let me turn now to data protection. Article 17 of the general data protection directive contains the principle of data security. The new directive on the processing of personal data and the protection of privacy in the electronic communications sector was adopted last July. It will provide a high level of protection for processed personal data. It includes a provision that requires Member States to guarantee confidentiality of communications and to prohibit any form of interception. However, Member States can, according to the European Convention on Human Rights, take measures where this is necessary to safeguard national or public security interests or to investigate crime and prosecute criminal offences.
The Commission has launched initiatives to ensure compatibility between data protection and privacy rules on the one hand and law enforcement needs on the other. With this in view, an EU Forum on Cyber-Crime has been set up.
As far as the interception of telecommunications for criminal investigation purposes is concerned, the Commission believes that the interception rules in the EU Convention on Mutual Legal Assistance in Criminal Matters constitute, at the current stage, a balanced approach.
The dual-use regulation, which includes export control provisions for information security products and services, in place since September 2000, guarantees the availability and free circulation of encryption products and technologies throughout the European Union. Its implementation has been successful, and the Commission is currently discussing the complex issue of export controls with candidate countries.
As for the technology itself, support through the Community's framework research programme, in particular the information society technologies programme, has improved the conditions for developing top-of-the-range encryption products. This brings me to the activities undertaken to improve our in-house information and communication systems.
Following the adoption of the regulation on the protection of individuals with regard to the processing of personal data by the Community institutions, a wide-ranging security review took place. As a result, a Commission decision has been adopted containing security provisions and extensive rules on IT security. This decision substantially improves the protection of Commission documents which are not accessible to the general public. It further defines the various responsibilities of actors, including security clearance of personnel and security briefings.
Furthermore, a Commission-wide technical auditing process has been carried out. Action to improve the situation is ongoing. As you see, we have achieved quite a lot already, but there is still a substantial amount of work to be done.
The recently adopted data protection directive, the report from the European Parliament on the proposed information security policy, the eEurope 2005 Action Plan and the plans to establish a European cyber security unit will further lay down the modalities for future work in the area of network and information security.
But enhanced cooperation is also needed globally. As an example of this cooperation, it is worth mentioning that the Commission was extensively involved in the drawing up of the recently adopted OECD guidelines on the security of information systems and networks.
These guidelines emphasise the importance of applying certain common principles for information security, underpin the work which is taking place at European level and are in line with the 'culture of security' principle as addressed in the eEurope 2005 Action Plan.
In December, the Telecommunication Council will debate and monitor the status of implementation of the common European strategy on network and information security, an issue the Danish presidency sees as a top priority.
Through these actions by the European institutions and Member States, we hope to sharpen the focus and step up efforts on network and information security as a vital measure to prevent illegal interception or economic espionage, underpinning the smooth functioning of our economies and societies.
I would like to speak on a point of order, Madam President. The statements that we have just heard were indeed very interesting, except for the fact that apart from Mr Liikanen's last comment, they had nothing to do with the subject on our agenda, namely Echelon.
Mrs Flesch, your comment will be noted.
Madam President, ladies and gentlemen, I should like to confine myself to making a few comments to the Commission. As you know, a year ago the Echelon Committee tabled its final report. The work was also widely praised. Even when we were still drafting the report, however, it was already clear that the Commission was treating the matter like the famous three monkeys who, in the Buddhist tradition, are supposed to report on mankind at the Koshin festival in accordance with the dictum, 'Hear no evil, see no evil, speak no evil'. One year on we might almost add, 'and do not do very much either', because so far the Commission has not acted to remedy very many of the shortcomings or implement many of the tasks described in the report.
Commissioner, you will be aware of what we call on the Commission to do in items 27 to 44 of the report. The question that is still outstanding is: what have you done about informing the public and companies of the dangers posed by Echelon? What have you done to ensure that e-mails within the Commission are systematically encrypted? And what has been done about training Commission staff in new technologies and encryption? It is not enough to introduce new technologies; you have to provide further training for staff as well.
Your data protection directives, which are very important and very far-reaching, are actually only of limited interest here. There too the question is: what has happened within the Commission? You said that you had adopted a decision. Nevertheless, I see no evidence that the Commission has in the meantime carried out the security analysis that we requested, which actually also requires the development of a comprehensive system for classifying people and documents so as to protect secrets. That was clear from what you said. My question, then, is: who is responsible for this in the Commission? I remember very well the time that you sent Mr Perkins to see us. He was the head of the Commission's encryption service. He could certainly tell us how advanced the cryptographic hardware was, but could not tell us anything about general security standards in the Commission. Clearly there was nobody who was really responsible for this, and - at least this is my feeling - there is still nobody today either. Or, Commissioner, are you or one of the Directorates-General responsible for ensuring that documents are continuously classified? Do you intervene in personnel issues and classify people so as to guarantee security in the Commission?
Nowadays, every national institution has someone who is in charge of protecting secret information and does precisely these tasks. Do you now have such a person in your Commission, someone who is also responsible for raising awareness of possible attacks by the Echelon system? Or are you actually still working with a British fax encryption system, Commissioner? I almost fear that the answer is yes, because you did not say anything about this.
That is why we are going to give you a helping hand by adopting a new resolution and, Commissioner, should progress on this continue to be as disappointing as it has been so far, and should our points continue to be almost ignored, then we would also have to reach an understanding on the basis of the forthcoming Commission discharge.
Our instructions to you will be on the table very shortly. I urge you to act on them!
I should like to concur with the comments made by Mr von Boetticher, which spawned a huge number of questions last year. Parliament made a host of recommendations to the Commission and the Council to which we have never actually received a response. I assume that other Members will also be expanding on this point. I should like to focus on one aspect of last year's debate.
In the resolution we adopted last year on the worldwide interception of telecommunications, a great deal of attention was devoted to the political importance of international cooperation on the part of the intelligence services. An important point in that debate was that the vast majority of this Parliament is not opposed to interception per se and that intelligence services are necessary even in a democracy. In the report drawn up by the temporary committee, it was emphasised that effective intelligence services are necessary in our modern society. Not only in the fight against terrorism and international crime, but also as a key element in the development of our own European security policy. If we want to accomplish autonomous capacity in the area of defence and our own intervention force within the framework of the Petersberg tasks, then the ability and capacity to gather intelligence forms part of this. This is why the European Parliament has called for better European cooperation in this area and better democratic control over the functioning of intelligence services. According to our report, this aspect too leaves a great deal to be desired in a number of countries.
Under pressure from international terrorism and the events of last year, cooperation between the intelligence services seems to have improved, not only within the European Union but also with the United States. With regard to democratic control, however, little appears to have changed. European citizens are entitled to know that the privacy enshrined in their national legislation is also protected in the event of international cooperation between the intelligence services. European citizens and companies must be able to rely on the confidentiality of their communications being guaranteed in the same way across the EU. They must be given the guarantee that European intelligence services are not misused to steal company secrets but to fight criminal activities effectively.
Needless to say, we should like to thank Commissioner Liikanen for informing this House about the technical aspects of the worldwide interception of communications on behalf of the Commission. It is, however, regrettable, that Commissioner Patten is not here to inform us further about the international aspects I mentioned a moment ago. Without sufficient clarity on this score, EU policy is not only incomplete but also lacks credibility.
Council and Commissioner, Mr Haarder spoke very clearly about the need for protecting communications and also stated that technology allows the communications to be tapped on a large scale. Not only does this technology make this possible, it is also being done, as was illustrated from our inquiry. I then ask myself what we are doing about this.
Mr Liikanen mentioned the Charter of constitutional rights, but the Liberal group was quite firm in its belief that a legal framework is necessary in order to curb illegal tapping practices and to clearly define legal interception with effective control at European level. The Liberal group opted for a dual-track approach in this respect, namely the protection of the rights and privacy of the individual citizen on the one hand, and the safeguarding of the EU's economic interests by means of measures to prevent industrial espionage on the other. We also proposed specific measures. Instead, the Justice and Home Affairs Council is now talking about far-reaching competences of the Member States for data storage of both telecommunications and the Internet. Who actually protects our citizens against the authorities?
My next point is that we also asked for very specific measures to stimulate awareness among citizens and the business community. This includes the development of European encryption software and security analysis. I would now ask both the President-in-Office of the Council and the Commissioner: what is actually being done about this, what has been accomplished so far and what is in the pipeline on this score? I do in fact have the feeling that little is being done about any of our recommendations, and I should like to draw your attention once again to Mrs Flesch's remark directed at Commissioner Liikanen.
Madam President, until a few years ago, any attempt at dialogue with the Council or the Commission over Echelon would be cut short on the pretext that it was just a rumour in the press on which there was no comment to be made. After the work of the Echelon committee, the European Union finally acknowledged this interception system exists, and the subject of this debate - as Mrs Flesch rightly pointed out at the beginning of the debate - is Echelon. Nothing more, nothing less, so let us not beat about the bush.
I have nothing more to say, except that, having heard Mr von Boetticher and all the other Members speak, I associate myself with what they have said and agree with them, for they have already given a comprehensive picture of what was not done after that work had been carried out. We poured time and human resources into the issue but we have very little to show for it, for, until today, neither the Commission nor the Council have made any effort to protect the citizens. There is another dimension to the problem: companies and institutions, with all the human and material resources available to them, are quite able to protect themselves, but the real message of the Echelon committee was that the citizens and their privacy need to be protected, that there is a fundamental right to privacy. Well then, thus far, nothing has been done in Europe in this area and I feel that the failure of the institutions and Parliament itself to take any practical steps regarding Echelon and the matter of interception of communications damages their legitimacy. The legitimacy of our institutions is truly diminished by this.
If I may be so bold, it is my opinion that the Council and the Commission should, at least, consider drawing up a framework decision protecting the citizens from arbitrary interception of communications and giving them the right to plead their cause before a court, to appeal to a national court for prosecution of these types of interception.
Mr President, like other speakers, I think it is deplorable that nothing has happened since Parliament's Echelon report. People still do not feel adequately protected. The Council should adopt a framework decision which provides protection against the activities of intelligence services of other Member States or third countries. The very existence of systems for the indiscriminate interception of communications is a violation of Article 6 of the EU Treaty, as the Commissioner himself has recognised.
It is also essential that an agreement should be negotiated and signed between the European Union and the United States, stipulating that each party should observe the provisions governing protection of the privacy of citizens and the confidentiality of business communications.
My group is strongly opposed to the actions taken by the Council with a view to bringing telecommunications interception capabilities into line with the new technologies. We particularly oppose the adoption of the directive under which Member States may, inter alia, adopt legislative measures providing for the retention of data for a limited period.
The presidency needs to produce some sort of strategy to bring an end to the existence within the European Union of parallel data protection systems and the proliferation of monitoring authorities - for example Schengen, Europol or customs conventions. They work on the basis of differing protection standards and outside true democratic and legal scrutiny.
Finally, the promotion of encryption cannot be a substitute for efforts to find political solutions - more strict legal guarantees and effective parliamentary control, for example. To say that encryption will solve our problems is an admission of failure.
Madam President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, Parliament has spent a year undertaking an exhaustive piece of work in the Committee which I had the privilege of chairing. Many experts were heard, many visits were made and countless documents were studied, culminating in the excellent report by Mr Gerhard Schmid, whose conclusions were approved by an enormous majority in this Parliament.
Almost all of our work was conducted in public, with a few rare exceptions in which the nature of the actions or the bodies being heard required this to take place behind closed doors. We concluded that an 'Echelon' network must exist, able to intercept and process communications, involving the United States, the United Kingdom, Canada, Australia and New Zealand. We clearly stated our concern about the low level of protection given to our individual freedoms against this threat, about the security of communications sent and received by our businesses, and even about 'fair trade' in the international market.
Furthermore, in this plenary, we adopted 44 recommendations intended mainly for the Council, the Commission and the Member States. My feeling is that everyone has chosen to forget this report and its conclusions. I can, first of all, only deplore the decision by Parliament's Bureau not to promote the publication of the report. And, returning to the Council and the Commission, it is time to state clearly that little activity has been seen this year. Our situation today vis-à-vis the citizens and our businesses is not substantially different to that of a year ago. We have even seen a trend that we must definitely combat - and on this matter I must highlight the intervention by Mr Haarder in the previous debate - which is to suggest that the fight against international crime and terrorism is necessarily undertaken at the cost of our freedoms.
I must repeat and emphasise that security is a tool with which to protect our freedom, but when security requirements stifle freedoms we are betraying our fundamental values and fall into tyranny. I hope that, a year from now, we do not have to come once again before the Council, the Commission and the Member States, and repeat what we have said today: that little has been done and that almost everything is as it was before.
Madam President, after what in particular Mr Coelho- our Chairman and committee coordinator last year - has just said, there is little to add.
I would just like to point out that, last year, the Italian Socialist Party delegation abstained in the vote on the Smith report because the report did not place sufficient emphasis on the fact that the indiscriminate interception of communications by Echelon are contrary to any human rights legislation. Indeed, interception is not subject to any restrictions, it is not authorised by a legal decision and the objectives are not stated. It is like casting a net and waiting for someone to say the word 'bomb' or 'attack'. Since then, we have not expressed an opinion.
After 11 September, of course, all this was forgotten, and people said to each other: 'You see how necessary the secret service is!' It is necessary, but the objection could have been raised that, considering its failure to prevent terrorism thus far, it might not be very effective. In any case, before us today is a report which reveals that not a great deal has been done to comply with the requests, the 44 recommendations we had made. I, for one, feel that it is essential for the Commission's report to be published so that the citizens receive some information. It is also essential to insist that legislation respecting the Charter of Fundamental Rights - both that devised by the Convention and that we adopted before Nice - be introduced in all the countries of the Union. This should be a condition for membership of the Union.
Of course, the problem then arises of democratic control of the secret services in the various States, which is, in effect, largely non-existent. Lastly, I would point out - without wishing to cause offence - that the United Kingdom is still a Member of Echelon and I believe continues to work together with the United States, in other words with the people masterminding all the anti-terrorist activities, who are explicitly violating human rights - consider Guantanamo, the bombings and such like. How can we be sure that these so-called allies of ours are not violating human rights through intercepting communications too?
Madam President, I feel that Commissioner Liikanen and Mr Haarder have pulled off a difficult operation successfully, achieving a result that we were unable to achieve even during the work in committee - namely, unanimity in Parliament. I endorse all they have said thus far but I would like to add a specific point of my own.
We are continuing to focus, as Mr Vattimo did in his last speech, on the Anglo-American system of systematic, blanket interception of communications filtered by search engines, but we are continuing to ignore the fact - and we are all responsible for we all know what is going on - that these systems are also being used in European countries such as Germany, Holland and France. In actual fact, we have a situation where some Union Member States are intercepting the activities of the institutions, citizens and firms of other Member States.
These indiscriminate systems of data and document interception and communication violate the fundamental right of respect for one's private life which is enshrined in Article 8 of the European Convention on Human Rights and Article 6 of the Treaty on European Union.
As Commissioner Liikanen stated just now, these systems flagrantly violate the European citizens' freedoms, and thus undermine the concept of free trade and the security of the Union too. We consider these violations to be unacceptable, and the Commissioner's words, tossed as they were into the middle of the debate, will only be sufficient if they are borne out by subsequent action.
I would just like to remind the Commissioner and the Minister of item 9 of Parliament's recommendations, calling for the adoption of a system of democratic control of the independent European intelligence services - to which we have received no response - and of other related intelligence activities at European level.
Basically, we cannot address such sensitive points relating to the interception of communications and the supervision of police and intelligence services without dealing with a key issue which is a source of discrimination - judicial and parliamentary control, or democratic control.
Madam President, it is good that this debate is taking place here today. After a year's work, the Echelon Committee tabled recommendations and requests. It is only good parliamentary control if we enquire, one year on, what has become of them. Allow me to make a preliminary remark. A few days after the debate that we held last year, there was the horrific attack of 11 September on the United States of America. There were two reactions to this. Some said that this proved that the interception systems were useless and that they ought to be abolished, while others wanted to put the secret services and their activities out to public tender. Both reactions are wrong!
The majority of this House was convinced that strategic telecommunications controls could be a useful instrument for intelligence services, provided that legal safeguards and a proper system of checks and balances were in place. What happened on 11 September does not in any way change our demands for clear legal bases, for parliamentary control and for the provisions of the European Convention on Human Rights to be complied with.
Of the range of demands that we made, I should like to highlight the essential aspects for whose implementation the Commission is responsible, and will not therefore mention anything in the field of external policy or at international level. As Commissioner Liikanen stated, the Commission has done a considerable amount of work on IT security. If you take a closer look you discover that these are initiatives that would have been necessary in any case because of e-commerce and of the need to support the IT industry. Parliament had made precise demands, which - at least this is my impression, Commissioner - have not been implemented in full.
Firstly, we wanted open source to be promoted as a basis for the encryption software so that we knew for sure what the software did. We wanted the Commission to help to distribute the open-source software so that we could be sure that no backdoors were being incorporated into the networks. The Commission is doing too little here. Incidentally, the Commission itself, to my disappointment, is not using open-source software either, and neither is Parliament.
As far as protecting confidential information in the Commission is concerned, which is something that we have of course also looked at, Mr Liikanen said that considerable changes had been made here. This is to be welcomed. When we took a look at this in the Commission last time, they were still using encryption faxes, with some of the ciphers being generated in Great Britain! It would be good, Commissioner, if the Commission could offer to convince a few Members of the old committee of its current security standards by inviting them to the Commission to see for themselves. I understand that you cannot reveal any details in a public debate, but it would be helpful to us to know what has actually happened in this respect in a little more detail.
Madam President, intelligence work is important if the open society is to be defended. That is why many countries have wisely chosen to strengthen their intelligence services in the light of 11 September, and there is, of course, also cooperation between the individual nations' intelligence services.
I am, however, obliged to say, ladies and gentlemen, that, as things are at the moment, this is a national concern, and the cooperation that takes place between the countries' respective services is therefore an intergovernmental concern and not a matter for the Council. One might wish it otherwise, but that is how matters stand at the moment. I neither wish nor am able, therefore, to enter into a more detailed discussion of the individual requests in Parliament's decision from last year.
Like the Belgian Presidency, I am obliged to bear in mind the fact that I am a representative of the Presidency of the Council, and I must focus my contribution and what I say upon those states of affairs that affect the Council or the EU institutions.
The Council is able, and would like, to help strengthen cooperation on the protection of our communications. That is what I concentrated on in my speech, in which I particularly emphasised encryption as a means of protecting communications.
I have naturally listened with great interest to the debate, just as I listened when, as a Member of this Parliament, I attended a hearing on Echelon, chaired by Mr Gerhard Schmid. At that time, I was a Member of the European Parliament. Now, I am a Member of, and spokesman for, the Council, and I am obliged to stick to what, for the time being, is the Council's, and therefore my own, role. I appreciate that Parliament does not find the EU's efforts in this field to be sufficient, and that is something of which I have taken note. It is something I naturally take on board, but I am not in a position in which I can tell my esteemed colleagues that, yes, we shall do this or that. I do not have a mandate for saying that, and that is something I think Mr Gerhard Schmid too knows even better than I do.
Madam President I wish to reply to two comments, one by Mrs Flesch and one by Mr von Boetticher.
Mrs Flesch, I mentioned Echelon exactly as many times as it was mentioned in Parliament's resolution. It was mentioned only once in the resolution because the resolution concentrated specifically on the information network security measures.
As regards the concrete measures, I have a bad habit of adhering to Parliament's time-limits and I used nine minutes fifty-seven seconds out of the allotted ten minutes. There are 70 measures. That means I would have 20 seconds for each. But as I have been asked, I will go through them all. I hope you will listen to what we have done.
On paragraph 27, the Commission's proposal for a cyber security task force will come in early December or in November, if we are lucky. This will create a network of experts in the field and also computer emergency response teams. This applies to both paragraphs 27 and 28.
Paragraph 29 concerns research work on encryption technology. I have personally guaranteed that it will have higher priority in the IST programme under the Sixth Framework Programme. We have just given instructions to our committees. Open-source encryption software is a higher priority in FP6.
Thirdly, on the promotion of open-source software, I personally organised an IDA - interchange of data between administrations - conference and Member States were invited to look at how open-source software can be used in public administrations. It was a great success.
I have one comment to make on open-source. Remember, if the source code is open for developers then it is also open for interceptors. So it does not solve all the problems, but I am very much in favour of it.
Paragraph 31 concerns standardisation. You said that nothing has been done. You are wrong. I have tasked European standardisation organisations to work on this issue. Their working group on NIS was set up in June 2002. The aim is to determine the need for new security standards, to improve security policy.
Paragraphs 32 and 34 call for European institutions and the public administrations of the Member States systematically to encrypt e-mails. There are now a number of measures in the Commission's strategy which are based on preventing intrusion into the Commission's internal network, ensuring a good overall level of security. The sensitivity of the data called for special solutions.
The budget in that area is still limited, only EUR 1 million. I hope the budgetary authority will be more helpful and increase the allocation.
Paragraph 34 calls for particular attention to be paid to the position of the applicant countries. We have opened discussions with the specific aim of finding solutions for technology-neutral electronic signature. We have also initiated research programmes for the candidate countries.
Paragraphs 36, 37 and 39 concern our internal decisions. As I said earlier, the Commission has conducted an internal audit to detect any flaws in the configuration of servers, primary domain controllers, personal computers and webservers. A new decision on the Commission's security provisions was taken in November 2001. Our security directorate has drafted a new information systems security programme.
A specific decision was recently taken on the external delegations, as a result of which we have modernised and extended the cypher system for secure data communications between headquarters and Commission delegations worldwide.
In paragraph 40, you call on the Commission and Member States to invest in new technologies in the field of decryption and encryption techniques as part of the Sixth Framework Programme. That will be a major priority.
Paragraph 42 calls on the Commission to put forward a proposal to establish a coordinated network of advisory centres. That is exactly what the cyber-security task force is proposing.
I am fully prepared to accept criticism, but if you say that nothing has happened, then I must be a very bad communicator. At any rate I will send Members of Parliament the information in writing.
We are working in an extremely difficult field. Mr Schmid, who was the rapporteur on this very complex subject, concentrated on general network and information security network issues, not just on Echelon. I have replied on those issues where you have given the Commission specific tasks. Many tasks have been assigned to Member States and, on those, Member States will reply directly.
Thank you, Commissioner. Allow me to say that what you have achieved is almost unheard of. You have provided concise answers to all the points, and more or less within your allotted speaking time!
Madam President, on a point of order, I appreciate the Commissioner's answer, which is very clear, but he said that he had organised a special meeting on open software to stimulate the use of open software by the public sector. My question is what is the Commission itself doing? Is it also going to switch to working only with open software, so that for us too there is more protection in this field?
Madam President, we have taken some action in that area and work is going on at departmental level, rather than on the desk tops. I will check this with my colleague who is running an in-house computer system and will reply in writing to the honourable Member about the exact situation at present.
Thank you, Commissioner.
The debate is closed.
The next item is Question Time (B5-0494/2002). We shall hear questions to the Council.
Mr Ortuondo Larrea has the floor for a point of order.
Mr President, this is a point of order. I would like to express my deep concern at what I consider to be discriminatory treatment against certain MEPs yesterday during Questions to the Commission.
I saw on television, to my amazement, Mrs de Palacio, Vice-President of the Commission and Commissioner for Transport and Energy, responding personally in front of the door to this Assembly and in front of the media to Question No 93 from an MEP, which was answered orally because the time limit available for Questions to the Commission had been reached.
Not only have I myself, together with other Members who had tabled questions preceding Question No 93, not received a personal explanation from any of the Commissioners, but we have also not even received the mandatory response in writing. In my view, this is discrimination and, since there is no such thing as first-rate and second-rate European citizens and all the Members represent the European citizens, this matter should be addressed and discrimination such as the example I have pointed out must not take place again.
Mr Ortuondo Larrea, I can assure you that, with regard to Parliament's responsibility, we followed the order of questions scrupulously yesterday and all the Members who did not receive an oral response, in accordance with the Rules of Procedure, will receive a response in writing.
Any other type of response or intervention that may have taken place, in any case, does not fall within the competence of this Presidency and I cannot enter into a discussion on the matter. I am simply talking about following the order of Question Time in this Chamber.
Ladies and gentlemen, I would like now to stick to the agenda, without prejudice to giving you the floor should you ask to speak on a point of order, because otherwise, as you know, there will be more Members who do not receive a response today.
Mr President, I would like to make it clear that the unusual response given by the Commissioner and Vice-President of the Commission to Question No 93 in the corridor was made worse by the fact that she was accompanied, and her words - which she uttered as a representative of the Commission - clarified, by two MEPs, the Member from the Group of the Party of European Socialists who tabled the question and a Member from the Group of the European People's Party (Christian Democrats) and European Democrats.
I hope that this kind of manipulation, regardless of our political positions, which are all respectable, will not happen again in this Chamber. In my opinion this is absolutely disgraceful. I was waiting for Question No 2 from 'Further questions'. I consulted you, Mr President, with a gesture, and, when you told me that Question No 2 would not be answered, naturally I left. This kind of behaviour should not take place.
If Mrs de Palacio wishes to express her personal political opinion, she can do so at any time, with no need for recourse to this kind of manipulation, which I consider thoroughly deplorable.
Mr Nogueira Román, I would not venture to hazard a comment, and still less state that anything is irregular and, furthermore, this is not one of my duties. I assure you once again that not many questions were answered in this Chamber yesterday and that therefore, in principle, the Commission will answer all the MEPs in writing.
In any event, I suggest that you speak to Mrs de Palacio.
There is a third point of order, and I hope it will be the last. Mr Galeote Quecedo, you have the floor.
This is indeed a reference to previous comments, because I had the opportunity and also the satisfaction, let it be said in passing, to comment on a response from the European Commission, which was given in full accordance with the Rules, and I would therefore ask you, Mr President, to withdraw the reference to manipulation.
There has been talk of first- and second-class citizens. The citizens from Mr Ortuondo Larrea's region are not second-class citizens, of course, and yet are systematically threatened, forced to leave their homes and sometimes murdered. I would like Mr Ortuondo Larrea also to concern himself with these people who, I repeat, are not second-class citizens.
Ladies and gentlemen, what I must remind you of and recommend is that we should bring this sitting back to the matter in hand, in other words, putting questions to the Council rather than starting a debate between Members.
I know you can claim that personal references have been made, but I would ask you not to take them personally so that we can begin the debate.
If you are going to ask me for the floor due to make a personal statement, since a personal reference has been made, I now give the floor to Mr Ortuondo Larrea, who is the Member referred to by Mr Galeote Quecedo.
Mr Ortuondo Larrea, could you please be as brief as possible.
Mr President, I would like to say that the words of the speaker who preceded me are inadmissible. They are inadmissible, with reference to a complaint tabled correctly by me with regard to discriminatory treatment, without making any reference to the content of any question, for the discriminatory treatment received by the Members to be mixed up with a situation in the Basque country that, I am sad to say, is due precisely to the narrow-mindedness and lack of democracy we suffer in the Spanish State.
Ladies and gentlemen, you will understand that, despite my origins as Member for the Spanish electoral region, which is an honour, I must speak here solely in my capacity as President of the sitting, in Questions to the Council.
I would probably have liked to take part in this debate, but we do not have that right, least of all me. And therefore, the President-in-Office of the Council - to whom I apologise for this delay - is going to answer the question tabled by Mr Nogueira Román.
Question No 1 by Camilo Nogueira Román (H-0606/02):
Subject: Milk production in the Commission's proposed revision of the CAP
For a country like Galicia, which accounts for a large part of Spanish milk production, possesses an agricultural structure based on small family farms (and therefore ideal for sustainable rural development), and has in recent decades made an extraordinary effort to modernise the milk production sector, the CAP reform should encourage increased milk production, with the goal of covering the needs of the Peninsular market at the very least. While provision should be made for a transition period during which the intervention price is maintained.
Does the Council believe that an arrangement of this type is compatible with the options provided for in the proposed post-2008 CAP reform? For countries in Galicia's position, could these arrangements be brought into force before 2008?
Mr President, on 12 July of this year, the Commission issued a communication on the Mid-term Review of the Common Agricultural Policy and a working document on the dairy sector. Apart from these two documents, the Council has not tabled formal proposals for changing the current rules governing the various common organisations of the market or, therefore, those governing the common organisation of the market in dairy products.
As soon as the Commission, which of course has the right of initiative, has presented the Council with the proposals for which it believes there is a need, the Council will give the matter its full attention and will, in any case, take account of Parliament's statement before a decision is made. The Council has taken note of the various reports accompanying the Commission's communication on the Mid-term Review and, as recently as this month, held a thorough debate on, for example, dairy products. That debate took, as its starting point, a number of questions put to the Presidency and was aimed at clarifying the key issues.
Mr President, Mr President-in-Office of the Council, I wish to say that, were it not for the obstacles put in the way of the Spanish State and of Galicia, my country could achieve a level of milk production similar to that of Ireland or Denmark, whereas today it produces only 1.8 million tonnes. In any event, it would be able to meet its own requirements and double its level of production.
Bearing this in mind and taking account of the farming structure in Galicia, which is based on family ownership, with a clear focus on milk production, I wish to ask the President-in-Office of the Council: would the Council accept specific measures - that could also be applied to another country - that would enable Galicia to increase its production whilst temporarily maintaining the intervention price system?
Mr President, it is the Commission that has the right of initiative. That is why it is the Commission that must come up with a proposal. Subsequently, the Council will deal with the matter and, as I said, also take account of Parliament's views before a decision is made. The fact that Mr Nogueira has raised the matter today may therefore, in fact, have been very useful.
Question No 2 by Josu Ortuondo Larrea (H-0608/02):
Subject: Declaration by the EU Presidency concerning the island of Perejil
On 13 July 2002, the EU Presidency issued a declaration in which it voiced its concern over the situation created by Morocco on the island of Perejil, expressed its full solidarity with Spain and urged Morocco to immediately withdraw its forces. The Presidency's action on behalf of a Member State is to be welcomed.
However, I assume the Presidency is unaware that some Spanish historians claim Spain has no right or title to this island, which was occupied by Spanish troops for defensive purposes until the early 1960s, when these forces were withdrawn as part of the winding-up of the Spanish Protectorate of Morocco following that country's independence in 1956.
Does the Presidency not believe that the Spanish Government has overstepped the mark in sending a substantial military force to occupy this tiny island, which Morocco considered to be an act of war, and that the best thing for the European Union to do would be to advocate that the International Court of Justice in the Hague should settle the issue of the sovereignty of Perejil? Does it not feel that there is a contradiction in Spain claiming sovereignty over Gibraltar from the United Kingdom when it rejects Morocco's claims over this island and other possessions in Africa?
Mr President, this is a matter I remember very clearly, for it was first raised at the same time that Denmark took up the Presidency.
At the beginning of July, we all followed with great concern the developments surrounding this small island. There was no doubt about the current status of the island, which had been agreed. There was an understanding between Spain and Morocco to the effect that the island should remain uninhabited and without any sign of sovereignty on the part of either side.
When Morocco infringed this understanding and this status, the Danish Presidency issued a statement expressing its concern about the situation, as well as solidarity with Spain. At the same time, a strongly worded request was made to Morocco to withdraw its forces.
The Council was delighted at the fact that the new Spanish Foreign Minister, Mrs Palacio, who had just come to the Council from Parliament, had met her Moroccan opposite number in Rabat immediately after the episode and that they had confirmed the desire to return to the earlier status quo. The Danish Presidency is confident that this and subsequent meetings will help promote the close relations between Spain and Morocco.
On behalf of the Council, I should like to emphasise that, traditionally, the EU's relations with Morocco have been generally sound. Great progress has been made in recent years, and the mutual cooperation has been extended in many areas, from trade to sensitive issues such as immigration - all on the basis of the association agreement that came into force two and a half years ago.
Mr President, President-in-Office of the Council, I do not think that Morocco will agree with what you have said about Perejil Island not belonging to anyone.
I would like to ask you this: does the Council consider that it is fair and democratic for the Spanish government to claim that the citizens of Ceuta and Melilla do not want to be Moroccan because they are Spanish, while, on the other hand, at the same time refusing to allow the citizens of Gibraltar to decide freely in a referendum whether they want to be British or Spanish?
Mr President, I could not dream of answering that question. It has nothing to do with what I was asked about and is an issue that the Council absolutely cannot have an opinion about.
Mr President, the presidency of the Bureau has acted quite correctly in supporting a Member State with regard to the erroneous and unjust attitude of Morocco - a privileged partner of the European Union, as has just been made clear - in the light of action that is unacceptable from a legal and political standpoint.
It is scandalous that a Basque MEP such as Mr Ortuondo Larrea should be more concerned about goats on Perejil Island than about the situation of ETA victims, with regard to whom he has never shown concern or tabled a single question in this Chamber. Nor has he done so with regard to the fight against terrorism. His absence from the debate we have just held reveals his true colours, and discredits anyone who has the nerve to ask this question and to say what we in this Chamber have had to hear.
Does the Council not think that, for the reasons I have given, this question is meaningless?
Mr President, that is of course what I was suggesting in my first answer.
The President-in-Office of the Council may respond as he sees fit. I would ask you not to try to tell the Council what its response should be or how it should respond.
The only question that can be accepted here is for Mr Ortuondo Larrea to respond, for the second time, to a personal reference, and I am being very careful with regard to this. Naturally, I would ask Mr Ortuondo Larrea to speak as briefly as possible and, if possible, that nobody else answer him.
Mr President, some people are determined to use and manipulate victims of terrorism, and these are not my words. The head of the main opposition party in the Spanish State said this recently.
I must tell the Member who has just spoken - mixing a question on Gibraltar, Morocco and Spain with terrorism, with the victims, etc. that if anyone is truly working in the Basque country to overcome the situation of political conflict we have been experiencing for over three centuries - a political conflict with the Spanish State and with the centralist government in Madrid - and is trying precisely to ensure that there are no more attacks, murders or violence in the Basque country, it is the Basque nationalists. We, the democratic Basque nationalists, have provided enough proof of our good will, our rejection of violence, our fight against terrorism and our defence of freedoms.
Mr Ortuondo Larrea, you have exhausted the subject with this foray into personal statements.
Question No 3 by Alexandros Alavanos (H-0610/02):
Subject: Dramatic decline in the income of cotton producers in Greece
Owing to particularly favourable weather conditions, cotton production in Greece was abundant in the 2001-2002 season. Due to the implementation of the new arrangements and the unlimited 'penalties' provided for in Regulation 1051/2001/EC
Thank you, Mr President, for briefly stating what the question is about. I often think it must be odd to be listening and not to know what question it is that is being answered. Thank you, therefore, for that bit of educational guidance. I should like to draw attention to the fact that last year's Council Regulation No 1051 came into force, according to Article 23 of that same regulation, on 1 June 2001. The Council cannot alter a provision in a legal act without a proposal to that effect having been tabled by the Commission.
I should also like to remind the honourable Member that it is the Commission that is to use the procedure in Article 21 of the regulation I mentioned, and that is something the Commission has already done in adopting transitional measures. Nor has the Council received any request from a Member State along the lines referred to by the honourable Member.
We have strayed from the point with the Basques and Spain. This is an explosive issue because Greek cotton growers are in absolute despair about this regulation, coming as it does right in the middle of the growing season. I have listened to the minister's reply, I have heard that not one government has called for transitional measures and I merely wish to ask the minister if the Council is prepared to approve national subsidies to save thousands of small and medium-sized cotton farms in Greece, if it intends to allow Greece to pay national aid to make up what is, for them, a totally inadequate, ruinous income.
I can safely say in reply that a proposal by the Commission is also, of course, required for a solution such as the one intimated here, and I do not believe that there is any Member State that has requested such a proposal. More than that I am unable to say.
I should like to follow on from the question put by Mr Alavanos in connection with the 2001-2002 harvest, which is now a fait accompli. The problem is that this situation does not only affect last year's harvest, it also affects subsequent harvests. This year's cotton is being harvested as we speak. For the second year running, producers are tearing their hair out because the Greek government has arbitrarily set production at 275 kilograms per decare, whereas output is much higher and no-one knows what will become of it.
In February 2001, this House voted almost unanimously for an increase in cotton production because the European Union has a 70% deficit. Not only has the Greek government made no attempt to push this European Parliament resolution through, so as to protect Greek cotton growers and their produce; it has, as you have heard, been in an untimely hurry to apply the new regulation and has refused to make use of the European Parliament resolution.
Mr President, I call on you to stand up for us here and I call on the Council representative to take a stand on the Greek cotton farmers' request for an immediate overhaul of this disastrous regulation in order to protect farmers facing ruin and their product, which has the status of a national product in Greece.
Mr President, I am obliged to refer to what I have just said. The rules of procedure are quite clear. It is the Commission that, in particular cases, must put forward such proposals and, as I said, there is no Member State that has requested a proposal. Under no circumstances am I able to say any more about this, but Members of the European Parliament are of course always justified in raising matters important to them. I most definitely cannot blame them for doing so.
Question No 4 by Bart Staes (H-0612/02):
Subject: Binding nature of the European Union Code of Conduct on arms exports
In June 1998, the Council reached agreement on a European Union Code of Conduct on arms exports. That code is not binding. Inter alia, Member States are asked, when refusing authorisation, to indicate the country of destination, the merchandise involved and the end user. Only recently, the FN-Herstal arms company, of which the Walloon Region is a shareholder, delivered 5 500 semi-automatics to an unknown end user.
What steps will the Council take in order to make the agreed Code of Conduct legally binding and to force firms such as FN-Herstal to publish the information required under the Code of Conduct, including in instances where delivery is authorised?
Decisions concerning the authorisation of export licences are taken individually by each particular Member State, with full account being taken of the Code of Conduct on arms exports and the criteria established in this Code. The implementation of arms export policies and, therefore, of the Code too continues to be the responsibility of the Member States.
The Council has not been made aware of the situation referred to by the honourable Member in his question. In any case, the Council is not informed as to the reasons why the Member States either authorise or refuse export licences, and it is not within the Council's area of competence in any way to set itself up as a judge of these Member States. At the meeting on 25 January 1999, the Council discussed a proposal from the Presidency to the effect that the Code should be made legally binding, for example by means of a common position, but there was no agreement about this, and the issue of changing the Code into a legally binding act has not therefore been addressed since.
Mr President, I thank the President-in-Office of the Council for his reply. In September, Belgium's Foreign Affairs Minister, Mr Michel, made a statement to the press in Belgium in the wake of the Nepal crisis, in which he stated that he would ask his fellow foreign affairs ministers in the Council to have the code of conduct, which is indeed not binding at the moment, transposed into national legislation. Can the President-in-Office of the Council tell me whether Mr Michel's proposal was tabled in the Council? Could he also tell me whether he considers it likely that the Council will commit to transposing the code of conduct into national legislation in each country?
Mr President, if I had been asked in the question to provide the information that is being requested here, I might perhaps have been able to do so. The information was not, however, requested in the question, and I cannot therefore offer an answer.
Perhaps the honourable Member could, however, table a written question if it is important to have it answered. He might also perhaps telephone the Belgian Foreign Ministry, which I think would be obliging enough to give an answer.
As they deal with the same subject, the following questions will be taken together. Question No 5 by Mihail Papayannakis (H-0616/02):
Subject: International Criminal Court
Following the USA's refusal on 1 July to ratify the establishment of the International Criminal Court (ICC), it has signed a bilateral agreement with Romania concerning exemption for Americans from the ICC. Given that Romania is applying for membership of the EU, and in view of the USA's clear intention to sign bilateral agreements of the same nature with other applicant countries, could the Council say whether it intends, in addition to expressing its displeasure, to take additional measures with regard both to the USA and the various pre-accession countries in order to prevent the institution of the International Criminal Court being undermined from the very outset?  Question No 6 by Carlos Carnero González (H-0667/02):
Subject: Agreement with the United States on immunity vis-à-vis the International Criminal Court
In its decision of 30 September the General Affairs Council established that Member States might conclude agreements with the United States on the immunity, as regards the International Criminal Court, of its diplomatic and military staff working on Community territory, under certain conditions. The questioner considers that this position undermines the CCI at the very moment when it is coming into being and will encourage third countries to do the same or worse. For this reason he rejects the Council's attitude.
Does the Council consider that the decision reflects the opinion of the majority of European citizens? Has it taken into account the views of the non-governmental organisations and legal experts who have backed the creation of the CCI from the outset? Does the Council know which Community Member States are to conclude immunity agreements with the United States and with what limits? Does it not consider that this means that the EU is abandoning its original stance and losing credibility in the eyes of the international community?  Question No 7 by Sarah Ludford (H-0681/02):
Subject: International Criminal Court
The General Affairs Council of 30 September 2002 decided guidelines on the basis of which Member States can negotiate bilateral agreements with the United States to give American personnel some immunity from the International Criminal Court.
Given the fact that the Council believes that the ICC is a 'valuable instrument of the world community to combat impunity for the most serious international crimes',
How can the Presidency maintain its assertion that bilateral agreements with the US do not undermine the Rome Statute and the integrity of the ICC?
How do the GAC guidelines of 30 September accord with the legal advice given previously by the Commission and Council?
Why did the Council not do more to protect the government of Romania from bilateral pressure when approached by the US to conclude a bilateral agreement prior to the setting out of the EU guidelines and, as a candidate country, was Romania not sufficiently integrated into the EU position on the Court?
Mr President, I should like to answer the three questions together. I would first of all, however, emphasise that the Council's conclusions concerning the International Criminal Court do not encourage the signing of bilateral agreements on immunity. It is emphasised that account must be taken of existing agreements between the United States and the individual Member States.
In our view, many of the American reservations can be disposed of on the basis of the existing agreements. It will be up to each individual Member State to assess whether its bilateral or multilateral treaty relations with the United States can be considered adequate to make allowances for the American requests.
If a Member State were to find it necessary to change existing agreements or to enter into a new agreement with the United States, this would be done on the basis of the EU's guiding principles. If, in their bilateral contacts with the United States, the individual countries keep within this framework that has been set out, the Court will not be undermined. We would also make it quite clear that, if states that are parties to the International Criminal Court were to enter into agreements such as those now proposed by the United States, this would be incompatible with their obligations in relation to the statutes of the Court.
In accordance with the EU's guiding principles, any solution should include suitable operational provisions that ensure that people who have committed crimes that come within the jurisdiction of the International Criminal Court do not enjoy immunity. Legal proceedings must therefore be taken against them, and they must, if necessary, be punished. Such provisions should be able to ensure that suitable investigations take place and that, if there is sufficient evidence, the national authorities take legal proceedings against people at the request of the Court.
This guiding principle ensures that people are held accountable if they have committed war crimes, crimes against humanity or genocide. Moreover, they will be brought to justice irrespective of whether they are Americans or Europeans. The EU and the United States are agreed that individual responsibility shall apply in the case of the most serious crimes affecting the international community. For many years, the United States has, in close cooperation with the EU, adopted a leading role when it comes to setting up international criminal courts with a view to bringing criminal prosecutions for such crimes.
Another guiding principle is to the effect that new agreements should only cover people who are not citizens of a state that is a party to the Court. Moreover, the EU has carefully defined the category of people to whom this might apply. It is stated, however, that certain persons do not come within the Court's jurisdiction because they have immunity under international law. Apart from such cases, any solution should, however, only cover those who, because they have been sent there by the sending state, are resident in the country that is being requested to hand someone over to the court. This is in accordance with the Rome Statute's very narrow definition of persons who should be included under immunity agreements.
If the alternatives are looked at, the EU approach we have just described is the best way of defending the International Criminal Court. Any other solution would have caused cracks to appear in the EU's strong support for the Criminal Court and would have weakened the Court. A simple rejection of the American proposal would, however, have had very negative consequences for transatlantic relations, and it would have endangered the absolutely vital American commitment to worldwide peacekeeping operations.
If a common EU position had not been established, it would have caused irreparable damage to the Court. In that connection, I should like to mention that the United States has already entered into bilateral agreements with 12 countries that are unable to take a stand on the EU's position. If the EU Member States and others were to be encouraged to enter into bilateral negotiations with the United States without strong EU agreement and without clear criteria governing who is to be covered by the resulting bilateral agreements, the outcome would be a multiplicity of bilateral agreements, and that is something which would most certainly undermine the court.
With regard to what EU citizens, NGOs and legal experts think, I should like to emphasise that the Council did not discuss this subject in a vacuum and that it certainly did not reach the stated outcome in a vacuum. The Council's conclusions are based upon extensive consultations between the Member States and upon valuable contributions from the Council's legal service and from the Commission. The Council has also taken account of the points of view expressed by the NGOs affected. Throughout the whole process, there have been contacts with third countries that are parties to the Court, and the Presidency has also had exploratory talks with the United States. It goes without saying that the Council has also taken full account of the views expressed by the elected representatives in the EU, both in the national parliaments and in the European Parliament.
With regard to which Member States may possibly enter into immunity agreements with the United States, I am not, unfortunately, at the moment in a position to provide information, but I should like to answer questions about Romania's bilateral agreement with the United States, signed on 1 August 2002. In that connection, I should like, on behalf of the Council, to draw attention to the common position, adopted on 11 June of last year and amended on 20 June of this year. It was a position supported by the candidate countries. The Council remained in close contact with the candidate countries during all of the preparatory work on the position, and the Council intends to maintain these contacts in order to keep the candidate countries fully informed about further developments. The Council has noted that Romania has still not ratified the agreement in question and hopes that it will take account of the position established by the EU after the agreement had been entered into.
I thank the President-in-Office for his reply but, to be perfectly honest, there were points in it which I failed to understand. Is the United States claiming a separate role in the world and do we acknowledge that role, yes or no? This is the umpteenth time they have done so since the Kyoto agreements and on numerous other issues.
You said that you did this so as not to rattle trans-Atlantic relations. To be honest, I do not understand that either. Just as I fail to understand that the guilty parties will, you say, be tried before national courts. Not, Mr President-in-Office, by the courts in the United States. No way. The question is: will this apply to other countries at a later date? To the Russians and who knows who else on peacekeeping missions? How can you say that this does not undermine the Court? In all events, when it comes to Romania, which was what I specifically asked about, the question is this: that you hope the agreement signed by Romania will not be ratified is of no interest to me. What does interest me is, do you intend to say to Romania, within the hearing of other candidate countries, that their integration depends on their respecting the European Union's common position on the International Criminal Court?
I should like to emphasise that a solution has been found that does not undermine the International Criminal Court. This solution will be of great help to, for example, the candidate countries in Central and Eastern Europe which have been in some doubt as to what they should do. A solution has also been found that does not impair existing agreements. I really do think that this is, all in all, quite a good result. The EU cannot monitor the whole world. We have ensured that the International Criminal Court is protected from being undermined, and I cannot say anything more about the matter.
Mr President, Mr Haarder, by way of an introduction to my question I shall say that I do not agree with the Council's decision. I would like the Council to specify the following points: first of all, what is the legal status of the Council's decision? How would you define it? Secondly, depending on its legal status, does it form part of the Community acquis or not?
If it forms part of the Community acquis, the Member States and the candidate countries are obliged to observe it and, therefore, clearly cannot ratify bilateral agreements with the United States that run counter to any Council decision.
Lastly, how does the Council think it can control the decisions of the Member States such as, for example, those that could be taken by means of any real bilateral agreements with the United States through amendments to other existing agreements with the US?
Mr President, I was not of course asked about this in the written question. I shall merely point out that we are concerned here with a common position. Everyone, including all the candidate countries, is expected to uphold the common position. I should be surprised - astonished, in fact - if they did not, so I think the honourable Member can be quite certain that they will do so.
Mr President, I hear what the minister says; I accept that the guidelines are better than nothing and I congratulate the Danish presidency on at least achieving them. But the legal advice given to the EU institutions was that a contracting party to the Rome Statute that concludes bilateral agreements outside the tight scope of Article 98 acts against the object and purpose of the Statute. Is it not true that the guidelines are really too weak to shut the door to impunity arrangements?
I heard the minister refer to a common position. I would like to know whether the guidelines legally constitute a common position. Whether they do or not, will the Council at least seek to strengthen these rather vague guidelines of 30 September which allow loopholes contravening the Statute? That would give us a strengthened common position delivering additional safeguards. These should include: oversight of national pledges by the ICC; guarantees that the US will investigate and prosecute its own nationals accused of committing ICC crimes; a requirement on the US to update federal laws to ensure that its courts exercise jurisdiction over all ICC crimes - which is not the case at the moment; agreement to confine the scope to military personnel or closely allied civilian personnel - and not, for instance, mercenaries; inclusion of a sunset clause and the submission of the agreements for scrutiny by the relevant national parliaments.
With reference to the very last point, I think it is very clearly apparent how restricted a category of people is covered. With reference to the first question asked, I want to say that a common position is a common position. There are no punitive measures for countries that might disregard a common position, but we are normally accustomed to complying with common positions in the EU, and I believe that the candidate countries too will be so.
Mr President, I have to say that the answer by the President-in-Office of the Council shows signs of there being considerable elasticity of interpretation but, as we say in Denmark, it requires a very firm character to sell elastic by the metre. It can be stretched in all directions, and I do not think that the President-in-Office is tackling the fundamental issue of whether we have an American strategy that urges other countries to enter into bilateral agreements whereby such countries undertake not to hand over American citizens. This is in line with the fact that the United States has persistently and continually refused to ratify the International Criminal Court Treaty. It strikes me as self-evident that the Council has a credibility problem when, on the one hand, it states that it fully supports the setting up of the International Criminal Court and regards its establishment as a building block of international legal cooperation and, on the other hand, turns a blind eye to, and accepts, America's blackmailing of third countries. The President-in-Office said that a solution had been found to the blackmailing of Romania. The only practical questions I want to put are the following: what is the gist of this solution, and is it a solution that the Council finds acceptable? If the answer to the latter question is yes, there is still a credibility problem.
Yes, in response to the last question I can say that a solution has been found that, in my view, will ensure there are no other candidate countries that enter into agreements corresponding to that entered into by Romania. I should also like to add that, to my knowledge, Romania has still not ratified that agreement.
Regarding the first point, I would say in reply that, were the United States to exert the pressure referred to by Mr Krarup, it would be just as well that we have obtained the common position, which is easy to support and through which any such possible pressure can be withstood. In my view, it is one of the great virtues of the common position that it gives very clear support to countries in the event of their being subjected to pressure. I am not aware of this happening, but the honourable Member says that it does. Were this in fact to happen, it would, as I say, be just as well that we have this position, to which the new Member States can also adhere.
As the author is not present, Questions No 8 lapses. Question No 9 by Efstratios Korakas, which has been taken over by Mr Alyssandrakis (H-0623/02):
Subject: EU-USA agreement on deportations, secret police operations and communications surveillance
Statewatch claims that the EU and the USA are planning to conclude an agreement on combating terrorism and matters relating to public criminal law which will include joint police operations, surveillance of communications, the location and seizure of the proceeds of crime, simplification of deportation procedures for Europeans and non-Europeans, and restrictions on applications for asylum.
What is the Council's position, particularly in view of the claim that the Danish Presidency is drawing up a plan for communications surveillance and the fact that such repressive and persecutory measures are totally contrary to respect for human rights and inconsistent with previous statements that the EU will not conclude any agreement which provides for deportation to countries, such as the USA, where capital punishment is in force.
I can guarantee that any agreement entered into between the United States and the EU will respect human rights in accordance with Article 6 of the Treaty on European Union, stating that 'The Union is founded on the principles of liberty, democracy, respect for human rights and fundamental freedoms, and the rule of law, principles which are common to the Member States.' This will apply not only to those agreements on judicial cooperation on criminal matters that are already in the process of being negotiated but also to any agreement on the exchange of police data entered into between the United States and Europol, once it has been approved by the Council.
The notions that the Danish Presidency has tabled proposals for binding rules governing the storage of data concerning telecommunications traffic, that telecommunications suppliers will have to store data concerning telecommunications traffic for up to two years and that such information will have to be collected in central databases and made available to the other Member States are based on a misunderstanding - I would almost say a very creative misunderstanding - that could have been avoided if the media had consulted the country holding the Presidency. The Presidency has tabled draft Council conclusions concerning measures in relation to information technology, motivated by the need to investigate organised crime and prosecute its perpetrators. The proposal has no connection with the increased cooperation with the United States, involving talks concerning an agreement on mutual legal assistance and mutual extradition.
I should like to draw attention to the declaration issued by the Council on 30 September 2002 concerning the death penalty and particularly cruel forms of execution. This once again stated that the European Union has for a long time been opposed to, and continues vigorously to reject, any use of the death penalty
Mr President-in-Office, I understand from your reply that talks are in fact under way between the United States and the European Union.
As for your assurances about human rights, I would have no trouble accepting them if the way in which the European Union interprets human rights in practice did not differ considerably from what the man in the street understands by human rights; if, helped by terrorism, the European Union were not building up a repressive, autocratic mechanism to be used against anyone who stands up against its policies.
An article appeared in the English newspaper, the Guardian on 3 September, expressing concern about the fallout from these talks with the USA. If the Guardian is worried, Mr President-in-Office, we are right to be ten times as worried.
I should like to ask you a specific question: what will be the national parliaments' and the European Parliament's input into these agreements and, on a more general note, what part will they play in ratifying these agreements?
The states will, of course, enter into such agreements in accordance with the national rules. Where the European institutions are concerned, this will take place in accordance with the European Union's rules.
Mr President, it is of course clear from the documentation produced by Statewatch that negotiations concerning these agreements were embarked upon as early as last autumn and that they have been conducted in the greatest secrecy. The request by Tony Bunyan of Statewatch that the documents be made available for scrutiny has been met with partial rejection because the negotiations concerned were secret. The fact is, of course, that, according to the Treaty, Parliament is not entitled to be consulted on these matters, and the question therefore arises as to why it has not been publicly stated that these developments are part of the anti-terrorist measures that are being worked on. My first question is about why the Council is holding its cards so close to its chest when these are matters of very broad general interest that are at stake. My second question is about how far these agreements extend. Looking at Titles V and VI of the Treaty on European Union, it is apparent from Article 24 that, when it is necessary to conclude an agreement with one or more States etc in implementation of these Titles, agreements may be entered into on behalf of the Council without Parliament's being consulted and without any public debate. In the view of the President-in-Office of the Council, how far do these powers extend and why has Parliament not been informed?
I should have liked to have given Mr Krarup an answer, but I have not read what Statewatch says. Nor do I know if what it says is true. Moreover, I am charged with answering questions that have been put in advance, and these questions have not been put in advance. I am sorry, then, Mr Krarup, but perhaps it would be an idea to submit a written question or put the question next time.
As the author is not present, Question No 10 lapses. Question No 11 by María Izquierdo Rojo (H-0626/02):
Subject: New opportunities as regards relations with Libya
How does the Council view the latest statements made by the Libyan head of state Colonel Muammar Gadaffi, the U-turn in his policy, and the tone of his televised address on the occasion of the 33rd anniversary of his accession to power? What opportunities does this new situation open up for relations between the European Union and Libya?
The Council has not discussed Colonel Gadaffi's speeches. As far as the Council is concerned, it is, however, still prepared to allow Libya to become a fully fledged participant in the Barcelona Process as soon as the country has accepted the Barcelona rules fully and without reservation. Libya has still not given an answer where this issue is concerned. Until it does, it will continue to be invited as an observer to the meetings of the Euro-Mediterranean Committee and to the meetings between the high-ranking officials with responsibility for political and security issues. Libya participated in the ministerial conference in Valencia as the Presidency's guest.
There seem at present to be two main trends in Libya. The first prepares the way for a rapprochement with the EU and clearly signals a break with the past, while the second reflects the fact that Libya's ambitions on the African continent are incompatible with participation in the Barcelona Process. The relative weight of the two Libyan points of view naturally depends upon Colonel Gadaffi's ambitions.
In the EU's view, a strong role in Africa and participation in the Barcelona Process complement each other very well indeed. The Euro-African partnership, whose next summit is planned to take place in the very near future, is testimony to this. The Council also applauds the fact that certain political prisoners in Libya have been released and emphasises that, if Libya asks to do so, it will be able to participate in the Barcelona Process as soon as the outstanding issues have been resolved clearly and satisfactorily. Such participation in the Euro-Mediterranean partnership would also mean that Libya, in common with the other partners, would enter into an association agreement and be covered by the MEDA regulation.
Mr President, I must confess that the President-in-Office of the Council was not very clear on this question. I have listened carefully to his words, which at times seemed contradictory insofar as Libya would be invited to participate, but does not appear to be contemplating a change in the situation.
In any case, I would like to ask him the following supplementary question: is there a will to work towards a rapprochement? Are there any plans to improve mutual understanding between the European Union and Libya? If things go well, what agreements could be reached? Would these be the same agreements as with other North African countries within the context of the Euro-Mediterranean partnership? What would be the likely timetable for action?
Mr President, I really do think that my answer was fairly clear. If Libya can give clear and satisfactory answers in connection with the outstanding issues, it will be able, upon request, to participate in the Barcelona Process, even if it has ambitions for a rapprochement with the African continent. I said quite specifically that those things are not necessarily in conflict with each other. There would appear, however, to be two conflicting trends in Libya. That is not something I was just trotting out, but something that we have observed in Libya.
Question No 12 by Lennart Sacrédeus (H-0629/02):
Subject: Neighbouring country status for Ukraine
At the EU-Ukraine summit held in Copenhagen in July 2002, Ukraine was offered EU neighbouring country status. This is a new concept which now needs to be given substance. What does this status entail in practical terms? Will conditions be the same for Ukraine as for Belarus, for example? Will the same status apply to all countries that border the Union after enlargement?
Mr President, I am very happy to answer Mr Sacrédeus's question concerning Ukraine.
At the EU-Ukraine summit in Copenhagen this summer, Ukraine was informed about the Council's decision in April to highlight the opportunity of strengthening relations between the future enlarged EU and its new neighbours. Both sides emphasised the importance of taking account of the fact that relations between the EU and the countries concerned vary in character and are at different levels of political and economic development.
The EU and Ukraine were agreed that the enlargement process creates new opportunities and challenges in various areas. Both sides confirmed that Ukraine could best make use of these opportunities by stepping up its efforts to adjust its legislation, norms and standards to the EU's. It was also agreed to step up the relevant partnership and cooperation bodies' discussions of the effects of enlargement on, for example, trade-related issues, visas, the movement of persons and the promotion of regional and cross-border cooperation.
The EU recognises Ukraine's European aspirations. It is important for Ukraine to become better at fulfilling its obligations if these aspirations are to have real content. The EU will continue to support Ukraine in the reform process, including the strengthening of the judicial system, media freedom, human rights and civil society.
The Danish Presidency feels duty-bound to step up EU-Ukraine cooperation. The working plan for implementing the EU's common strategy for Ukraine has been presented to the Council, which examined it on 22 July of this year. The Presidency believes that it should be the EU's overall objective to make the dialogue and cooperation with Ukraine more focused and results-oriented.
The priorities in this working plan are as follows: first of all, the consolidation of democracy, the rule of law and public institutions; secondly, support for the economic transition process, including Ukraine's integration into the European and world economies, and for regional cross-border cooperation with neighbouring countries; thirdly, cooperation on strengthening stability and security within and outside Europe; fourthly, the strengthening of cooperation in the environmental and energy fields and in the context of nuclear safety; fifthly, support for reinforced cooperation in connection with enlargement of the EU; and sixthly and finally, the development of cooperation on legal and internal affairs.
The development of an overall EU policy towards the EU's new neighbours, with full respect for the differences between the countries involved, will help in achieving the overall objectives. On the basis of a common contribution from the High Representative, Mr Solana, and from Commissioner Patten, the Council discussed relations between the enlarged EU and its Eastern neighbours at the meeting on 30 September. The Council reiterated its conviction that EU enlargement will offer a good opportunity to strengthen relations between the EU and its new neighbours with a view to creating stability and narrowing the gap in prosperity at the EU's new borders.
I should like sincerely to thank Mr Haarder and the Danish Presidency for that detailed and excellent reply. It is my personal belief that it was of great strategic importance when, during the Swedish Presidency, Swedish Prime Minister Göran Persson, on his last trip away on foreign policy business, actually visited Kiev and met with the Ukrainian government. I view the line taken by the Danish Presidency as a continuation of that policy.
I should like to ask a couple of follow-up questions. Firstly, is it conceivable that, in the relatively near future, Ukraine could be offered a special agreement, which could be an Eastern European variant of a special economic relationship, that is to say, a form of Eastern European EEA Agreement?
Secondly, I wonder how you feel that relations between the EU and Ukraine have been affected by the claims concerning military cooperation with Iraq on the part of Ukraine.
I should like to thank Mr Sacrédeus for the great interest he has shown in Ukraine. It is important for us to remember Ukraine, which is a very important country in Europe. I should like to compliment Parliament on the report on Ukraine which - if I remember correctly - was adopted approximately a year ago. I am able to add that the Danish Presidency expects the Council, again this year, to request the Commission to submit proposals for the development of an overall EU policy towards the EU's new neighbours, and it can safely be said that Ukraine is a very important nation among these neighbours.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I should like to thank you specifically for mentioning the fact that you are also working on nuclear safety in the Ukraine. I would be interested to know whether it is actually intended to use the standards of the International Atomic Energy Agency as a basis for guaranteeing safety there.
Mr President, with the historical background of which we are all of course aware, there is no doubt at all that the subject of nuclear safety will be part of any discussion between the European Union and Ukraine.
Question No 13 by Bernd Posselt (H-0631/02):
Subject: The EU and Macedonia
What is the Danish Presidency's assessment of the present situation in Macedonia, and is it planning action to give a fresh boost to the Stabilisation and Association agreement, e.g. through additional financial assistance or by abolishing visa requirements?
The Presidency is delighted that the parliamentary elections on 15 September in the Former Yugoslav Republic of Macedonia passed off in such an orderly fashion. At its meeting on 21 October, the Council expressed satisfaction with the agreement concerning the new government in Skopje.
The Council encouraged this new government to lose no time in putting full implementation of the framework agreement and stabilisation and association process at the top of the agenda and emphasised that it is looking forward to close and fruitful cooperation. The EU will maintain its strong commitment to Macedonia and will actively support a government amenable to reforms. The Council is also looking forward to the planned census being held in accordance with international standards.
The Stabilisation and Association Agreement has not come into force because it has still not been ratified. Until such time as it is, an interim agreement on trade aspects, which came into force just over a year ago, has been entered into. As part of a multi-annual programme for the years 2002-2004, the European Community has appropriated EUR 130.5 million to the Former Yugoslav Republic of Macedonia in order to support the country as it prepares to fulfil the obligations associated with the interim agreement and the Stabilisation and Association Agreement.
The issue of the visa requirement for Macedonians was discussed at the most recent meeting of the Macedonia-EU Cooperation Council, held on 1 and 2 July of this year, and, on this occasion, the Commission reminded the authorities in Macedonia that they must make a number of practical arrangements before the EU will be able to consider cancelling the visa requirement. The Member States and the Commission are following carefully the progress in fulfilling these criteria that is being made by the authorities in the Former Yugoslav Republic of Macedonia.
Mr President, Mr President-in-Office of the Council, thank you very much for that very good, detailed reply and for your formidable knowledge of the situation, which of course explains why we hold you in such high regard. I should just like to ask a brief supplementary question. It is a delicate issue, I admit. You also once spoke of the Former Yugoslav Republic of Macedonia.
We are seeing that the term Yugoslavia in expressions such as 'the former Yugoslavia' and 'the remains of Yugoslavia' has actually disappeared and is to be replaced by the term Serbia-Montenegro. The word 'Yugoslavia' would then only continue to exist in the official name of Macedonia. I should like to ask you whether it might not be possible, in the long term, to find a diplomatic solution to the name issue, because it certainly places a strain on this country, which, while it may not threaten its existence, does have profound psychological consequences.
Precisely because of the deep psychological significance of this issue, so rightly pointed out by Mr Posselt, I do not intend to express any opinion at all on it.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I believe that in Macedonia's case it is particularly important to consider how the support that we provide can most effectively bring stability to this region. Small and medium-sized enterprises obviously play a pivotal role here. That is why I would be interested to know whether within this support programme that you mentioned, which will provide EUR 135 million for the period from 2000 to 2004, funds are also available to promote small and medium-sized enterprises.
I cannot say offhand that there are funds for the middle class. Aid cannot, however, be given for economic development without this being of benefit to the middle class, and I am convinced that it will be of benefit to small and medium-sized enterprises. As far as I know, the Former Yugoslav Republic of Macedonia has no other kind of enterprises, so I do not think the honourable Member needs to worry. Moreover, I should like once again to express my delight at the developments in Macedonia, especially the political developments, which I find reassuring in view of how black the outlook was just over a year ago.
Question No 14 by Olivier Dupuis (H-0634/02):
Subject: Abduction of Mr Ali Khanbiev, a doctor, in Chechnya
At around 3 to 4 a.m. on the morning of 4 September, masked men abducted Ali Khanbiev from his home in the village of Benoi (Chechnya), where he had continued to work as a doctor in the local hospital. Mr Khanbiev, who was born in 1958, is the brother of Umar Khanbiev, Minister of Health in Aslan Maskhadov's government.
What information does the Council have concerning Mr Khanbiev's abduction? Is the Council aware that it has all the signs of an abduction by Russian military and paramilitary forces and, consequently, there is every reason to fear for Mr Khanbiev's safety? What initiatives has the Council taken, or does it intend to take, to urge the Russian authorities to make every effort to secure Mr Khanbiev's immediate release?
The Council has not received any information about this abduction, but I am able to tell you that the Council is still very concerned about the situation in Chechnya and that it can only condemn the many abductions that exacerbate the already very difficult humanitarian situation in the region. The Council emphasises that it attaches exceptional importance to full compliance with human rights and also to the efforts to find a political solution and to improve the humanitarian situation. I am well aware that Mr Dupuis would like me to say more than that and state that more will be done, but that is all I can say at the moment. I should also like to thank Mr Dupuis for the commitment he has shown for many years - especially when it comes to the humanitarian situation in Chechnya - for as long, in fact, as he has been, as I was, a member of this Parliament.
Minister Haarder, I am finding this difficult to understand. You say that the Council has not received any information on the abduction of Mr Khanbiev. The only information that we have had in the last six weeks is that he has been abducted. Has the Council not received this information or has it not been able to ask for it, or has it not wanted to ask for it? That is the first thing that I would like to know.
The second thing is that you are working on preparations for the important meeting that is to take place in Copenhagen, namely the EU-Russia summit. As part of preparations for this summit, the issue relating to disappearances, torture, and very often unfortunately, executions of civilians, like Mr Ali Khanbiev, who is a doctor and nothing more than a doctor, will this issue feature on the agenda? In particular, will the Council ensure that we at least try to save an individual, that we try to save Mr Khanbiev, and by turning things around in Chechnya, and in doing so, send a clear signal to the Russian authorities?
The agenda for the EU-Russia Summit that is to take place in Copenhagen on 12 November has still not been prepared. With regard to this abduction, I can only repeat that the Council has not received any information about it. As I said earlier, however, the Council is well aware that many abductions have taken place and it has, in common with Parliament, regretted the fact time and time again. Unfortunately, the situation is such that what Mr Dupuis says is probably right, but the Council has not yet received any information about the incident.
Mr President, I should like to ask a question. We have often had occasion to discuss with Commissioner Nielson the possibility of his visiting Chechnya to assess the humanitarian situation there in more detail, and we also wish to send a parliamentary delegation to Chechnya. At this EU-Russia Summit, could you not put on the agenda the fact that the European institutions wish to visit Chechnya to see the situation there for themselves? Perhaps you could also discuss this with Commissioner Nielson - while Denmark has the Council Presidency you can of course also do that in his mother tongue. But that apart, it is important that an official visit takes place.
I should like to thank Mr Posselt for his commitment and also for the proposal he has put forward. Naturally, I cannot, here on behalf of the Council, say what the answer will be, but I want to say thank you for the proposal and am also able to add that the Council is, of course, deeply engaged with the issues mentioned here.
Question No 15 by Paulo Casaca (H-0638/02):
Subject: Human rights
According to the 8 July edition of the Financial Times the Iranian authorities in Teheran told Mrs Laurette Onkelinx, the Belgian Deputy Prime Minister, that they defended the practice of stoning women 'with the aim of safeguarding the inviolability of the family' and punishing adultery.
Can the Council say what impact the advocacy of this practice has had on relations between the European Union and Iran, particularly in view of the priority which the Council has repeatedly claimed it gives to human rights?
As a matter of principle, the Council never comments on press reports. When comments are issued, it is the Presidency that issues them. With regard to the visit in question, I should like to make it clear that, during her visit, the Belgian Deputy Prime Minister, Mrs Onkelinx, expressed her condemnation of stoning. Moreover, she repeated the European Union's position on the matter in order to dispel any misunderstanding of what had been said during the discussion in question.
Human rights issues - and, specifically, the use of cruel forms of execution such as stoning - have always been high on the agenda of the comprehensive political dialogue that takes place at the half-yearly meetings between Iran and the EU. At the most recent meeting in Teheran on 10 September 2002, a number of specific human rights issues were also discussed. Furthermore, the EU makes regular overtures in connection with such matters. We are at the moment aware of three cases in Iran in which people have been sentenced to death by stoning. All three sentences have been appealed against, so the judgments are still not final. There must be no doubt at all that the Council will follow these cases very carefully.
More generally, I can inform you that the EU has discussed an initiative aimed at establishing a formal human rights dialogue with Iran on the basis of the guidelines for dialogues with third countries approved by the Council in December of last year. Not until this month did European and Iranian human rights experts meet for a series of exploratory talks in Teheran.
I should also like to add that human rights are one of the four essential areas in which the Council has stated that it wishes to see progress, now that the EU and Iran are in the process of developing close trade relations.
On 21 October, that is to say a couple of days ago, the Council emphasised that it considers it very important that a human rights dialogue should offer an opportunity to achieve practical improvements regarding respect for human rights. It decided therefore to embark upon such a dialogue on the basis of the conditions, timetable, subjects, benchmark points - that is to say, objectives - and choice of interlocutors discussed in the course of the EU's fact-finding mission to Iran. It was also decided that the first meeting within the framework of this dialogue should take place as early as this year in Teheran. Finally, the Council has, on the basis of an initiative by the Presidency, very recently brought up a number of matters in quite a few different countries, including Iran. On the basis of this initiative, the Council adopted, on 30 September, a declaration on the death penalty and, in particular, cruel forms of execution. In its declaration, the Council again emphasises, clearly and unambiguously, that the EU repudiates the death penalty and, in particular, execution by stoning.
Mr President, Mr President-in-Office of the Council, I offer you my sincere thanks for your direct answer. I should like, however, to inform you that precisely on the eve of a mission to Iran by EU experts in October, a series of five public executions took place in Iran, which were reported in the world's press. I hope, incidentally, that the President-in-Office of the Council is not going to say that he was unaware of what was being said in the press. Such actions clearly demonstrate the position of the Iranian authorities, which is not to budge one inch in their approach to human rights. The number of executions reported in Iran has trebled in the last three years and, given these circumstances, the question is this: is the European Union going to conclude a trade agreement with Iran in the wake of these systematic breaches of human rights or not? This is what I wished to find out from you.
Mr President, I did not say that I - and the Council - do not read press reports and newspapers. I said that the Council never comments on press reports. That is something quite different.
My esteemed colleague is undoubtedly right that, in Iran, the death penalty is not just something that exists in theory but also something that is practised. That is deeply tragic, but the Council has devised a strategy for nonetheless being able to embark upon human rights dialogues with countries that impose this penalty. That is, in my view, perfectly in order, moreover. It is of course a dialogue involving, on the one hand, vigorous condemnation and, on the other hand, simultaneous efforts of persuasion to bring about improvements.
Mr President-in-Office of the Council, I think that Mr Casaca has touched upon something very specific. He was not talking just about the death penalty; he was talking about death by stoning, which is utterly unacceptable. Furthermore, our experience of association agreements with a number of third countries, particularly with countries that are quite closely linked to us such as Tunisia, shows that the clause on human rights has had no effect in terms of urging the national authorities to make progress towards democracy and the rule of law. On the contrary, the authorities have used this association agreement to increase their power and to develop mafia groups that have various degrees of involvement in the country's economic sectors and also in the European Union itself.
Do you not think that, by proposing that Iran sign an association agreement, there is a danger that we will find ourselves in exactly the same situation as the one the European Union is now facing with Tunisia?
Mr President, a question such as that cannot be answered in general terms. If, however, something along the lines of an answer is desired, it can often be a good idea to ask the democratic forces in the country concerned.
As the author is not present, Question No 16 lapses. Question No 17 by Konstantinos Alyssandrakis (H-0648/02):
Subject: Promotion of police-state mentality and informer culture in EUROPOL text
A report in the newspaper Rizospastis claims that a EUROPOL document entitled 'European Best Practice for Handling Informers' gives guidance and instructions for the 'recruitment and handling' of informers. These instructions include methods of payment and amount, as well as certain forms of immunity to be granted - informers are not to be arrested 'when they commit offences within prescribed limits' and they are also allowed 'to take part in criminal activities' after 'authorisation from an authority established in accordance with the guidelines'.
Does the Council approve of this EUROPOL text, which is flagrantly contrary to respect for human rights and human dignity itself? Will it take immediate measures to call a halt to this slide towards a police state mentality, authoritarianism and spying on the private lives of citizens, their political, trade union and social activities and their collective organisations?
Mr President, I am sorry, but I seem to be repeating myself here, for the Council does not comment on statements in the media, either. I can nonetheless confirm, however, that there is a Europol document concerning the subject we are now talking about. This document describes best practice for handling informers with a view to helping the police authorities in the Member States. The document is not binding, and it has been prepared on the basis of Article 3(2)(i) of the Europol Convention. It is based partly upon the Executive Committee's decision of 29 April 1999 on general principles governing the payment of informers and upon the Decision of the Central Group of 22 March 1999 on general principles governing the payment of informers. These decisions have therefore been integrated into the European Union's prior regulatory framework, cf. the Protocol integrating the Schengen acquis into the framework of the European Union, and both have been published in the Official Journal of 22 September 2000. Police use of informers, including questions of payment and immunity, naturally depends upon the state of the national law in the Member State concerned.
Mr President-in-Office, I am astonished by the clarity of your reply; it is something we are not used to from you. At the same time, I shudder at the thought that we are surrounded by a network of informants and I wonder if the purpose of such clarity was perhaps to remind us of this and warn us that our slightest misdemeanours are under constant surveillance. As Europol appears to be giving informants official status, I wonder whether a scale of pay has been set and whether there will be invitations to tender and then at least some of our young unemployed could apply for the job.
Mr President, Europol is a cooperation body that deals with some of the very worst crimes, against which democracies must protect themselves. I do not therefore think it is fair to talk about an informer state. That is an expression I should like to repudiate.
Europol was of course set up and has had its powers extended partly at the request of Parliament and of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. One reason for this is that Europol's task is not of course to cause people trouble but to protect them.
As the time allotted to questions to the Council has elapsed, Questions Nos 18 to 37 will be replied to in writing
The next item is the debate on the report (A5-0298/2002) by Mr Lisi, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation establishing common rules on compensation and assistance to air passengers in the event of denied boarding and of cancellation or long delay of flights (COM(2001) 784 - C5-0700/2001 - 2001/0305(COD)).
Mr President, I am pleased to have the opportunity to present this important proposal to Parliament. It forms part of our policy of giving transport a human face, in other words, looking after citizens' rights, passengers' rights, as we announced in our White Paper.
It is difficult for passengers to accept being denied boarding. They have paid for their ticket, reserved their seat and arrived at the airport in time for check-in only to be told that there are no seats on the plane, because the airline has overbooked or simply that some other hitch has occurred. This is incomprehensible to members of the public and causes major disruption and feelings of frustration and finally, of resentment. Every year, within the Community, around 250 000 people - having paid for their ticket and completed all the formalities - are denied boarding.
Although it acknowledged that the airlines needed flexibility in order to manage capacity, the European Community adopted in 1991 - on the eve of the adoption of final legislation on liberalisation - a Regulation on denied boarding due to overbooking which guarantees the passengers affected financial compensation and assistance, but which is extremely limited. The Commission has therefore proposed a new regulation in order considerably to reduce the number of people denied boarding and to improve protection for those concerned.
When airlines plan to deny boarding, they shall be obliged, first of all, to ask for volunteers to give up their seats in exchange for specified benefits; they may only deny boarding to passengers against their will if there are not enough volunteers. In order for the Regulation to be effective, however, it must provide a powerful incentive for people to volunteer. We have therefore proposed a significant increase in compensation, above the current levels, which have partly been absorbed by inflation and which these days do not dissuade airlines from denying boarding.
Naturally, when the airlines manage to find volunteers, they will not pay this compensation. The Commission's position is flexible with regard to the exact amounts, provided that they are substantial enough to encourage the airlines to find volunteers.
Our proposal will also eliminate the restrictions of the current Regulation. First of all, it will extend the rights of passengers who are denied boarding to all passengers whose flights are cancelled. Ultimately, cancellation equates to universal denied boarding for an entire flight. Only cancellations for which the corresponding airline is responsible would be covered, however, because, obviously, in some circumstances, it would be unfair for the airline to bear sole responsibility.
Secondly, the proposed Regulation will establish fundamental rights for passengers who suffer delays, allowing them to organise their journey by other means, instead of waiting indefinitely at the airport. In this case, however, they would not be entitled to compensation. Lastly, our proposal will grant all of these rights to passengers flying on both scheduled and charter flights. Passengers on package holidays will therefore benefit in the same way as those who only buy a plane ticket. It would not be fair to treat passengers differently when they have to face similar difficulties.
Mr President, ladies and gentlemen, these are the essential points of our proposal, which substantially increases protection for passengers in the event of problems with their flights and which aims to significantly improve the quality of service and therefore increase guarantees for citizens.
Mr President, Commissioner, ladies and gentlemen, at this difficult time for the civil aviation sector, whose future we debated recently in this Chamber when we discussed the single European sky rules, the European Commission has proposed a new regulation on compensation and assistance to passengers in the event of denied boarding.
The liberalisation of the air transport sector has brought numerous benefits for passengers. Competition has arrived on many routes, causing a fall in prices and a great increase in the choice of routes and destinations. In spite of this, however, consumers have valid reasons for dissatisfaction. Denied boarding and cancellation of flights provoke strong resentment, and the assistance provided during the excessive delays all too often leaves something to be desired.
We in this House fly so often that many of us have experienced such inconveniences, and it is therefore very easy for us to put ourselves in the shoes of the citizens in this case and understand that new, effective legislation is needed to protect their rights across the board.
Faced with the shortcomings of current legislation, the European Commission proposes to take a different approach, introducing, on the one hand, a call for volunteers, as per the effective US system, and, on the other, a dissuasive system which compels airlines to provide greater compensation to passengers for damages. In addition, protection is considerably increased, as we will see in a moment.
We must not, however, lose sight of the overall context of this proposal. We have had the opportunity to pursue an extremely constructive debate in the Committee on Regional Policy, Transport and Tourism, exploring all aspects of the question.
As the Commissioner has just pointed out, overbooking, the principal cause of denied boarding, is a negligible consideration when seen against the backdrop of the annual flow of air passengers in the Community area. We cannot risk penalising the entire spectrum of travellers with a potential blanket price increase in order to provide greater protection for a very small number of passengers. We must be very careful and identify precisely the best solutions for achieving the objective without causing repercussions, bearing in mind, not least, the economic impact.
In this context, Commissioner, I am afraid I must complain of the lack of statistics provided by the Commission in support of the proposal. We do need practical statistics and facts on which to base a decision, and the lack thereof has certainly made it quite difficult for me to draw up a report.
I will now outline the principal points on which we have worked to produce the final document. The first is the definitions. In terms of methodology, I believe it is essential to define all the actors involved and terms used more precisely, to avoid any confusion which might affect either passengers or airlines. To this end, a number of amendments have been adopted seeking to make the provisions of Article 2 more detailed.
The second point concerns tour operators. Passengers who have bought a package holiday are already more than adequately protected by Directive 90/314. The Commission's proposal is therefore in danger of creating confusion over the reference text, to the detriment, principally, of the passengers, and it was therefore necessary to restrict the responsibility of tour operators in the context of this regulation to seats only, as we have done.
Lastly, the most controversial point: the provision of compensation to passengers in the event of denied boarding. The Commission's proposal has given rise to a great deal of debate and much concern. Neither the criteria established for the definition of the new compensation amounts nor the impact assessment satisfy the members of the Committee on Regional Policy, Transport and Tourism. As far as we are concerned, the important thing is to preserve a balance between protecting passengers and the vitality of a major economic sector such as the air transport sector. We have therefore proposed a three-category division on the basis of distance and a reduction in compensation amounts. Indeed, we must remember that we should be concentrating more on implementing the system of calls for volunteers than on compensation.
In addition, I believe it is entirely inappropriate to extend the provision of compensation to excessive delays, for a number of reasons. First of all, because it is not easy to identify the cause of the delay quickly enough, and, secondly, because this would create a chain reaction. We therefore feel it is entirely appropriate to equate denied boarding with cancellation, but we feel it is inappropriate to treat excessive delays in the same way.
Rather, we must ensure that a proper, systematic system of assistance in the event of delays is in operation, particularly where people with disabilities or minors are concerned, as regards both the provision of information and logistics, and we have adopted a number of amendments to this end.
I would just like to say, by way of conclusion, a quick word about the amendments tabled. They show that the debate on compensation amounts between those who would like them to be higher and those who would like them to be lower is still ongoing. Certainly, at the moment, the only reaction is a certain amount of dissatisfaction regarding our proposal on the part of both airlines and consumers, and this, Commissioner, allows me to hope that, precisely because no party is satisfied, the compromise we have reached is the most balanced and most intelligent solution.
Mr President, I would like to begin by congratulating Mr Lisi on his report. While he was drafting it, he attended the discussions on my opinion in the Committee on the Environment, Public Health and Consumer Policy and incorporated many of the points raised. Our differences are really minor, but I will return to them. As Mr Lisi said, Members pontificate here on many subjects about which they have an imperfect knowledge, but we all regard ourselves as experts on the problems of passenger travel. They dominate our working lives. So there was a warm welcome for Commissioner de Palacio's proposals to move ahead from the 1991 regulations, not just on denied boarding but on delayed and cancelled flights as well.
There is no dispute that what we call the hierarchy of remedies must apply, starting with compensation levels proportionate to the distance travelled. I think most of the airlines have responded well to this debate, with the air service passenger commitment as a gesture of intent. I would say to those maverick airlines that ignore all that - and we know where they fly to, if not always where they live - that they would be wise to heed the public mood. No frills should not mean no concern.
In our opinion, we are offered an amendment to Article 7 which called for levels of compensation to be based on specific impact assessments, so that it could not be argued that they were frivolously levied. I must say that the levels of compensation in Mr Lisi's report are well beyond what we wanted under Article 7. We wanted mandatory compensation of between EUR 300 and EUR 1 500, subject to distance and review. That has fallen to between EUR 200 and 600, but I accept that in itself is progress for the consumer. I am still concerned that this does not necessarily apply under Amendment No 31, which refers back to Article 9 and not Article 8. Perhaps the Commissioner can assure me that those amendments will actually apply.
Otherwise, Mr Lisi and his committee have advanced the consumer cause and have allowed us to move forward to a system of airline ranking. If only this applied to all airlines, all flights and all problems. Every day further horrors come to light. On a British airline, a woman had to endure an 11-hour flight next to a 23-stone woman who sat on her, not next to her, throughout the flight. She was left with serious injuries and initially offered GBP 15 compensation. You might say that the airline began with one handicapped passenger and ended with two. Our journeys should be reducing handicaps, not increasing them. I welcome this report as a step in that direction.
Mr President, I would like to begin by thanking my colleague, Mr Lisi, for all his hard work on this report. I would like to support the comments he has made.
As a general observation, and taking issue with the Commission position, I would like to continue by saying that this report came as an unwelcome surprise, not least because, last year, a report on air passenger rights was taken through committee by Mr Collins, with Parliament overwhelmingly supporting a voluntary approach. In addition, there has been no industry consultation on this issue and no business impact assessment of value. There is no data on the projected costs to carriers; no assessment of the impact on competitiveness - between both EU and other carriers; and no information on the direct and consequential impact of this legislation.
The voluntary air passenger service commitment agreement was signed in February in Strasbourg. Virtually all the European airlines were party to it. It included references to a number of points contained in this proposal on delays, cancellations and diversions, special needs passengers, reducing the number of involuntary denied boardings and so on.
So why did Mr Collins and our committee go to the trouble of taking his report through Parliament when the Commission clearly had a legislative proposal in its back pocket? The voluntary agreement has not failed; it has not even had a chance to work. Here we are again with the Commission knocking another nail into the coffin.
The proposal is flawed in several key areas: it fails to recognise fundamental differences between scheduled and charter operations; it ignores, for example, the package travel directive covering the rights of charter passengers. In particular, it concerns proposals on cancellations and long delays, hence the inclusion of the tour operators, as supported by our committee.
The proposal also ignored the proportion of events due to failures within the monopoly providers such as ATC and airports, and the inability of airlines to obtain compensation from them.
Given that the ticket price has gone down in the last ten years, the increase in compensation levels proposed for denied boarding by the Commission is an incredible 400%. Left at those levels, this regulation would cost the scheduled carriers somewhere in the region of EUR 1.35 billion. The many regional and low-cost airlines would be more critically affected, as their margins are much smaller. In addition, none of these rules will apply to third country airlines. We in Europe will again suffer the consequences of an unlevel playing field - another example of the Commission taking a sledgehammer to crack a nut.
Finally, under the leadership of our rapporteur, we have achieved a more sensible and realistic conclusion. I live in hope that the Commission will listen to Parliament and act accordingly.
The public quite rightly expects and deserves good customer service but this proposal is a step too far.
Mr President, Commissioner, ladies and gentlemen, my thanks go to the rapporteur. In our view, the compromise that was struck in the committee constitutes a significant step towards greater consumer protection. At long last we have legal security on additional issues and not just voluntary commitments from the airlines. Moreover, the regulation is of course also being extended to cover severe delays and flight cancellations. I was not infrequently the victim of cancellations by the former airline Sabena. No doubt other Members have had similar experiences with other airlines. Last but not least we are doubling the current levels of compensation, which will also be more subtly differentiated than hitherto and divided into three bands.
Clearly, the issue that we most need to discuss is the level of compensation. The objective of the regulation cannot be to abolish the practice of overbooking, but it can be to ensure that this procedure is used in a more reasonable, customer-oriented way. Of course, we could also eliminate overbooking, as the low-cost carriers have done, if, on the other hand, flights were non-exchangeable and a no-show meant that a flight was automatically forfeited. But this is neither consumer-friendly nor justifiable on environmental grounds. Consumers need flexibility when they are planning their journeys and half-empty planes make no sense at all from an environmental point of view.
The economic argument is even more persuasive. If overbooking were abolished, air prices would inevitably rise and we cannot expect either consumers to put up with this or indeed the airlines, which are up against international competition.
A further reason why we can support the compromise struck in the committee on compensation levels is because we think it is important for consumers to benefit from these improved and binding rules as quickly as possible and not have to wait for them for years because the legislation is, as is so often the case, still sitting in the Council.
In the interests of consumers, my group will be voting against part of Amendment No 29, because we think that compensation only for flights that are cancelled up to 48 hours before departure is unreasonable. At least two weeks is required here and this should be negotiated afterwards with the Council and the Commission. In addition, we think that the inclusion of package tours in the Commission proposal is unnecessary, because they are covered by the directive on package tourism.
The fact that the Committee on Regional Policy, Transport and Tourism has advocated the introduction of a scheme to rank airlines by user-friendliness is a strong vote in favour of the consumer. A ranking system of this kind, as is quite usual in the USA, can help to stimulate competition between the airlines on quality and on which provides the most consumer-friendly overall service. I hope that this proposal is also upheld in the plenary.
Against the background of the current situation, this report represents a determined step towards greater consumer-friendliness. Many a consumer dream may fly on, but they are hopelessly overbooked.
I am broadly in agreement with the rapporteur, certainly with regard to the Commission's original proposal. It was high time to draw up better regulations, particularly with regard to overbooking. In my opinion, however, the Commission proposal is seriously lacking when it comes to flight cancellations and delays. In this context, the airline companies are being held responsible for a problem that is overwhelmingly caused by air traffic control and the aviation authorities. My objections are based on the following reasons.
The Commission proposal is not based on a proper evaluation of the economic effect, and it has not considered the consequences of the measure for the sector and in particular for ticket prices. Although it provides increased protection, the proposal will limit the consumer's free choice. The definition of a superior power or force majeure, given by both the Commission and our own Committee on Regional Policy, Transport and Tourism, does not contain enough certainty to be able to properly distinguish between delays and flight cancellations which fall outside the responsibility of the airline companies. It can be argued that the airline companies ought to recover the damage from the appropriate party themselves, but that is not feasible in practice. Where we are talking about regional or low-cost airlines, it would probably be preferable to let consumers themselves choose whether to pay a premium above the price of the ticket. They could probably then cover themselves against flight cancellations. This option could easily be introduced by the sector itself. I have a couple of remaining questions for the Commission.
Can the Commission confirm that it intends to carry out a thorough economic analysis of the consequences and the effects of its proposal, of the increasing costs for the airline companies and of the new flight tariffs in the different segments of the aviation market? Can the Commission confirm that it intends to investigate the real reasons for flight cancellations and delays, so that we can have a better understanding of which causes are indeed the responsibility of the airline companies and which are not? Has the Commission also considered other policy measures which might ensure better rights for passengers than the ones presently included in their proposal? Travel insurance aimed specifically at flight delays and cancellations might be a possible solution.
We have had further debates and further discussions here in Parliament. My amendments are a necessary supplementary measure intended to provide a decent balance between ticket price and compensation. The first amendment relates to denied boarding and flight cancellations. I propose a supplementary measure to the sound compromise, i.e. that there should be a different arrangement for an additional category of tickets below EUR 200. This applies to both denied boarding and cancellation. The other amendment relates to incoming flights, to which Mrs Foster referred and does exactly what she wants. This is exactly what my amendment is about, and I look forward to your support tomorrow.
Mr President, it is, of course, splendid that prices have dropped following liberalisation, but never before have passengers had to suffer cancellations, denied boarding, long delays, lost luggage etc. to this extent. Being squashed into an aircraft like sardines is also a fairly recent phenomenon. I therefore think that you are right to say that measures need to be taken urgently. I personally would like to see all these malpractices banned, but I realise that such drastic action is not practicable. In any case, the compensation the companies have to pay must be high enough to act as a deterrent - particularly where the airlines can rely on a system of volunteers, which should not really be so appealing as to encourage overbooking. I hope that you will take another look at our amendments, which aim at increasing the actual compensation sums and introducing a system of classification. I can only remind you of the number of times we seasoned fliers have all arrived at our destination after a flight only to find our luggage is not there. What company is still customer-friendly in such circumstances? If this cannot be done in a separate amendment, I should like to ask Mr Lisi whether he might be able to include this classification in his report, although that will be every 5 years. I hope that this type of compensation will eventually be introduced for train passengers as well, and indeed for all individuals who are the victims of high prices and poor service.
Mr President, Madam Vice-President, ladies and gentlemen, allow me to confirm first of all that the majority of the PPE-DE group of course supports the Commission proposal, along with the essential proposals to improve it that have been made by Mr Lisi.
The proposal has a clear two-pronged approach. It firstly calls on the airlines to use the volunteering principle, whereby the airline makes offers to individuals to identify those who do not urgently have to take the next flight, but could also take the one after that. It is true that experience in America with the volunteering system has been positive. If there are not enough volunteers, however, and everyone wants to go home or to their business appointment and passengers are denied boarding, then they must have some legal redress. They have booked a flight, they have an OK on their ticket and they therefore have a right to board. If the airline overbooks in its own economic interests, because it knows that there are a lot of no-shows, then it must pay if it cannot uphold the booking. It is as simple as that. Because if passengers have an OK on their ticket they have the certainty that they can travel, and if they cannot then the carrier has to pay.
Commissioner, you were, of course, a little harsh about the level of the payments. My colleague, Mrs Foster, with whom I do not always agree, said something that is very true. Air prices have fallen in recent years and that is why the argument that we should set compensation very high, so as to take account of recent cost increases, is clearly flawed, because air prices have fallen. Most of us in any case are familiar with the ingenious system of special tariffs, which mean that you can easily fly at more reasonable prices than those prescribed. With this in mind, please understand that we have reduced the compensation to a level that we deem to be economically fair.
Our view is that if excessive compensation is paid to passengers who are not taken on board, the carriers will pass on these costs to all passengers, and then general price levels will rise, which will affect more people than those denied boarding.
I say to Members of the Liberal Group - we usually see eye to eye, but today, exceptionally, we do not - that we have to set a flat rate of compensation for two reasons: firstly, the prejudice suffered by anyone who is denied boarding is always the same, whether they have paid EUR 150, EUR 500 or more for their ticket. They have been given a guarantee that they will fly and they are left behind. It is completely irrelevant how much the ticket cost. Their confidence has been damaged, and more besides. That is why I believe that the low-cost carriers, which actually do not have any problems with overbooking because they do not accept more passengers than have booked, should also compensate passengers for any injury caused if they cancel a flight for economic reasons, and they obviously do this from time to time.
We need uniform tariffs so as to make the job of the poor airport staff easier. You see, if a passenger is denied boarding or a flight is cancelled, we want the compensation to be paid at the gate. You really cannot expect the poor flight attendant to calculate thousands of prices and people to wait until she has calculated the individual compensation entitlements. I therefore believe that our proposal is quite sensible.
With your permission, on behalf of my colleague, Mrs Ria Oomen-Ruijten, who is unfortunately unable to speak this evening and who has asked me to make some points for her, I should like to refer once again to the split vote that we are proposing on Article 3(2). This states that the regulation does not apply to passengers travelling at a reduced fare which is not available directly or indirectly to the public. We fear that this wording is very vague. We should state quite clearly that a passenger travelling at a reduced fare also has a right to full compensation. I believe that it is very important that the provision is interpreted in this way.
Commissioner, I should like to ask you one more question. As you know, Mr Lisi has made a very good proposal on Article 13, namely that the Member States have to ensure that if a carrier pays compensation and is not in actual fact responsible for the delay or cancellation it may have recourse to those responsible, whether it be air traffic control or other bodies, including state-owned systems. With a view to ensuring fair burden-sharing, can you assure us that, if we make the airlines responsible for paying compensation in the first place, they will also be able to have recourse to any state-owned organisations that have caused the delay or cancellation? You would assist us greatly if you were to support this portion of our amendments.
Mr President, Commissioner, ladies and gentlemen, the liberalisation of air transport has brought countless advantages for passengers. Nevertheless, lower prices and greater demand have not put an end to consumer complaints, as we all know. As some Members have already said, we are seeing cancelled or delayed flights, passengers being denied boarding, problems with baggage and so on. This is unacceptable! In order better to protect consumers, the liberalisation of air transport requires better market management and rationalisation. The harmonisation of current legislation is becoming crucial in light of the new state of affairs.
It also makes perfect sense to involve operators in this sector, forcing them to adopt rules for the protection of citizens, enabling authorities to intervene in the event that the guarantees for protection that have been announced should prove to be insufficient. I also believe the intervention of the authorities is extremely important. The operators' involvement of passengers by appealing for volunteers, involving them directly in the negotiation and acceptance of alternative arrangements, is a good approach that will make the management of reservations more flexible and will contribute to passenger protection, improving the efficiency of the operation. I would reiterate here the issue of the competent authority: the proposal for a regulation reveals the importance of Article 14, which deals with the obligation on the part of the authority in this field to inform passengers of their rights. Basically, this reincorporates an amendment adopted by Parliament in its response to the Commission's 1998 proposal. Passengers must be informed clearly and transparently about how to contact the competent national body - of which they are often, even usually, unaware - responsible for dealing with complaints about the regulation. I would also emphasise the importance of Article 17, concerning implementation, which obliges Member States to designate the body responsible for the implementation of the regulation, to provide them with information and to force them to comply with measures ensuring that passengers' rights are respected.
Mr President, Madam Vice-President of the Commission, first of all, I would like to congratulate the rapporteur, Mr Lisi, because I have seen and experienced the intensity with which he prepared his report.
It is a difficult report, given that, as we can see, it raises several points which run counter to the Commissioner's proposal, whereas this committee has generally shared the Commissioner's criteria. And in this case, we can see that there are certain discrepancies between the Commission proposal and what is now being suggested by the Committee on Regional Policy, Transport and Tourism.
I would also like to congratulate the Commissioner, because, regardless of the discrepancies that have been highlighted in the debate today, it was clear from the Commission debate that great courage was required to address a number of requirements from European citizens and users concerning the airlines. And although we do not currently agree, and we do not share the proposals made by the Commission, it has forced us to discuss the subject and try to align our positions. I would also like to say that no sector can or should try to survive on subsidies or by abusing its users. There is no future in that. We are facing - as the sector is aware - the need to restructure the sector.
We need to tell the sector that it has one last chance, that we do not agree with the Commission proposals, that we should improve and strengthen previous proposals, make previous proposals stricter, but that the sector must move with the times; it must change, modernise and be able to respond. Otherwise, the citizens, who are our voters, are going to require us to be capable of defending their rights. At the same time, we must also try - and this is the message of the Parliamentary committee - to reach out to the sector during the difficult process of restructuring and modernisation. This is a difficult, complicated economic sector, and we are reaching out to it.
I understand the difficulties involved and congratulate both the rapporteur and the Vice-President on having the courage to address this matter.
Mr President, I should like begin by congratulating Mrs de Palacio on having proposed a text of this nature. I believe it was necessary and timely in light of two phenomena: on the one hand, the democratisation of air traffic that we must anticipate in all its forms and with all the consequences it entails and, on the other, the increase in denied boarding, which occurs sometimes and quite often - increasingly often, in fact - for reasons that are not openly declared and which are often commercial. It was, therefore, absolutely crucial to continue to make progress in affirming and protecting passengers' rights, whilst avoiding falling into the trap of seeing the matter as all black or all white, and in particular the trap of excessively condemning the airlines.
In this regard, I wish to congratulate our rapporteur and the entire Committee on Regional Policy, Transport and Tourism. I would say that following this reading in the Committee on Transport, we are finally achieving quite a healthy balance. A balance first of all between passengers' rights and a flexible service. Overbooking in particular is a bad thing when it is a systematic commercial practice, but it is also an argument for flexibility between those who cancel at the last moment, because customers are sometimes also responsible for overbooking, and those who could take their place. Balance has also been reached between airlines' liability for compensation and the basic economic requirements of air transport, so that the payment of compensation does not have an undue knock-on effect on prices at a time when the economic situation is difficult or does not lead to an increase in prices for passengers. Lastly, balance has been reached between the cost of denied boarding and the precautionary principle in the field of safety. What had to be avoided at all costs was for sanctions or compensation to be so high that they cause airlines not to take major technical incidents quite so seriously, in other words, using safety to offset the costs of denied boarding.
As a result of these various balances that have been achieved, the Committee on Transport has backed Mr Lisi and has today provided us with a useful text. My hope is that the Commission will take account of the comments and the recommendations of the European Parliament. I must also, however, express one regret: perhaps we have not been firm enough on waiting lists, which are often unclear and on which we should have forced airlines to allocate passengers seats in the order in which they booked.
Mr President, Commissioner, ladies and gentlemen, all of us here in this room spend far more time than we would like on planes and at airports. These issues affect us all too often, either because we ourselves are affected by delays or cancellations, overbooking and the like or because we experience at second hand what happens to other passengers and that is not always pleasant. Often it is even very unpleasant. In this situation, the European legislator has to act in the interests of consumers, but also in the interests of the air transport sector as a whole.
Much has already been said about the rules that we are examining here at first reading and on which we will vote tomorrow, about how best to tackle the problem of denied boarding, and about reasonable rules in the case of delays. Naturally, all these rules and regulations bring the industry little joy, particularly in the current difficult economic climate. But this is of course not only about the airlines; it is also and above all about the passengers. They in any case are repeatedly and increasingly frequently finding themselves to be the weaker party, and we need to protect and support them with European law.
There is one other player that we should consider here; I refer to the airport operators. They have been experiencing many problems recently because of increased concerns about terrorism and security. They have resolved a number of them, but in some cases their activities have become extremely expensive.
There is another problem that remains unresolved: how passengers are treated. Nowadays flying is a massive business; there is no doubt about it. This should not mean, however, that passengers are treated like herds of animals. Perhaps we could also address these aspects of flying in the foreseeable future and regulate them accordingly. Passengers will thank us for it.
I would like to thank all the honourable Members for their speeches, which have shown differences on certain points, but which in any event support the idea of improving the quality of service in air transport. As several of you have pointed out, we are all significant users of this type of transport and therefore victims of low quality service.
I would like in particular to thank Mr Lisi for the effort he has made to find common ground between all the various positions.
Certain amendments are intended to exclude passengers of combined journeys from the scope of the Regulation. We believe that it is also necessary to protect this type of passenger. It is true that the specific Regulation provides for this protection, but not in an automatic way, but following a series of very complex procedures, including in some cases hearings before the courts.
What we need to do is provide a simple, immediate and automatic solution for users of combined transport; we cannot therefore accept Amendments Nos 2, 3, 13 and 15.
With regard to the sums of compensation, I said at the beginning that we are prepared to be flexible in relation to our initial position and, in this regard, the Commission cannot accept amendments such as No 23 and part of No 24 and No 31, which eliminates compensation in cases of slight delay. For the same reason, we cannot accept Amendment No 44 or Amendment No 45. However, we can accept Amendment No 40 - which Mrs Maes mentioned a moment ago - because it makes our position more flexible and means that we offer quantities which may be more balanced.
Furthermore, it should be made very clear who is responsible for compensating passengers and offering them assistance in airports. We have chosen a simple solution: the responsibility falls to the company that has made the contract with the passenger, whether that be an airline or a tour operator.
The Transport Committee has recommended joint responsibility between the company and the carrier, but this could create uncertainty for passengers. Therefore, we cannot accept Amendments Nos 16, 17, 18, 19 nor part of Nos 28, 29, 30 and part of No 31.
Amendments Nos 4 and 21 could restrict the flexibility that airlines need to negotiate with possible volunteers and Amendment No 7 and part of Nos 14, 17, 20 and part of No 22 could hinder the practical application of the rules.
A significant proportion of Amendments Nos 25 and 33 would unnecessarily restrict the rights of passengers and we therefore reject them.
With regard to Amendment No 43, which would exclude third-country flights, we cannot accept it since it would disadvantage Community operators.
Finally, Amendments Nos 5, 35 and 37 propose measures which are outside the scope of the Regulation we are discussing. Although we identify with the objectives they pursue and we are preparing proposals in relation to them, we regret that we cannot accept them and I would point out that, as Mr Vairinhos said a moment ago, information to users is absolutely essential if these rights are to be effective; hence the campaigns we have carried out to date with the support of the airports and the tour operators, but also - and I must make this very clear - with the support of the airlines, which cooperated significantly in relation to the objective of improving the quality of service.
I would like once again to thank Mr Lisi and the honourable Members and hope that we can achieve a good result which will be of benefit to the consumers.
Thank you very much, Madam Vice-President. You have received many congratulations today; I imagine that the honourable Members will continue to congratulate you despite the fact that you have not accepted all the amendments tabled, and let us hope that there will be agreement and success in the House.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
I must tell you that there are many reports today and the debates should be concluded today. I would therefore ask you to adhere as closely as possible to the scheduled timing.
The next item is the report (A5-0316/2002) by Mr Khanbhai, on behalf of the Committee on Development and Cooperation, on sustainable agricultural policy, agrarian reform and rural development for self-reliance in developing countries (2001/2274(INI)).
. Mr President, Mr Khanbhai sends his sincere apologies for not being here to present his report. Unforeseen circumstances have forced him to return to the UK this evening. I would like to stress that this is his report, and I thank him for his work and his willingness to cooperate with other parties. It is perhaps appropriate that Mr Khanbhai drew up this report, because he was born in Tanzania, where his family have lived for 170 years. He and I have travelled extensively in rural Africa and we share many views on the eradication of poverty in developing countries. It is therefore a pleasure to stand in for him today.
It is unacceptable that even today, more than one billion people are living on less than a dollar a day in rural areas of developing countries. They have no access to water, sanitation, electricity, health services or education. The poor are hungry, have no jobs, and fear disease. More than 40 years of international aid have not eliminated poverty. Many of these poor countries have huge debts, and their people are worse off than they were 25 years ago when Lomé assistance started. The EU is the largest donor in the world. Why have we not identified the country-specific problems, so that we can focus our aid on attacking the causes of poverty?
I have been travelling in the ACP countries for over 20 years. The major cause of poverty is the lack of investment in rural areas. We need to invest in helping the rural population to have a stake in their local economies. These people need infrastructure, technical skills for farming and animal husbandry, and vocational training to establish small businesses in the agro-processing, engineering, IT and service sectors. They need the kind of support provided by micro-finance schemes such as the Gramine Bank in Bangladesh, and I strongly support Mr Khanbhai in this matter. A 'bottom-up' approach is the only way to regenerate rural areas.
Asian countries like China, India and Bangladesh were food-deficient and net importers 20 years ago. Subsidies to farmers, selecting appropriate seed, irrigation, micro-finance for small farmers, establishing food cooperatives and other rural investments transformed the agricultures of these countries. Today, they grow enough food for their huge populations and have surplus for exports. There must be a lesson here.
The EU and the US offer substantial subsidies to their farmers. Without such subsidies, there would be no economic prosperity in countries like Spain, Portugal, Ireland, Italy and France, which have all benefited from European subsidies. Without investment in Europe's rural infrastructure, the EU would not function as it does today. Sadly, international aid for rural areas in sub-Saharan countries has dropped from EUR 14 billion in 1988 to EUR 8 billion in 1998. This has resulted in a sharp decline in food production. It has been aggravated by natural disasters, both drought and floods. A decade of famine and malnutrition has precipitated disease, fear, social tension and civil war in many poor countries.
The EU needs to encourage land reform, the efficient and fair utilisation of water resources and the transfer of technology for the rural populations of poor countries. We need to teach them to grow their own food, create their own employment and sustain their own economies. The poor do not wish to beg for life; they value their self-respect and dignity in the same way as we do. They do not want our fish. They need to learn how to fish and feed themselves. I agree with Mr Khanbhai that this is the spirit within which the EU should reassess its policy on aid.
Agriculture, agrarian reform and rural economic development should be top priority areas for EU assistance. This will help production, employment and the sustainable management of natural resources in developing countries, enabling the poor to be self-reliant and break their dependence on our aid. I hope that the House will accept this report. Mr Khanbhai has agreed to over 75 per cent of the amendments that have been tabled.
Mr President, the Commission would first like to thank Mr Khanbhai - and Mr Corrie as his stand-in - for their work in bringing an issue as important as sustainable rural development to this debate.
Poverty and food insecurity in developing countries will not be eradicated without substantial investment in rural areas. The Commission fully shares the main thrust of the report on the importance of rural and agricultural development for poor people in developing countries.
Beyond rural development, the report also addresses issues related to EU trade and agricultural policy. It underlines the importance of improving trade opportunities for the rural poor, which we fully share. In this respect, the World Summit on Sustainable Development reconfirmed the commitments made in the WTO Ministerial Declaration in Doha - the so-called Doha Development Agenda. These include taking into account the specificity of developing countries in the trade negotiations and putting in place flanking measures such as capacity building and trade-related technical assistance. The Commission has recently sent to the Council and Parliament a communication that will provide the policy framework for this type of assistance.
The Commission wants to highlight the positive trade agenda promoted by the European Union and adopted in Johannesburg to complement the WTO process. It is also worth recalling that the Union is committed to providing to least-developed countries, through the 'Everything but Arms' initiative, full duty-free and quota-free access to the European market. We hope to see similar initiatives adopted by other developed countries.
As regards agriculture, the Commission supports the emphasis on the multifunctionality of agriculture, a concept of particular relevance for developing countries. However, I would like to draw your attention to the reference made in the report to the dumping of European agricultural production. The Community provides an export refund, which reduces the difference between the higher Community price and the world price. Technically that cannot be called dumping. Ceilings on export subsidies, in quantity and value, are regulated by the WTO, and these ceilings have been reduced between 1995 and 2000. The Community has constantly reduced its use of export refunds, beyond WTO obligations. These positive efforts should be recognised.
But rural development is the main focus of the report. For many donors, including the European Commission, rural poverty is a multidimensional issue. To address it, it is necessary to combine interventions at different levels. At national level, we need to improve incomes, reduce inequality in access to productive assets and services, combat the degradation of natural resources and reduce vulnerability to risk. At an international level, we need to improve the coherence between developed countries' domestic policies - in particular trade and agriculture - and their development objectives.
In developing countries, addressing such a complex set of issues requires coherent and balanced national strategies tailored to local needs, resources and institutional settings. Although there is no 'one size fits all' solution, the Commission, in its recent communication, 'Fighting Rural Poverty', has identified some key principles to be applied in all rural development interventions. They include the importance of promoting gender equality, maximising the impact on poverty, supporting national strategies and the participation of stakeholders, as well as mainstreaming environmental protection.
Support for pro-poor land reforms, capacity-building, improved access to financial services, agricultural research, infrastructure and services are all areas whose importance is underlined in the Commission strategy and in which the Community's development programme is heavily involved.
Similarly, the Commission also broadly shares other, more specific recommendations, such as the importance of supporting the development of arts and crafts, rural training centres and domestication of wildlife. However, the level of priority of such interventions depends on local circumstances and on their relevance for poverty reduction. Support for such activities will therefore have to be addressed on a case?by-case basis and in line with the priorities defined in national strategies.
Rural development is also primarily about decentralisation and local governance. Resources will only reach the rural poor if they can be managed effectively and planned in a participatory way, with the active involvement of local communities. The most disadvantaged sections of societies - particularly women - must be effectively represented and participate in these processes. Reinforcing and democratising local institutions is a key challenge for governments and donors alike. The report rightly emphasises the importance of good governance for the sustainability of all development efforts.
Once again I thank the rapporteur, Mr Khanbhai, and Mr Corrie.
Mr President, Commissioner, ladies and gentlemen, I should like first of all to thank Mr Khanbhai very much for drafting his report and also for making it possible for us to cooperate so effectively with all colleagues. Agriculture and rural development are of central importance in the EU and developing countries alike. That is why I support and welcome the fact that 'food security and sustainable rural development strategies' is one of the six priorities listed for EU development policy.
The multifunctional agricultural model and its underlying philosophy is, I believe, also the only right way forward for developing countries. We should continue to support the approach of making sustainable management one of the non-trade concerns.
Let me remind you that the EU is by far the world's largest importer of agricultural products from poor countries. The Commissioner has already pointed out that the EU has substantially increased market access for the poorest countries in recent years. I hope that other industrialised countries will also follow the EU's example. The agripolitical measures in the developing countries should not focus exclusively on exports, but must above all guarantee the food security of the domestic population.
The war on poverty must continue to be the overriding aim of development policy. An important precondition for this is to improve the infrastructure for supplying energy, for transport, for water supply and distribution and for health and education. Above all, however, improved governmental and administrative systems as well as democracy and the rule of law are necessary, as has already been said, to enable robust policy-making. Appropriate land reform and access to water and productive resources can enable the rural population to increase their standard of living and help to boost economic development.
To support the process of building appropriate capacities in the developing countries, the European Community should provide more technical help for farmers and also pass on technical know-how, for example on renewable energies and in many other areas. A further essential aspect is, in my view, policy in rural areas, so as to stop migration to the slums, and it is also important that there be proper recognition of the work carried out by women.
Mr President, agriculture, support for rural development and the protection of rural communities are at the heart of Mr Khanbhai's report and he addresses many of the fundamental inequities which feature so prominently in the lives of the rural poor. Clearly, as other speakers have said, the European Union and its Member States have a very important role to play. I think we need to show much more understanding of the real reasons for the so-called urban drift from rural areas and of the effect of the systems and structures which conspire to destroy the livelihoods of millions who live by the land.
The European Union is, of course, part of the solution. As the biggest trading block, we have an important role to play. I have to say that it is sheer hypocrisy to continue to protect our own agricultural competitive position with higher resources, while at the same time forcing developing countries to liberalise. Rapid opening of their markets threatens food security and sustainable livelihoods in developing countries. The parallel negotiations which will be going on at the WTO and between the ACP and the European Union must be used as an opportunity to show that the European Union clearly understands that trade and market access and tariff levels are directly and inextricably linked to our understanding of how we meet those critical millennium development goals.
The paradox is that, in a time of global plenty, farmers in developing countries are abandoning the land and agriculture. They simply cannot compete with heavily subsidised food flooding into their markets and dumped on their markets. The report describes the effect of the dumping of milk on Jamaica and the dumping of beef on West Africa. In Uganda, for instance, the coffee growers are suffering enormously. One hundred and fifty Ugandan shillings are what a grower gets for a kilo of the coffee he grows. If you go down to the Sheraton in Kampala, you pay one thousand Ugandan shillings for one single cup of coffee.
With growers receiving such a poor reward for their efforts, it is not surprising that Oxfam describes this as a situation that affects health and education and the whole rural community.
So small farmers from Haiti to Mexico and Mozambique to Tanzania are simply selling up and selling out. They are unable to compete with the rich agricultural barons. That is the reality we are facing, one which Mr Khanbhai deals with very well indeed. He also gives us a very timely reminder in his report that 75% of the 1.2 billion living on less than one dollar a day are in rural areas. That certainly is a call to action.
Mr President, the existence and the development of an agricultural industry are key issues for the countries of the South. They often have great potential in this area. Ambitious agricultural reforms are or ought to be dedicated to this. The main issue, however, concerns these countries' self-sufficiency in food. This is why, from the outset, I wish to support my group's call for the right to food sovereignty, in other words, people's right to define their own policy, to be recognised in a specific United Nations convention.
Developing countries are often restricted to exporting a few unprocessed products. All the evidence suggests, however, that specialising in exports of raw materials is relatively unprofitable and weakens economies by making them subject to the whims of world markets. Furthermore, the destruction of traditional food-producing farming caused by single-crop farming for export does not benefit anyone apart from huge multinationals.
Over and above this, as the report quite rightly states, unbridled global free trade has devastating effects on the agriculture of the South. The opening up of agricultural markets forces farmers to produce at prices set by the international market. These are so low that they allow neither the farmers of the North nor those of the South to produce in a way that respects the environment and at the same time to earn enough money to support their families.
Given these circumstances, as one NGO working in Burkina Faso has expressed it, how can we persuade people that international trade is the key to development in the countries of the South? The countries of the North have always protected their agriculture. Why should a system that has worked well and which is still working well for the North no longer be good for the South? Should the opening up of the markets, therefore, benefit the peasant farmers or the multinationals that are buying up the banana plantations of Cameroon or Côte-d'Ivoire, for example?
Enabling developing countries to safeguard their basic right to food security and to the survival of their farming methods therefore requires clear principles to be brought to international negotiations, starting with the recognition, by the WTO, of the need for preferential and differentiated treatment for developing countries, which must be interpreted with this aim in mind.
As far as we are concerned, the European Union cannot continue, on the one hand, to call for the development of the countries of the South and, on the other, to uphold an agricultural policy which ruins much of their efforts in this sector. There is now, therefore, an undeniable need to speed up the elimination of export subsidies granted by the Union, and we must also condemn the major increase in subsidies for agriculture determined by the US agricultural guidance law, with subsidies of around USD 180 billion over ten years.
Next, the EU ought to play a much more active role in ensuring that fair prices are set on the world market and thereby prevent the deterioration of trade terms. The burden of debt also contributes to an increase in export crops in order to obtain the currency needed to pay back this debt. Its cancellation, therefore, remains more topical than ever.
Lastly, and on this note I shall conclude, with regard to aid, investment must be made as a matter of urgency in human resources and infrastructures, especially in transport. It is also crucial to preserve water and biodiversity as public commodities.
Mr President, I support this report wholeheartedly, but I wonder, Commissioner, if we do not manage to do what you so rightly say, and if we do not manage to do what this report says, whether we will be part of the problem or part of the solution?
Our wealth means that we ought to be part of the solution. When I read in the report that investment in rural economies has almost halved over the last ten years, then we should not be surprised that the income of the rural population has also dropped.
When I toured Africa I was ashamed; throughout the rural areas of any country, people living in remote rural areas have nothing, they scarcely have a chance of survival. For this reason, I want to ask that we set priorities. That from now on we should declare that we will stop selling products from our markets that will cause problems for local producers. We should set honest prices. I agree with what has been said about the price of coffee. I would like to propose that we now start by abolishing unnecessary subsidies on exports; that we set up a phased plan in which we demonstrate that we want to help rural economies, rural culture, the men and women - as you correctly stressed - who live there, to produce their own food by their own efforts, with our specific help, using environmentally-friendly methods and new forms of energy without being dragged into a system of agricultural production which has proved disadvantageous for our own countries.
Mr President, we have a long way to go before successfully bridging the gap between Third World poverty and living standards in the developed world. The proposed enlargement of the European Union reminds us of the inequalities between existing Member States and the applicant countries of Central and Eastern Europe. While I am not suggesting that our efforts should be concentrated on assisting these countries in preference to Third World countries, the more we consolidate the economies, particularly the agricultural economies of the proposed new Member States, the more successful we will be in achieving our goal for Third World development.
It does no harm to remind ourselves - and I do not say that for any selfish reason - that the EU's commitment to sustainability of family farming, both in existing Member States and for new entrants, is facing considerable difficulties. While the Commission proposals for a further reform of the CAP are likely to be more compatible with Third World development needs, I fear that our aspirations to protect Community farmers, particularly those on the margins, are not going to be easy to achieve.
The fact that 1.2 billion people living in the rural areas of developing countries live in poverty is a shocking indictment of the developed world, but equally the long-term development and sustainability of Third World economies depend on our efforts and - hopefully - success in helping them to develop and add value to their natural resources, with corresponding measures to assist with market access for their products. It should not, however, go unnoticed that the EU is the world's largest food importer, with 53% coming from developing countries thanks to the CAP compatible trade concessions.
I agree with Parliament's Committee on Agriculture's viewpoint that uncontrolled free world trade has had devastating effects on the development of food crops in developing countries and their entitlement to protect producers by tariff barriers. As regards agricultural and rural development, the EU and developing countries have the same objective of developing a multifunctional form of agriculture with increasing emphasis on rural development and the sustainability of rural communities. It is wrong to place all the blame for the problems of developing countries on the common agricultural policy, particularly for the reasons I have stated.
I support the continuing access of products from developing countries to Community markets but believe the transition must be gradual and carefully planned in tandem with CAP reform. I abhor the term 'dumping' in so far as it refers to food produced in excess of market requirements. It makes no sense to overproduce a food product for which there are no consumers and even less sense to offload that product in a manner which disrupts the agricultural economy of developing countries. Farmers and processors must be discouraged from seeking over-access to the markets of developing countries as a substitute for poor marketing and product diversification within the Community or other developed economies.
Mr President, I heartily agree with the aims of the Khanbhai report, which deals with the issue of how to reconcile European agricultural methods with the development of agriculture in the developing world. I should like to make three observations about this well-balanced and explicit report.
First of all, a proper anti-dumping policy is necessary in order to bring about more reasonable world market prices. Dumping product surpluses onto world markets at extremely low prices in many cases makes world market prices drop to very low levels. This makes it almost impossible for farmers in poor countries to participate independently in world trade at market prices.
The European Union is, however, still guilty of dumping in return for export subsidies. These subsidies account for 8% of the agricultural budget, which runs to EUR 40 billion. The rapporteur ought to have highlighted the abolition of export subsidies more clearly.
Secondly, the situation for poor countries can be improved by giving them greater access to the European market for products that are essential to them. Access to the European market is hindered by tariff barriers and, more particularly, by non-tariff barriers such as health and environmental requirements. Increased access is especially crucial for countries that are only active in one product category, such as bananas, sugar or cotton. The rapporteur recognises the need to diversify exports and indeed makes practical suggestions.
Finally, the trading position of poor countries is helped most by targeted development cooperation. The report correctly refers to the need for facilitating support. Structural aid for basic infrastructure comes primarily from the Member States. The report should therefore leave the setting of priorities with regard to spending this money to the donors and recipient countries themselves.
Overall, the report contributes towards achieving a productive relationship between the agricultural sectors of Europe and the developing countries.
Mr President, Commissioner, this report contains some very important statements, particularly where it recognises that mechanisms to protect EU farmers through the common agricultural policy are competing with the interests of farmers in developing countries, where it calls - as Members have done repeatedly - for the progressive elimination of trade and tariff barriers and increased access to markets for producers from developing countries and regrets the EU subsidised produce dumped on developing country markets.
The report contradicts itself on this matter, predicting devastating effects of free trade which I am sure will not come to pass in the agricultural sector, but the central concern, which, I repeat, has been mentioned several times in this evening's debate too, is - and, at European level, must be - the barriers which the European Union continues to erect to access of goods, including agricultural produce, from developing countries. We must bear in mind that farm subsidies in wealthy countries amount to USD 350 billion per year, which is seven times more than the USD 50 billion which the same countries appropriate each year to external aid. In this connection, we could recall what Oxfam pointed out too, namely that, in actual fact, thanks, purely, to trade barriers, the aid we give to a continent such as Africa, for instance, is less than the value of the trade opportunities we provide for these countries.
There are two things I would like to say to the European Commission. I believe that we need to reflect on the characteristics of an agricultural policy which would be sustainable for the developing countries and, therefore, on the fact that the Community agricultural policy is unsustainable. I believe we must start to take the line that the CAP has to be abolished, albeit gradually, for there are no longer any economic, social, national, European or international grounds for preserving the CAP system. The reform proposal put forward by the Commission is inadequate in this sense, for it preserves the amount of aid completely intact. The report helps us to understand the devastating impact of this on the developing countries.
The Commissioner mentioned the Everything but Arms initiative, and rightly so, but I would like to remind her and the House as a whole that the Everything but Arms initiative itself provides for the deferral of the definitive abolition of tariffs on three major products - bananas, rice and sugar - to 2009. I feel that this does us no credit at all.
Mr President, I wish to begin by thanking Mr Khanbhai for his excellent report. Despite the moderate tone of the report, he makes some criticism of the European Union and the CAP, which I feel is, in some cases, unfair.
Firstly, the report does not acknowledge the fact that the EU is today the largest market in the world for agri-food products from the poorest countries. We need only remember that the EU is the world's largest importer of agricultural products and that imports from developing countries stand at more than EUR 27 billion per year, in other words, more than all imports from these countries bought by the United States, Japan, New Zealand, Canada and Australia put together.
Secondly, the EU and its Member States are by far the largest supporters of these countries, providing, for example, around USD 28 billion of development aid, compared to the USD 11 billion provided by Japan or the USD 9 billion from the United States.
Thirdly, we should remember that, in negotiations at the World Trade Organisation, it is the European Union that has pushed hardest for positive discrimination in favour of developing countries and that it is the EU that is responsible for the most important initiative for the world's 50 poorest countries: the 'Everything but arms' initiative, which proposes allowing the main products of these countries onto the Community market free of any tariff and without these countries having to accept any reciprocal measures in this area.
Lastly, I should like to point out that, fundamentally, farming in the EU complements farming in developing countries, since these are major importers of products from temperate zones, whereas the European Union is a major importer of tropical products. The conflict is often seen more from the point of view of the interests of certain companies operating in these countries than from the point of view of the interests of local communities.
Mr President, in this year 2002 during which the international community has met successively in Monterrey, Rome and Johannesburg, setting as a priority the challenge of leading two-thirds of humanity out of the situation of hunger, poverty and under-development that affects them, it seemed that the European Parliament was obliged to consider and adopt a position on how the European Union can support agricultural and rural development policies that contribute to the development of the countries of the South.
The numerous amendments, which the rapporteur has shown flexibility in accepting, mean that we are faced with an acceptable and balanced motion for a resolution. But there are principles that we should take more account of when assessing the different policies of the European Union and also, of course, Community agricultural policies.
In fact, for many years the Socialists, when judging any Community policy, have used the yardstick of what that policy offered in terms of social cohesion. To this end a particular policy was considered by us to be positive insofar as it offered added value in terms of the cohesion of our societies and negative insofar as it increased inequalities between the Europeans. Well, in the global world we are becoming involved in it is clear that solidarity cannot be an exclusively internal, or intra-European, value. And therefore, every Community policy deserves our support insofar as they contribute not only to social cohesion within our borders but also to reducing inequalities at world level.
For us, the common agricultural policy was something to be welcomed, since it supported our farmers, so that they would not be left behind in a process of prosperity which was benefiting other sectors of society. But, later on, when it comes to evaluating the Community's agricultural policies, it will not be sufficient to measure whether they contribute to maintaining or improving the situation of our farmers and breeders. Furthermore, we should consider whether subsidies to our producers also contribute to improving the situation in the Third World, or whether they actually devastate it, increasing the chasm separating it from our developed world. In this case, those policies will not be acceptable and, however difficult the exercise will be, others will have to be found which are good, fair and provide a balance for the North, while being good and fair for the South, and providing a balance in terms of relations between the South and the North.
From this viewpoint we will vote in favour of the Resolution proposed by the Committee on Development and Cooperation as a conclusion to the report presented by Mr Khanbhai.
Mr President, the problem of food security and famine faced by 20% of the world's population is, without doubt, a blot on the copybook of modern civilisation and proves that capitalism is unable to resolve even basic problems. The salient features of this report are a hypocritical interest in the people and farmers of developing countries, wishful thinking and contradictions and its ultimate purpose is to offer those responsible for the problem an alibi so that they can continue with the very policy which is exacerbating the problem.
The objective of the proposed draft is to resolve the food security problem and it sets an interim date of 2015 for halving the number of people forced to live on a dollar a day. This objective is cancelled out by CAP reforms, which cut Community agricultural output in order to bring it into line with the international market, as defined by the WTO rather than mankind's food requirements. Why? Because, according to the prevailing view in the European Union, food is not a commodity that meets various needs, it is a commodity that guarantees huge profits for the food industry and multinationals.
With its endless reforms of the CAP, the European Union is becoming more and more product-deficient, ruining farmers and, at the same time, forcing developing countries, with extortionate agreements and price mechanisms, to sell their agricultural produce at knock-down prices, tightening the noose around the neck of their people and protecting the multinationals' profits.
The solution is not to abolish subsidies in developed countries, ruining their farmers and bringing them into line with farmers in developing countries, but to maintain a parity in international trading relations between developed and developing countries in practice, so as to improve their standard of living, reduce their foreign debt and increase their overall domestic output. The wishful thinking and contradictions in the report reach the height of hypocrisy in the proposal to fund genetically modified crops for developing countries, to be supplied by various multinationals and never mind the consequences.
We know from experience that famine is a political and social problem, not a technical problem. We have the productive potential and wherewithal to feed the entire world and still take care of the environment and public health, but not under the current social system, by which I mean the prevailing capitalist system.
This report keeps to the standard formula and offers no positive suggestions to mitigate the global food problem. On the contrary, the measures it proposes will exacerbate the problem, which will be compounded by serious risks to the environment and public health and the dependency of developing countries on multinationals in the developed world.
Mr President, of the world's six billion inhabitants, more than 800 million today suffer from malnutrition and of this figure, three-quarters live in rural areas; poor peasant farmers who are poorly equipped and have no market on which to sell their goods and who therefore restrict their production to their own consumption needs. It is crucial to understand that the majority of those going hungry are not city-dwellers who can buy food but rural producers of food crops. It is, therefore, the fall in the price of farm produce that is leaving the third world hungry. Only access to the markets at reasonable prices can provide these poor peasant farmers with a sufficient income to modernise their production, buy tools and gain access to chemicals, to irrigation, and to better seeds.
The countries that have been most successful in staving off famine, particularly India and China, are those that, as a result of policies supporting agricultural prices, subsidies for chemicals and for transport and irrigation infrastructures, have enabled their farmers to access their own internal market and thereby increase their buying power, their productivity and their production. On the other hand, the countries in which famine has spread are those in which the fall in agricultural prices has thrown peasant farmers into poverty, destabilising marketing networks, and has forced many of those living in rural areas, oppressed by poverty, towards ill-equipped suburbs or into emigrating.
It is therefore crucial that we halt the fall in agricultural prices. Access to a profitable local market is the primary right of any agricultural producer, the primary condition for growth in agricultural production and a prerequisite for eliminating hunger from the world. We must give up on the crazy Utopian idea of making the planet one immense borderless market. It makes no sense at all to attempt to pit a peasant farmer in Chad against a farmer in Minnesota or an Andean shepherd against a large New Zealand landowner . Countries which act as propagandists for this single world market, not least those that are members of the Cairns group, are not countries suffering from famine, but countries which, as a result of particularly low production costs, huge areas of farmland, low wages and top-rate agricultural investment are capable of ruining the farming of those countries that do not share these advantages.
As for the policies maintained by the European Union, there are three conclusions to be drawn. First, the agricultural development projects that we fund in the developing countries must all contain a section for assistance for the marketing of food produce. Second, we must help developing countries, or groups of countries with similar production costs, to protect their domestic markets against dumping prices set by the world market, by means of instruments without which their producers would face ruin. Third, we must bring all our influence to bear on international trade negotiations to ensure that the right to agricultural exception, i.e., a nation's right to protect the farmers that provide its food, is recognised.
This was the aim, Mr President, of the amendments tabled by the Committee on Agriculture. These have been adopted by the Committee on Development and I ask you to give them your support.
Mr President, Commissioner, I should first like to thank my colleague, Mr Khanbhai, very much for his own-initiative report. As a member of Parliament's ACP delegation, I have been concerned with this issue for years. Sustainable agricultural policy, land reform and rural development are important political challenges with a view to the developing countries being entirely independent. Why, with our considerable financial aid, have we not been able to make a more decisive contribution to improving the situation in the poorest countries? I constantly ask myself what Europe is doing wrong. What are the rich countries doing wrong, but also what do the poor countries gain by stepping up their own efforts? I think that we will have to get much tougher on these issues because we can see - and have examples to prove it - that the world population is not prepared to put up with this injustice any longer. As European politicians working on agriculture, we know only too well that the European Community's common agricultural policy regularly comes in for harsh criticism for the impact that it has on agriculture in the poorest countries and this has again been the case this evening in a number of contributions to the debate.
It is true, however, that the critics often think that the answer is too easy, because it is wrong to think that a greater opening up of trade will inevitably lead to better development of the food sector in the developing countries. Many have said it: the EU is already the largest importer of food in the world and against this background the agricultural problems in the vast majority of developing countries will not be resolved solely by more intensive trade and agricultural deregulation. It is actually wrong - and here too I am addressing Mrs Kinnock - to call for total liberalisation and an abandonment of national quotas in developing countries. This would lead to merciless distortions of competition, which small farmers would have absolutely no chance of withstanding.
In conclusion, allow me to mention three facts: we need production for domestic consumption and for export on the basis of a reformed system of land tenure; we need better employment; we need sustainable management and we should consider new ways forward.
Mr President, we could go on all night discussing rural development, agricultural subsidies, gender equality, land reform, increased ODA as part of rural development and so on, but I am sure you would not want us to, even though those serious issues deserve our full attention. The debate will continue, and we have only touched upon these most sensitive and important issues. Agricultural reform, as outlined in the review, goes in the right direction, but that will certainly not be enough in the long run.
I was happy to see that the fight against poverty was at the forefront of the World Summit on Sustainable Development in Johannesburg. That will help our forthcoming discussions. This report provides valuable input in the implementation stage and in the follow-up to the summit, as does the communication on rural development presented by my colleague, Mr Nielson. I thank you for this very important and interesting debate.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
WRITTEN DECLARATION (Rule 120)
Subsidies to large agricultural holdings in Europe are restricting agricultural production levels from small holdings in Europe and also those from developing countries which are not capable of contending with such competition.
The CAP must be revised in this area by including all the measures that are likely to enable these countries to develop a competitive agricultural industry with respect to production costs, and also product quality. We will therefore ensure respect for the environment so that its degradation does not lead to the degradation of farmland, particularly compared to intensive farming, the intensive use of chemical fertilisers and pesticides, the pollution of agricultural produce by GMOs. We will therefore be able to safeguard a healthy and organic production. Particular attention will be paid to these issues, especially by means of collaboration with the common research centre.
The preservation and rational use of water resources are also of the greatest importance for these countries. The Short and Medium-Term Priority Action Programme (SMAP) and MEDA programme and all the other programmes to enhance cooperation between the European Union and third countries could also be developed in this area.
The next item is the Commission statement on the twelfth Conference of the parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES).
Mr President, ladies and gentlemen, the European Union has a particular responsibility to guarantee a sustainable trade in endangered species, because we are one of the largest markets for these species and their products. In addition, we must help the developing countries to develop effective strategies for the conservation of wild species.
As you know, in September the Commission proposed guidelines for the Community with a view to the Conference in Santiago. Our proposal was based on respect for the scientific criteria that determine which appendix to CITES different species are listed in. These criteria also include the precautionary principle.
I am delighted to note that the Commission's viewpoint differs only slightly from the views expressed by the Committee on the Environment, Public Health and Consumer Policy. The Commission agrees with the recommendations concerning cetaceans, freshwater and sea turtles and seahorses. I am also pleased that the Committee has decided to introduce a recommendation on the ratification of the Gabarone Amendment, which enables the Community to become a contracting party to CITES.
The Commission supports the inclusion of commercial fish species in the appendices provided that they meet the relevant criteria and that their management is not adequately regulated elsewhere at international level. In the light of this, I concur with your support for the inclusion of basking shark and whale shark in Appendix II to CITES.
The Commission's opinion on the proposal to include species of Patagonian and Antarctic toothfish in Appendix II is based on the same principle. I realise that there are important biological reasons for this proposal. At the same time, I am also aware that the exploitation of these species is currently regulated by the Commission for the Conservation of Antarctic Marine Living Resources (CCAMLR), to which the Community is a party. Even though it only covers a limited number of members, the catch documentation scheme introduced by CCAMLR contains provisions very similar to those of CITES. In my opinion, CITES listing should be supported if it has the potential to promote the implementation of this plan and encourage other countries to do the same. The Commission considers, however, that the proposal in its current wording will not bring about the achievement of this goal. I hope that agreement can be reached at the Conference on amendments to render the proposal more effective.
I can also confirm that the Commission opposes the resumption of the commercial trade in ivory until it has been clearly demonstrated that this trade will not lead to greater protection of poachers or have a negative impact on the status of elephant populations. It has not been possible to draw conclusions on this matter from the evidence available up to now. It is therefore appropriate to choose a course of action based on the precautionary principle.
We must, however, make a distinction between commercial trade in ivory and the question as to the most appropriate CITES list for the elephants to be entered in. It is undeniable that there is a large number of African elephants in several southern African countries, where the populations are currently covered by Appendix II. These populations are managed well and their numbers are increasing. Therefore, the proposal by Kenya and India to include all the African elephant populations in Appendix I is not justified on the basis of the relevant scientific criteria laid down in CITES. Rather than re-igniting the conflict, the Community should, to my way of thinking, try to find solutions which promote the preservation of the elephants over their whole distribution area, and which enjoy the support of all the states in this distribution area.
Finally, I wish to inform the European Parliament that, in addition to the points you raise in your resolution, a large number of further proposals has been presented to the organisers of the Conference, which would have positive consequences for the conservation of species and which have the support of the Commission. These include a proposal to include a species of true mahogany in the list in Appendix II and proposals on the improvement of CITES' working methods.
Mr President, the protection of biodiversity is one of our most important, but also one of our most difficult, tasks. Time and time again we find ourselves in a situation in which it seems that now is not the time to opt for biodiversity. Time and time again there are good reasons to abandon, for the time being, strict and specific measures for the protection of endangered species. This is the case now. I am talking specifically about African elephants.
I believe that there are good reasons for not imposing a total ban on the ivory trade. Firstly, in accordance with scientific advice, the African elephant simply does not fulfil the criteria; the elephant population is growing and is healthy. Secondly, I am not convinced that a total ban would mean that poaching would cease. A ban might lead to a fuelling of illegal trade and push up the price. That will not help any elephant. Thirdly, the idea of the destruction of ivory meets with considerable resistance. Destruction goes against every notion of sustained use. Why should we have to destroy a natural, valued and valuable material such as ivory?
Finally, I am convinced that protection does not work without commitment from the local authorities and local population. We can try and prescribe laws for others from our ivory towers here in Strasbourg. We can preach morals from our ivory pulpit, but we have to realise that it does not work like that.
Five countries in southern Africa have presented alternative plans. They have gained experience and have also had some success. We ought to take their arguments seriously at least. Conservation is not something that can be imposed by the international community, and we should not want that to be the case. There are, therefore, good reasons not to transfer the African elephant to Appendix I tomorrow. However there are also good reasons to do so, and that is sending a political signal. The signal that the European Parliament takes the protection of biodiversity seriously. That the European Parliament is now committing to going all out to preserve biodiversity within the European Union.
To summarise, I can reluctantly approve the resolution, but, as far as I am concerned, it must incorporate a political pledge - the pledge that we ourselves will also do something about biodiversity. That we must try to find a solution that will also work for the African peoples.
I would also like to speak about the elephants. Five countries in southern Africa want to sell their stocks of ivory. That would be very wrong. The previous CITES conferences took the decision to stop protecting the elephant. Unfortunately that was approved by the Commission with the majority of the fifteen EU governments, but against the wishes of the European Parliament. This has proved disastrous. Illegal elephant poaching is now taking place on a much bigger scale, also in southern Africa. The Committee on the Environment, Public Health and Consumer Policy proposes unanimously to give elephants full protection once more. The Commission must abandon its cowardly, half-hearted position.
MIKE (monitoring of illegal killing of elephants) does not work. Let us use European money - EUR 10 to 15 million would be enough - to buy up and destroy southern Africa's ivory stocks, and if the majority of the European governments will not agree to that, then the NGOs will have to collect enough money to stop all the elephants being sold off. There are only 10 000 elephants left in Asia and 300 000 in Africa. Twenty years ago, in 1981, there were as many as 1 500 000. Whoever maintains that elephants are in a strong position is mistaken. I do not approve of the culling of elephants; it is uncivilised. I am curious to see who will vote for culling tomorrow.
Mr President, I do not think that any of us here are contesting whether or not there should be an ivory trade: of course there should not. But that has nothing to do with the fact that southern African elephants should not be moved back into Appendix I.
I do not know whether you have seen the letter we received this week from the European Sustainable Use specialist group. It reminds us that such a decision would be directly contrary to the scientific advice given to the parties by IUCN, who are the official advisers to the CITES conference on species listing proposals.
This advice points out that the elephant populations of the southern African countries mentioned do not meet the criteria for Appendix I, but meet the criteria for Appendix II. So, scientifically we have absolutely no reason to move them. Nor should we if we want to maintain the populations because it is quite clear that the use of wild living resources, if they are sustainable - and they are in southern Africa - is an important conservation tool. The social and economic benefits derived from such use provide incentives for people to conserve them.
As it is, if we were to take them back into Appendix I, it would send the wrong signal to those countries that have a small elephant population. It would say to them that if they try to invest money in preserving their elephants, they will not get back any revenue. So they will pay out for the elephants, instead of paying for schools or hospitals. What kind of incentive to preserve elephants does that give to countries with small elephant populations?
It is a pity that more of you were not at the presentation by the Minister of Wildlife and Tourism of Botswana. She said that they loved their elephants. They want to preserve them and the way they can best do this is to keep them in Appendix II.
Mr President, I am going to comment on paragraph 3 of this motion for a resolution and, specifically, on the species with the scientific name of Dissostichus, which is known as the Patagonian or Antarctic toothfish. The Dissostichus is of great commercial value (it is known as 'black gold') and its balance is very delicate.
The Committee on Fisheries, of which I am a member, has produced three reports on this resource and I am rapporteur for the one which relates to the creation of a system for documenting catches.
Today I would like to argue to the House that it should not be included on the CITES list, for the following reasons: we cannot forget that there is already an international organisation - the Convention for the Conservation of Antarctic Marine Living Resources, which from now on I will refer to by its initials, CAMELAR - which, for twenty years, has been successfully dealing with the preservation of this and other species in the Antarctic Ocean. The Community is a contracting party to this Convention.
The proposal to include Dissostichus in the CITES Convention did not come from us but from Australia. Neither we nor - as far as I know - the Commission oppose this; we simply believe that it would be more useful for CAMELAR itself to take this decision at its annual assembly, which is taking place this week and next week in Chile, and in which the European Parliament will be represented by Mr Stevenson, the chairman of the Committee on Fisheries.
Following tough negotiations, CAMELAR has now incorporated Canada and Mauritius with the status of associate members. Together with the United States, Canada is the main commercial destination of the species Dissostichus and Mauritius, a significant place of transit. Their entry into CAMELAR gives this international organisation control of 98% of the world trade in Dissostichus. For us, CITES would be useful as a complement to CAMELAR. But we must be cautious, because - if our decision-making moves faster than the natural course of events - we could unintentionally cause unwanted contrary effects, weakening an organisation that, during its long life, has done a great amount of good work with regard to the Antarctic marine environment, which is extremely delicate.
We must concentrate our efforts, not disperse them, and we must increase our presence in multilateral fisheries organisations, which is the only way to respond to the challenges that the preservation of fish species confront us with on a world scale.
Mr President, Commissioner, as you - and also my fellow Members - have already said, the issue of elephants will once again be discussed at the forthcoming CITES meeting. If we move elephants back into Appendix I, at the request of India and Kenya, will this be enough to prevent these animals from tragically becoming extinct in some countries of Africa, even though their numbers are on the increase in other countries? Opinions are divided.
The MIKE system that has been set up, which is highly sophisticated, has not yet provided, and will not provide, according to a number of specialists, a satisfactory answer. It has, in fact, absorbed a substantial amount of funding which could have been put to better use, had it, for example, been spent on ways to combat poaching or on the training of keepers.
Elephants are poached for their ivory and their natural habitat has been considerably altered and reduced. Even if their use is authorised, whatever the precise and restrictive framework that might be decided upon, there is a danger that poaching will once again become widespread and that this, in the long term, will led to elephants becoming extinct in some countries of Africa. The European Union must therefore very firmly reject any unlawful resumption of the trade in ivory.
At the same time, what lesson could we have to give the local populations who would levy a reasonable tax on their fauna, when we ourselves, in France for example, are incapable of providing adequate conditions for the survival of bears in the Pyrenees or rare wolves in the Alps?
By way of comparison, we welcome the gesture made by Cuba, which has withdrawn its request for the use of turtles and, in parallel, the European Union has a duty to reject the request, submitted by the Cayman Islands to breed green turtles in captivity, which could facilitate the illegal trade in these animals. The desire and the need to safeguard biodiversity on the planet requires the adoption of tough and proactive decisions which must not allow any loophole for traffickers of any kind, whilst enabling the local populations to use their natural resources, including fauna, in a sustainable manner, even if this may sometimes be akin to attempting the impossible.
Mr President, I would like to conclude with two short remarks on elephants and toothfish. First, I would like to reassure you that the Commission remains opposed to any measures that could increase the illegal killing of elephants. I have already stated that we are opposed to the resumption of the commercial ivory trade until it can be demonstrated that this will not lead to an increase in poaching.
At the same time, I acknowledge the excellent record of a number of southern African countries in managing their elephant populations. It is easy to understand why these countries sometimes feel they are penalised rather than rewarded for their efforts. If their concerns are not addressed, there is a real risk that these countries will be unable to maintain popular support for elephant conservation or for CITES in general. We should avoid measures such as the proposed stricter classification for elephants in CITES which will only serve to polarise the debate, without achieving any real additional protection for these animals.
On toothfish, we must respect the competence of CAMLAR and other fisheries organisations, at the same time taking a constructive approach to any proposals that might achieve better protection for commercial fish species. Accordingly, if CITES listing can strengthen and complement CAMLAR's current management of toothfish you may rest assured that it will have my support and that of the Commission.
To conclude the debate on this statement I have received a motion for a resolution B5-0527/2002, pursuant to Rule 37 of the Rules of Procedure, on behalf of the Committee on the Environment, Public Health and Consumer Policy.
The vote will take place tomorrow at 11.30 a.m.
The next item is the joint debate on two reports by Mr Blokland, on behalf of the Committee on the Environment, Public Health and Consumer Policy:
(A5-0291/2002), on the proposal for a Council regulation concerning the export and import of dangerous chemicals (COM(2001) 803 - C5-0320/2002 - 2002/0026(CNS)),
(A5-0290/2002), on the proposal for a Council decision approving, on behalf of the European Community, the Rotterdam Convention on the Prior Informed Consent Procedure for certain hazardous chemicals and pesticides in international trade (COM(2001) 802 - C5-0095/2002 - 2002/0030(CNS)).
Mr President, ladies and gentlemen, you have before you two Commission proposals concerning the Rotterdam Convention on the Prior Informed Consent (PIC) Procedure for certain hazardous chemicals and pesticides in international trade. One is a decision to ratify this Convention on behalf of the European Community; the other the regulation required in order to implement the Convention in the Community. The decision on ratification hardly needs further elaboration.
The Commission proposal for an implementing regulation reflects the position of both the Commission and the Member States: that the provisions should go beyond purely incorporating the Convention, which was the result of a compromise between all of the parties to the negotiations. The Community called for stricter provisions in certain respects but did not manage to push them through.
The Commission considers that the proposals are well balanced and that they will contribute to the achievement of the Community's objective of improving the protection of human health and the environment in importing countries - especially developing countries - from hazardous chemicals, without preventing the smooth application of the Convention.
The Commission is grateful for the support the Committee on the Environment, Public Health and Consumer Policy has given to the proposals. It wants the Community to ratify the Convention early on, in accordance with the spirit of the conclusions of the Johannesburg Summit. The Commission hopes, therefore, that agreement can be reached as soon as possible on the implementing regulation, which it considers to be a prerequisite for the work on ratification to continue. In this connection, the Commission wishes to stress the efforts of the Council and Parliament in making progress with the work on the proposals, above all, the compromises reached as the basis for a possible agreement between the Council and Parliament at first reading of the proposal for an implementing regulation.
By way of conclusion, I wish sincerely to thank the rapporteur, Mr Blokland, something which I should have said right at the start.
. (NL) Mr President, I do not often get 10 minutes of speaking time but I hope I will not need it all. We have before us two reports regarding the import and export of chemical products.
The first report supports the approval of the Treaty of Rotterdam in respect of specific hazardous chemical products and pesticides in international trade. I propose that we do this as quickly as possible, given that the Treaty can enter into force from the moment that it has been ratified by sufficient parties.
The report concentrates mainly on the following three points:
First of all, parties to the Treaty can only export chemicals included in the Appendix to another party to the Treaty if they have obtained prior approval from the importing country. This is called the PIC procedure - Prior Informed Consent.
Secondly, new products may be added to the Appendix to which the PIC procedure applies.
Thirdly, a party exporting prohibited or strictly regulated chemical products must provide information to the importing party. Moreover, all products listed in the Appendix to which the PIC procedure applies, must be labelled.
These matters have already been more or less laid down in a regulation dating back to 1992. The chemical industry also began to implement the Treaty of Rotterdam voluntarily in April of this year. There is therefore no longer any reason to delay the ratification of this Treaty any longer.
The second report aims to implement the Treaty of Rotterdam through a regulation. This regulation goes further than the Treaty of Rotterdam on a number of points. It is somewhat stricter, more precise and broader, and this can be seen as an improvement to the legislation. More has also been done in respect of providing information to third countries, especially developing countries.
A more difficult issue is that in the original proposal by the Commission, the Commission itself wanted to impose a monopoly on the procedures. This is not sensible, as Member States do not all have the same legislation with regard to chemical products. I am referring particularly to pesticides and biocides. As you know, it will take another five to ten years before we have Community legislation on this area. It is also possible that, even after this period, Member States will make use of exceptional provisions. It is therefore a good idea to leave some leeway for the Member States in this regulation.
The Committee on the Environment, Public Health and Consumer Policy has adopted 15 amendments. The legal basis for the regulation has been amended from the internal market to the environment. This means codecision for the European Parliament. More freedom has also been created for the individual Member States, meaning that individual Member States can pass more far-reaching measures. This will be evident from the fact that individual Member States may also make proposals with regard to adding new products to the list to which prior informed consent applies, as there is still a group of products for which there is still no harmonised European legislation, such as pesticides.
Another improvement is that the lists of hazardous products will only have to be updated each year at the most. It is very important that persistent organic products are added to this regulation. The arrangements made as part of the Treaty of Stockholm are included in the list of prohibited products.
As it seems that the Council had a similar vision to the Committee on the Environment, Public Health and Consumer Policy, as rapporteur I have tried to complete the legislative process at first reading. For this purpose I was given the mandate by the parliamentary groups. The talks on this area were most satisfactory. The Council adopted most of the amendments of the Committee on the Environment, Public Health and Consumer Policy, and the Council's mostly technical adjustments were easy to incorporate. This led to 42 new amendments, which were signed by most of the groups. The Council sent a letter which promised that if the European Parliament accepted the total package of compromises, the Council would lay down the common position accordingly. This means that we could complete matters by the end of the first reading, saving a considerable amount of time - at least a year. I am really pleased to hear from Mrs Wallström that the European Commission is also able to endorse the measures wholeheartedly.
I would like to request that special attention be paid to Amendment No 22. With regard to the scope, it has been agreed with the Council that the rules will in any case apply to amounts exceeding 10 kg. This will be very sensible in practice for feasibility and control purposes. This is also part of the whole package of measures.
Mr President, the package of compromises before you is a very satisfactory result that I can heartily recommend to Parliament. The voting slip comprises 4 blocks. Block 1 covers the compromise amendments with the Council. If block 1 is adopted, block 2 will no longer apply. Block 3 comprises the amendments of the Committee on the Environment, Public Health and Consumer Policy which were approved by the Council, so we must vote in favour of these. Finally block 4 comprises 3 amendments which must be rejected by Parliament, based on the total compromise.
Finally, I should like to thank the shadow rapporteurs, the Committee on Legal Affairs and the Internal Market and the Danish Presidency for their proper, constructive cooperation.
Mr President, Commissioner, we are dealing with two proposals: a proposal for a Council Decision and a proposal for a Council Regulation on the trade, export and import of dangerous chemicals.
The proposal for a Decision requests ratification as soon as possible of the Rotterdam Convention, whose main objective is to regulate the international trade in hazardous chemicals, but also, and this is what we believe in Parliament, to protect human health and the environment, and it is important that this be done now. We have therefore asked that the legal basis be changed from Article 133 of the EC Treaty, which regulates commercial trade, to Article 175, in accordance with codecision.
The proposal for a Regulation, which is exhaustive and very strict, lays down very strict rules for intra-Community trade in pesticides. What we are asking for is a degree of flexibility. As Mr Blokland has already said, we have reached an important agreement after many discussions amongst all the political groups, so that, after the change in the legal basis, this package of amendments can be ratified and accepted both by the Commission and by the Council, and so that Parliament's position can end at first reading and we can reach a conclusion which we all agree on.
Not all regulations - as Mr Blokland also said - relating to pesticides are equivalent in all countries, and the Commissioner is perfectly aware that they will be unified, but not before the minimum time limit of between 5 and 10 years.
The regulation on pesticides and the analyses for approval are very delayed, since of the over eight hundred active areas to be regulated, not even one hundred have been analysed. We can therefore assume that this issue will be delayed.
The Regulation we are going to approve, on the prior informed consent procedure, is important because it gives the receiver prior information on what the sender is going to send. This is not only valid for the Member States of the European Union but also for non-Member countries, to which we must apply the same requirements.
I would ask the Members of Parliament to support the report as it stands, with the voting list proposed by Mr Blokland, whom I warmly congratulate, since he has done great work on an issue which is very controversial and difficult and highly scientific.
Mr President, there is not a lot more which needs to be said, because most of it has been said by Mr Blokland. I would like to start by agreeing with the last speaker. This is a good report and the rapporteurs have worked really hard on it.
A first-reading agreement, though it is not absolutely certain yet, is what we would like to see. We think that by and large the amendments are sensible additions to the text. We are a little concerned about the proposals on Member States including chemicals in the PIC procedure and think that everyone should be properly consulted if that is going to happen.
We need this measure without delay. It will help to improve our public health and environmental protection, both inside and outside the European Union. We are anxious to go through with it and we will be supporting the vast majority of the amendments and following the rapporteur tomorrow. We would like to see a solution as quickly as possible. We need more international agreements like this and we need speed. Many pieces of chemical legislation have taken too long to be properly implemented in the past.
Mr President, Commissioner, ladies and gentlemen, I am tremendously pleased that we have reached this compromise, which means that we will now also be able to arrive at a compromise with the Council at first reading. I wish to thank the rapporteur, Mr Blokland, the Danish Presidency and the Commission for making a real effort to arrive at a solution which is satisfactory and acceptable for us all, even if not all of our amendments have been adopted.
The intentions of the Rotterdam Convention are important, and it is also important that it be ratified as quickly as possible, because it concerns the trade in extremely hazardous chemicals. I also think that it can be said that the Commission did an excellent job in presenting this proposal for a regulation, which is to replace the present legislation on hazardous chemicals and pesticides with the rules of the Rotterdam Convention. The proposal actually goes beyond the Convention, for example in proposing that the export notification procedure, too, must be extended to cover articles containing so-called 'unreacted' forms of chemicals and that the export of certain chemicals must be banned outright. I am extremely pleased with the proposal, therefore.
The aim of this whole exercise and of the Convention is to improve the control of the trade in hazardous chemicals and to place joint and increased responsibility on importing and exporting countries. It is about protecting human health and the environment. For this reason, I also believe that it is reasonable and fair that the Committee on the Environment, Public Health and Consumer Policy, with the help of the Committee on Legal Affairs and the Internal Market, has changed the legal basis from Article 133 to Article 175, which means that the European Parliament has codecision powers and, at the same time, enables the Member States to have stricter rules. I really hope, therefore, that we obtain a large majority, perhaps unanimity, in favour of this report tomorrow. I believe that we have every reason to congratulate ourselves.
Mr President, the legislative proposals under the Rotterdam Convention being discussed are an important step towards ensuring the protection of human health and the environment in all countries from the possible dangers resulting from trade in hazardous chemicals and pesticides. Our rapporteur, Mr Blokland, has, as always, done a precise and excellent job, for which he deserves our thanks.
The Convention has the objective of increasing shared responsibility and cooperative efforts among parties to the agreement in the international trade of certain hazardous chemicals, thus promoting environmental and health protection. At the same time the intention is to encourage the environmentally sound use of chemicals with increased transparency and information exchange.
All these are aims worthy of support from the point of view of the EU's targets, but some of the provisions now being discussed go even further than the Rotterdam Convention. For example, the rules relating to the timing and frequency of export notifications and the level of information required are clearly more advanced than the rulings of the Convention. That is how I think it ought to be too. Parties to international agreements on the environment are countries at different levels in terms of commitment and the levels agreed in the Convention do not necessarily go far enough at all with regard to the EU's targets. For that reason, agreements on the environment in my view should always be implemented to a more ambitious degree in the EU than they would require in themselves. Only then would we achieve a dynamic that would help steer the negative development that we are seeing in the areas of the environment and human health in a healthier direction.
The rapporteur's suggestion that this proposal for a regulation should take into account the Stockholm Convention concerning POPs concluded in May last year should be supported. The objective of the proposal for a regulation is the protection of the environment and human health. That is also the main goal of the Rotterdam Convention. That is why the rapporteur, Mr Blokland, has arrived at the absolutely correct conclusion when he proposes that Article 133 of the Treaty that relates to common commercial policy should be replaced with Article 175 as a more suitable legal basis for the proposals. The legislative proposals thus also clearly come under the codecision procedure.
Mr President, I shall make short comments on some of the amendments tabled for the vote tomorrow. Most relate to the draft implementing regulation.
Firstly on the legal base, as the Commission has already made clear in the Council, it believes that Article 133 - not Article 175(1) - is the correct legal base. The Commission has to reserve its right to make use of the legal means at its disposal.
Given our position on the legal base, the Commission cannot accept that national regulatory actions taken by Member States should only fall within the scope of the regulation and be subject to the procedures for export notification and PIC notification. It follows that the Commission cannot accept Amendments 3, 6, 7, 8, 13, 16, 17, 20, 26, 33 and 34. On the other hand, the Commission recognises that Community import responses for PIC chemicals should, additionally, give us as complete a picture as possible. The Commission can therefore accept Amendments 11 and 18.
On the Commission's role as regards Community participation in the Convention, given its position on the legal base, the Commission cannot accept Amendment 28. Article 14 of the Commission proposals provides for the possibility of an export ban for certain chemicals to be listed in Annex V. The Commission knows the wish of Parliament and the Council to add the chemicals subject to the POPs Convention to Annex V, in accordance with the provisions of the relevant annexes to that convention. However, the Commission can accept Amendment 56, as drafted, together with the associated Amendments 41 to 46, 48, 50 and 53.
The remaining amendments are technical, mainly aimed at giving greater precision to certain provisions. The Commission can accept all these amendments.
I now turn to the draft ratification decision. Three amendments have been tabled and, for the reasons I have already explained, the Commission cannot accept the change of legal base proposed in Amendment 1, nor can it accept Amendment 3 that stems from it.
Finally, the Commission can accept Amendment 2 which reintroduces the principle of a key Commission role in the Community's participation in the different bodies implementing the convention.
I shall hand over a summary of the Commission position on oral statements, if that is acceptable to you.
Finally, once again I thank Mr Blokland for his hard work on a constructive and valuable report.
The joint debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the debate on the recommendation for second reading (A5-320/2002), on behalf of the Committee on Economic and Monetary Affairs, on the common position adopted by the Council with a view to adopting a European Parliament and Council decision adopting a Community programme to improve the operation of taxation systems in the internal market (Fiscalis 2003-2007 programme) (10612/2/2002 - C5-0383/2002 - 2002/0015(COD)).
The rapporteur, Mr García-Margallo y Marfil, has the floor.
Mr President, Commissioner, ladies and gentlemen, the Common Position we are discussing at the moment has a short but intense history.
In 1998, this Parliament and the Council approved a programme designed to improve the operation of taxation systems within the internal market. Just one year ago, in 2001, an assessment was made of the three first years of operation of this system. I am happy to say that the development was satisfactory, and also that this programme was, in itself, subject to that assessment. This year we have been presented with a Commission proposal to extend the programme - which will expire on New Year's Eve of this year - for a further five years, in other words, until 2007.
I believe there are two innovative elements to the programme which is going to be in force for the next five years (Fiscalis 2007) in comparison with the previous one: it is being extended to include direct taxation - which is good news - and to include the needs of the candidate countries, which is even better news.
I believe that the Fiscalis 2007 programme which we are now studying has three broad objectives. Firstly, it is proposed that the taxation systems of the Member States should function properly; secondly, that better operation should be achieved by means of cooperation between the tax administrations responsible for applying it, and thirdly, that the better operation resulting from cooperation should serve to eradicate fraud.
With regard to the first idea, that is, that the taxation systems should function properly, with this programme it is not a question of taking a step further in terms of tax harmonisation - as the Commission and, explicitly, the Council have stated - although I would have liked to have seen a little more ambition, a more decisive step in the process of Community harmonisation.
Secondly, cooperation is an idea that is repeated in all the Commission's documents. Administrative cooperation was mentioned in the 1987 proposals to move towards VAT at source and the 1996 programme, the new 2000 VAT strategy, the Monti code for reform of direct taxes etc all have the same objective. 'Cooperation' is a magic word, a mantra which is repeated, and I would like to see it become more of a reality than it is at the moment.
I could not agree more with these three objectives, but I must make a few comments on the specific objectives in relation to VAT and direct taxes.
At first reading we presented certain amendments that we have not wanted to reproduce at second reading, in honour of the Commissioner. At the moment the urgent thing is that this programme be approved so that it is in force on 1 January 2003 - otherwise it would expire - and we have had to sacrifice certain legitimate aspirations that, nevertheless, I would like to mention now, since we will reproduce them at a later date.
The Fiscalis 2007 programme, in relation to VAT, states that it is good to know how VAT works, and this enthusiasm for knowledge, cooperation and coordination sits well with the four objectives set in the VAT strategy for 2003: to simplify, modernise and apply the tax in the most uniform possible way and to increase cooperation between the different administrations.
Nevertheless, Commissioner, I regret that this programme has not been used to take a further step forward in the process of transition towards VAT at source. All the Commission's documents repeat ad nauseam that the internal market will only function well - or function better, if you prefer - with VAT at source. We are told that if we are not making progress towards VAT at source it is because the Member States do not have faith in the compensation system and the system for reallocating resources, which was initially based on the declarations of taxpayers and then on statistical data, but which has never satisfied the Member States. We should have moved forward with this programme in order to become aware of the information and the framework which, as well as making compensation possible, would also have made the desired transition to VAT at source possible.
Nor in the field of direct taxes has the opportunity been taken - as the amendment we have not wanted to repeat says - to strengthen the relationship between taxation policy and other Community policies. It is well known that taxation policy is instrumental in terms of these other policies. I will give just three examples: the Commissioner is well aware that, in the financial services action plan, it was said that there had to be parallel progress in the liberalisation of the sector, in the monitoring and control rules - which are so well known now following the Enron case - and in the harmonisation of indirect taxes, so that the liberalisation should not lead to a centralisation of financial activities in climates and countries which are most favourable from a tax point of view.
With regard to competition rules, there is a clear relationship - above all in relation to State aid - with taxation policy. The code of good conduct, which forms part of the Monti package, referred to the fiscal distortions that could alter the functioning of the internal market. Sustainable development - and we have held a debate on this issue - is closely linked to energy taxes. Our amendment therefore recommended that this programme of exchange of information, knowledge and training be used to make better knowledge between taxation policy and other Union policies possible.
The Commission has not taken advantage of this journey to make progress on knowledge of the information which would have made the transition to VAT at source possible, which continues to be a paradise lost which we all want to reach, and has not taken the opportunity to promote knowledge and the interrelationship between taxation policy and other Community policies which it intends to serve.
I would insist, however, that the broad objectives of the programme seem to me to be good ones: to understand the operation of the taxation systems and to cooperate between administrations in order to eradicate fraud. I think it is right that this programme should be implemented as soon as possible and therefore, Commissioner, we are giving you a vote of confidence by not reproducing the amendments we presented at first reading, in order to prevent a conciliation procedure and so that this programme - which I am sure the Commissioner will administrate very well - can be implemented as soon as possible.
I reserve the right to raise other objectives on other occasions, but I believe that at this time prudence and urgency are more important than the value and the improvement of the programme.
Commissioner, I wish you good luck in implementing it.
Mr President, I would like to begin by expressing the thanks of the Commission to the rapporteur, Mr García?Margallo y Marfil, for his work and for his extremely forthcoming attitude. I would also like to express our appreciation of the fact that Mr García?Margallo y Marfil has decided not to retable the amendments which played a role in the first reading of this proposal.
I have listened with great interest to what Mr García?Margallo y Marfil has just said. Many of the matters that he discussed are important but, at the present time, the Fiscalis programme is more restricted than he would have liked. However, it is important that the programme should be adopted before the expiry of the current Fiscalis programme, which ends on the 31 December of this year. I am therefore very pleased that this proposal has secured the support of the European Parliament at second reading. I would therefore like to welcome, in particular, the positive contribution of the rapporteur for the Committee on Economic and Monetary Affairs, Mr García?Margallo y Marfil.
As you may be aware from the Commission's communication to Parliament on the Council's common position, the Commission has expressed its satisfaction that the Council endorsed the general approach adopted in its original proposal. The Commission has noted that the Council has supported the continuation of the actions currently carried out under the existing Fiscalis programme. In particular, the Commission has welcomed the Council's support for extending these actions to the area of direct taxation.
Nevertheless, the communication regretted the reduction in budget from the Commission's original proposal of EUR 56 million to EUR 44 million. I am satisfied that an agreement between the European Parliament, the Council and the Commission has been possible, so that the new programme may be adopted shortly. For that support, I would like to thank Members of Parliament and, in particular, as I said, Mr García?Margallo y Marfil.
Mr President, I also welcome the progress made in this report on the Fiscalis programme for the next five years. I would particularly like to welcome and draw attention to the statement in the common position. As the rapporteur has already mentioned, it points out that this is not a political programme, but one designed to enhance administrative cooperation between Member States' tax officials. It is important that we are clear about this objective. We are talking here about improving administration, and not in any way about tax harmonisation.
When it was first proposed that the extension of the programme was going to be aimed at direct taxation, there was a lot of concern, particularly in the UK, that this might lead to measures to introduce harmonisation of direct taxes. We therefore welcome the fact that the common position clearly states this will not happen.
If I may speak on behalf of the UK once again, we particularly welcome this because we have been among the most active users of the Fiscalis programme over the last few years. We think it is very valuable, so I would certainly be concerned if anything happened to detract from the programme and make it more difficult for certain Member States to take part in it.
The programme has much to offer. It has introduced exchanges of officials; it has introduced seminars on tax issues of common interest; it has provided multilateral control exercises, it has developed professional training, such as audit skills; it has improved language training and it has maintained and developed communication and information exchange systems. That is all very good stuff and to be welcomed, continued and improved upon. What we are always trying to do in these sort of situations is improve the way that the systems work and get things to work better. Certainly, that has been one of the achievements of the Fiscalis programme.
Therefore, it is to be regretted, as the Commissioner said, that we are seeing a cut in the budget. All we can hope is that the budget, as it now stands, will be adequate to take the programme forward. So, on the whole, I welcome the common position and the fact that it looks as if we are going to be able to achieve an agreement and get the programme extended. I also welcome the fact that we are very clear now that this is not about tax harmonisation in any way, but about administrative systems.
Mr President, the absence of an institutional agreement would lead to a delicate situation as the rapporteur has already acknowledged, given the urgency of adopting a new Fiscalis framework that is operational on 1 January 2003. It is a shame, however, that the Council's agreement with the positions adopted by Parliament has been established only for a minimum period. It is significant, incidentally, that whilst acknowledging that the aim of the Fiscalis programme is not to harmonise tax legislation, the Commission has welcomed the fact that a statement to this effect has been included in the minutes. Even though it may be acceptable to classify the Fiscalis programme as a mere tool for strengthening administrative cooperation, the European Parliament will nevertheless have to concern itself with the political effects of implementing this type of programme.
Although it is true that tax evasion and fraud have a national dimension specific to each country, they also and increasingly have a supranational dimension rooted in the use of sophisticated techniques and schemes. At a particularly delicate time for the Union's public finances, these factors cannot be ignored and much less can we fail to take advantage of the opportunities arising in order to change and improve the tax situation. It should be added that the EU is on the threshold of an historic round of enlargement, which means that, with the entry of new countries and different tax policies, new and hitherto unseen problems will also arise.
In fact, the new programme extends the scope of the programme to cover not only direct taxation, but also the candidate countries. Improving the functioning of tax systems in the internal market is, in itself, a praiseworthy objective, but combating tax fraud and evasion as well as launching bases with a minimum degree of harmonisation are also opportunities that should not be wasted. I therefore regret the fact that the Commission has invoked Article 95 of the Treaty with regard to this matter, and has not dared to invoke Article 93. With the reserves that have been created and bearing in mind the need for the new programme to get off the ground, I support the rapporteur's recommendation.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
(The sitting was closed at 11.45 p.m.)